UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30, 2012 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2012 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Cash Management Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 0.0% for Class A shares and Class B shares. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. The last few years have been difficult for investors in money market funds, as the Federal Reserve (“the Fed”) has maintained interest rates at record lows since late 2008. Furthermore, the Fed has indicated its intention to keep rates near zero until mid-2015. As this environment has persisted for several years and is fully expected to continue for a few more, the money market yield curve remains remarkably flat. As a result, there is only a marginal difference between shorter maturity investments and those with longer maturities. The Fund maintained a significant amount of liquidity with more than 25% of its assets considered liquid within one day and a weighted average maturity of 40 days as of September 30, 2012. Money market product and quality spreads have compressed sharply given the massive amount of liquidity in the market, hence risk was barely compensated. For this reason, the Fund has had greater-than-average exposure to U.S. Treasury and agency securities, which are generally considered the lowest risk investments available. First Investors Management Company (“FIMCO”), the Fund’s investment advisor, continued to absorb expenses to the Fund and waived management fees in an effort to avoid a negative yield to its shareholders. In addition, in an effort to mitigate expenses, certain shareholder privileges remained limited. FIMCO expects this situation to continue and consequently, the yield to shareholders should be at or near zero for the foreseeable future. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Although money market funds, in general, are relatively conservative vehicles, there can be no assurance that the Fund will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 1 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, April 1, 2012, and held for the entire six-month period ended September 30, 2012. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 2 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,000.00 $0.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.30 $0.71 Expense Example – Class B Shares Actual $1,000.00 $1,000.00 $0.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.30 $0.71 * Expenses are equal to the annualized expense ratio of .14% for Class A shares and .14% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total value of investments. 3 Portfolio of Investments CASH MANAGEMENT FUND September 30, 2012 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—43.7% $8,000M Fannie Mae, 12/26/2012 0.13 % $ Federal Home Loan Bank: 5,000M 10/3/12 0.11 4,999,969 6,500M 10/10/12 0.11 6,499,829 9,000M 10/15/12 0.11 8,999,632 6,000M 11/21/12 0.12 5,999,022 4,923M 12/5/12 0.14 4,921,800 5,000M 12/14/12 0.14 4,998,612 3,000M 12/17/12 0.08 2,999,487 1,185M 12/21/12 0.14 1,184,627 3,750M 7/17/13 0.27 3,750,929 Freddie Mac: 1,000M 10/15/12 0.10 999,961 6,000M 12/17/12 0.13 5,998,396 Total Value of U.S. Government Agency Obligations (cost $59,349,875) 59,349,875 VARIABLE AND FLOATING RATE NOTES—19.7% Federal Farm Credit Bank: 5,100M 3/6/13 0.26 5,100,330 3,000M 9/16/13 0.39 3,005,821 1,000M 10/15/13 0.28 1,000,945 Freddie Mac: 1,290M 10/12/12 0.28 1,290,035 4,800M 3/21/13 0.18 4,800,930 5,700M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.20 5,700,000 5,835M Valdez, Alaska Marine Terminal Rev. (Exxon Pipeline Co., Project B), 12/1/2033 0.20 5,835,000 Total Value of Variable and Floating Rate Notes (cost $26,733,061) 26,733,061 CORPORATE NOTES—17.1% 5,000M Coca-Cola Co., 10/4/2012 (a) 0.23 4,999,904 2,000M Google, Inc., 10/24/2012 (a) 0.12 1,999,847 Johnson & Johnson: 2,300M 10/4/12 (a) 0.15 2,299,971 3,000M 11/19/12 (a) 0.09 2,999,633 5,000M Procter & Gamble Co., 10/29/2012 (a) 0.14 4,999,455 6,000M Wal-Mart Stores, Inc., 10/5/2012 (a) 0.11 5,999,927 Total Value of Corporate Notes (cost $23,298,737) 23,298,737 4 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—18.4% U.S. Treasury Bills: $3,000M 10/18/12 0.08 % $ 2,999,887 7,500M 10/25/12 0.10 7,499,504 5,500M 11/1/12 0.09 5,499,597 3,000M 11/15/12 0.09 2,999,663 6,000M 12/13/12 0.08 5,998,978 Total Value of Short-Term U.S. Government Obligations (cost $24,997,629) 24,997,629 Total Value of Investments (cost $134,379,302)** 98.9 % 134,379,302 Other Assets, Less Liabilities 1.1 1,544,011 Net Assets 100.0 % $135,923,313 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at September 30, 2012. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND September 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 59,349,875 $ — $ 59,349,875 Variable and Floating Rate Notes: Municipal Bonds — 11,535,000 — 11,535,000 U.S. Government Agency Obligations — 15,198,061 — 15,198,061 Corporate Notes — 23,298,737 — 23,298,737 Short-Term U.S. Government Obligations — 24,997,629 — 24,997,629 Total Investments in Securities $ — $ 134,379,302 $ — $ 134,379,302 There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 6 See notes to financial statements Portfolio Manager’s Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Government Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 2.7% for Class A shares and 2.1% for Class B shares, including dividends of 37.9 cents per share on Class A shares and 30.2 cents per share on Class B shares. The Fund’s performance was driven mainly by broad economic trends that affected the fixed income markets in general. Long-term interest rates continued their multi-year decline during the review period, falling to all-time lows in July before rising slightly. Several factors contributed to this low interest rate environment: the Federal Reserve’s (“the Fed’s”) very accommodative monetary policy, the subpar economic recovery, and safe haven flows from overseas into the U.S. bond market. Reviewing benchmark U.S. Treasury yields, the two-year U.S. Treasury note yield, which is anchored by the Fed’s commitment to keep short-term rates very low, barely moved during the review period, ending at 0.23%. The 10-year U.S. Treasury note yield fell from 1.92% to 1.63%. The broad U.S. bond market returned 5.4%, according to Bank of America Merrill Lynch. Riskier fixed-income sectors had very strong performance, as the Fed’s success in depressing risk-free yields forced investors to take more risk. Consequently, high yield — or “junk” bonds — returned 18.9% and investment grade corporate bonds gained close to 11%. Higher quality sectors had notably lower, although positive, returns. The broad mortgage-backed securities market returned 3.7%. Of note, 30-year mortgage rates fell to an all-time low. The Treasury market returned 3.2%, although Treasury securities with maturities ten years and longer were up over 6% due to the decline in long-term interest rates. The Fund’s benchmark, the Bank of America Merrill Lynch Ginnie Mae (“GNMA”) Index, returned 4.1% for the review period. Approximately 95% of the Fund is invested in GNMA mortgage-backed bonds. Within the GNMA market, lower coupon GNMA mortgage-backed bonds substantially outperformed higher coupon bonds. This reflected several factors. First, lower coupon mortgage-backed bonds have greater interest rate sensitivity so they benefited more from the decline in long-term interest rates. Second, elevated prepayments on mortgage-backed bonds, as homeowners took advantage of record low mortgage rates to refinance outstanding higher interest-rate mortgages, hurt the returns of higher coupon mortgage-backed bonds more than those of lower coupons. Third, the Fed initiated an open-ended program to buy mortgage-backed securities in September in order to lower interest rates and help spur the economy. The program focused on purchasing lower coupon mortgage-backed bonds, thus contributing to their outperformance. 7 Portfolio Manager’s Letter (continued) GOVERNMENT FUND The Fund underperformed its benchmark due to an underweight in lower coupon mortgage-backed bonds and a commensurate overweight in higher coupon mortgage-backed bonds. At the end of the review period, the Fund had an 18% underweight in GNMA 3%–3.5% coupons, the lowest actively traded coupons, and overweights in 4%–6% coupons. The underweight was intended to reduce the interest rate sensitivity of the Fund in order to protect shareholders from the negative impact of a potential rise in interest rates. In periods of falling interest rates, the Fund will normally underperform its benchmark, although the degree of underperformance in this review period was larger than expected due, in great measure, to the extraordinary actions taken by the Fed. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 8 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,014.21 $5.54 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.50 $5.55 Expense Example – Class B Shares Actual $1,000.00 $1,011.69 $9.05 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.00 $9.07 * Expenses are equal to the annualized expense ratio of 1.10% for Class A shares and 1.80% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total value of investments. 9 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Government Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch GNMA Master Index. The graph compares a $10,000 investment in the First Investors Government Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the BofA Merrill Lynch GNMA Master Index (the “Index”). The Index is a market capitalization-weighted index of securities backed by mortgage pools of the Government National Mortgage Association (GNMA). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (3.33%), 4.25% and 3.52%, respectively, and the S.E.C. 30-Day Yield for September 2012 would have been 1.63%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (1.98%), 4.43% and 3.52%, respectively, and the S.E.C. 30-Day Yield for September 2012 would have been 1.05%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 10 Portfolio of Investments GOVERNMENT FUND September 30, 2012 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—99.4% Fannie Mae—4.0% $6,726M 5%, 8/1/2039 – 11/1/2039 $7,475,690 7,035M 5.5%, 7/1/2033 – 10/1/2039 7,854,375 15,330,065 Government National Mortgage Association I Program—81.2% 28,327M 4%, 7/15/2040 – 1/15/2042 31,365,522 118,478M 4.5%, 9/15/2033 – 8/15/2041 130,942,463 66,306M 5%, 6/15/2033 – 6/15/2040 73,887,439 34,336M 5.5%, 3/15/2033 – 10/15/2039 38,531,878 29,912M 6%, 3/15/2031 – 5/15/2040 34,147,010 2,222M 6.5%, 6/15/2034 – 3/15/2038 2,643,558 3,372M 7%, 6/15/2023 – 4/15/2034 4,042,836 315,560,706 Government National Mortgage Association II Program—14.2% 50,187M 4%, 3/20/2040 – 7/20/2042 55,295,324 Total Value of Residential Mortgage-Backed Securities (cost $368,405,735) 99.4 % 386,186,095 Other Assets, Less Liabilities .6 2,271,007 Net Assets 100.0 % $388,457,102 11 Portfolio of Investments (continued ) GOVERNMENT FUND September 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 386,186,095 $ — $ 386,186,095 There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 12 See notes to financial statements Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: This is the annual report for the First Investors Investment Grade Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 11.2% for Class A shares and 10.4% for Class B shares, including dividends of 40.7 cents per share on Class A shares and 34.3 cents on Class B shares. The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds. The Fund also had as much as 5.5% of its assets invested in municipal bonds and 5% in mortgage-backed securities. Long-term interest rates continued their multi-year decline during the review period, falling to all-time lows in July before rising slightly. Several factors contributed to this low interest-rate environment: the Federal Reserve’s (“the Fed’s”) very accommodative monetary policy, the subpar economic recovery, and safe haven flows from overseas into the U.S. bond market. Reviewing benchmark U.S. Treasury yields, the two-year U.S. Treasury note yield, which is anchored by the Fed’s commitment to keep short-term rates very low, barely moved during the review period, ending at 0.23%. The 10-year U.S. Treasury note yield fell from 1.92% to 1.63%. The broad U.S. bond market returned 5.4%, according to Bank of America Merrill Lynch. Riskier fixed income sectors had very strong performance, as the Fed’s success in depressing risk-free yields forced investors to take more risk. Consequently, high yield — or “junk” bonds — returned 18.9% and investment grade corporate bonds gained close to 11%. Higher quality sectors had notably lower, although positive, returns. The broad mortgage-backed securities market returned 3.7%. Of note, 30-year mortgage rates fell to an all-time low. The Treasury market returned 3.2%, although Treasury securities with maturities ten years and longer, were up over 6%, due to the decline in long-term interest rates. The review period began with continued confidence in the financial strength of corporate issuers. Deleveraging of corporate balance sheets, credit availability and accommodative monetary policy pointed toward a favorable outlook for investment grade corporate credit. The positive tone was somewhat offset by fallout from the European debt crisis and fear of a global economic slowdown. However, the Fed’s announcement of another round of quantitative easing, and the European Central Bank’s details of its bond-buying program, gave an indication to investors that global central banks were highly disposed toward continued monetary support. The constraint of low yields continued to dominate asset allocation behavior during the review period, 13 Portfolio Managers’ Letter (continued) INVESTMENT GRADE FUND favoring investment grade credit, particularly corporate bonds. By the end of the review period, demand for corporate credit continued to bring corporate spreads tighter. Corporate issuers continued to take advantage of historic low yields and were met with significant investor demand. The positive returns of the corporate bond market were led by falling interest rates and compressed bond spreads. The Fund outperformed the Bank of America Merrill Lynch Corporate Index during the review period. The relative performance was predominantly a function of the Fund’s overweight in corporate bonds. Specifically, the Fund benefited from its overweight in BBB-rated corporate bonds, which had the highest returns during the review period. This was somewhat offset by the Fund’s underweight in corporate bonds with maturities greater than 10 years, which benefited from falling 30-year U.S. Treasury yields. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 14 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,064.56 $5.57 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.60 $5.45 Expense Example – Class B Shares Actual $1,000.00 $1,061.26 $9.17 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.10 $8.97 * Expenses are equal to the annualized expense ratio of 1.08% for Class A shares and 1.78% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total value of investments. 15 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Investment Grade Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Investment Grade Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index tracks the performance of U.S. dollar-denominated investment grade corporate public debt issued in the U.S. domestic bond market. Qualifying bonds must have at least one year remaining term to maturity, a fixed coupon schedule and a minimum amount outstanding of $250 million. Bonds must be rated investment grade based on a composite of Moody’s and S&P. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 4.69%, 5.40% and 4.69%, respectively, and the S.E.C. 30-Day Yield for September 2012 would have been 1.89%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 6.30%, 5.57% and 4.70%, respectively, and the S.E.C. 30-Day Yield for September 2012 would have been 1.32%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 16 Portfolio of Investments INVESTMENT GRADE FUND September 30, 2012 Principal Amount Security Value CORPORATE BONDS—98.3% Aerospace/Defense—.3% $1,800M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ 1,893,400 Agriculture—1.3% 2,725M Cargill, Inc., 6%, 11/27/2017 (a) 3,303,828 2,825M CF Industries, Inc., 7.125%, 5/1/2020 3,552,437 6,856,265 Automotive—.8% 4,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 4,215,800 Chemicals—.8% 4,000M Dow Chemical Co., 4.25%, 11/15/2020 4,416,256 Consumer Durables—1.0% 1,550M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 1,705,756 3,000M Stanley Black & Decker, 5.2%, 9/1/2040 3,446,445 5,152,201 Energy—11.6% 3,900M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 4,920,665 4,800M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 6,177,758 5,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 5,419,580 4,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 4,127,092 1,757M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 1,869,037 4,000M Nabors Industries, Inc., 6.15%, 2/15/2018 4,703,136 4,000M ONEOK Partners, LP, 3.375%, 10/1/2022 4,027,968 5,000M Petrobras International Finance Co., 5.375%, 1/27/2021 5,658,855 4,100M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 4,209,134 5,800M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 7,023,603 4,400M Suncor Energy, Inc., 6.85%, 6/1/2039 6,089,710 2,700M Valero Energy Corp., 9.375%, 3/15/2019 3,671,795 4,000M Weatherford International, Inc., 6.35%, 6/15/2017 4,661,912 62,560,245 17 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2012 Principal Amount Security Value Financial Services—13.7% $2,250M Aflac, Inc., 8.5%, 5/15/2019 $ 3,017,671 6,000M American Express Co., 7%, 3/19/2018 7,602,600 4,000M American International Group, Inc., 4.875%, 9/15/2016 4,469,024 3,800M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 4,069,078 4,000M BlackRock, Inc., 5%, 12/10/2019 4,760,476 3,510M CoBank, ACB, 7.875%, 4/16/2018 (a) 4,398,778 1,800M Compass Bank, 6.4%, 10/1/2017 1,903,082 ERAC USA Finance Co.: 2,950M 6.375%, 10/15/2017 (a) 3,528,014 2,800M 4.5%, 8/16/2021 (a) 3,065,014 6,200M Ford Motor Credit Co., LLC, 5%, 5/15/2018 6,784,183 General Electric Capital Corp.: 4,000M 5.625%, 9/15/2017 4,715,836 2,700M 5.5%, 1/8/2020 3,199,027 4,000M Glencore Funding, LLC, 6%, 4/15/2014 (a) 4,205,256 3,800M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 4,144,223 4,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 4,191,980 4,000M Protective Life Corp., 7.375%, 10/15/2019 4,771,232 4,600M Prudential Financial Corp., 4.75%, 9/17/2015 5,069,517 73,894,991 Financials—17.8% Bank of America Corp.: 1,900M 5.65%, 5/1/2018 2,168,962 1,800M 5%, 5/13/2021 1,982,020 900M 5.875%, 2/7/2042 1,055,986 2,700M Barclays Bank, PLC, 5.125%, 1/8/2020 3,039,582 3,168M Bear Stearns Cos., Inc., 7.25%, 2/1/2018 3,957,710 Citigroup, Inc.: 3,400M 6.375%, 8/12/2014 3,701,580 6,800M 6.125%, 11/21/2017 8,010,162 2,000M 4.5%, 1/14/2022 2,200,168 3,000M Fifth Third Bancorp, 3.5%, 3/15/2022 3,204,642 Goldman Sachs Group, Inc.: 6,000M 6.15%, 4/1/2018 7,011,384 1,900M 5.75%, 1/24/2022 2,192,592 1,600M 6.125%, 2/15/2033 1,803,744 2,750M 6.75%, 10/1/2037 2,955,197 JPMorgan Chase & Co.: 6,000M 6%, 1/15/2018 7,161,864 2,000M 4.5%, 1/24/2022 2,222,766 18 Principal Amount Security Value Financials (continued) Merrill Lynch & Co., Inc.: $4,000M 5%, 1/15/2015 $ 4,298,684 3,600M 6.4%, 8/28/2017 4,192,592 Morgan Stanley: 5,800M 5.95%, 12/28/2017 6,522,233 5,000M 6.625%, 4/1/2018 5,751,415 6,000M SunTrust Banks, Inc., 6%, 9/11/2017 6,995,070 6,000M UBS AG, 4.875%, 8/4/2020 6,721,458 Wells Fargo & Co.: 4,000M 5.625%, 12/11/2017 4,808,008 1,800M 4.6%, 4/1/2021 2,082,901 1,800M 3.5%, 3/8/2022 1,923,494 95,964,214 Food/Beverage/Tobacco—8.2% 4,000M Altria Group, Inc., 9.7%, 11/10/2018 5,736,292 4,000M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 4,974,396 2,700M Bottling Group, LLC, 5.125%, 1/15/2019 3,213,000 3,000M Bunge Limited, Finance Corp., 3.2%, 6/15/2017 3,148,686 4,000M Corn Products International, Inc., 4.625%, 11/1/2020 4,489,964 4,000M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 5,076,344 4,000M Lorillard Tobacco Co., 6.875%, 5/1/2020 4,917,956 3,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 3,428,379 4,000M Philip Morris International, Inc., 5.65%, 5/16/2018 4,906,564 4,000M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 4,352,320 44,243,901 Forest Products/Container—.6% 2,200M International Paper Co., 9.375%, 5/15/2019 2,978,789 Gaming/Leisure—.7% 4,000M Marriott International, Inc., 3.25%, 9/15/2022 4,029,232 Health Care—3.3% Aristotle Holding, Inc.: 2,700M 4.75%, 11/15/2021 (a) 3,129,916 1,350M 3.9%, 2/15/2022 (a) 1,473,665 4,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 4,926,672 19 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2012 Principal Amount Security Value Health Care (continued) $4,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 $ 4,194,116 2,400M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 2,887,889 1,000M Roche Holdings, Inc., 6%, 3/1/2019 (a) 1,257,217 17,869,475 Information Technology—5.5% 3,500M Corning, Inc., 4.75%, 3/15/2042 3,797,930 3,000M Dell, Inc., 5.875%, 6/15/2019 3,555,429 4,000M Harris Corp., 4.4%, 12/15/2020 4,355,072 5,000M Motorola Solutions, Inc., 6%, 11/15/2017 5,974,175 4,000M Pitney Bowes, Inc., 5.75%, 9/15/2017 4,364,500 4,000M Symantec Corp., 3.95%, 6/15/2022 4,056,108 3,100M Western Union Co., 6.2%, 11/17/2036 3,541,288 29,644,502 Manufacturing—3.9% 3,000M CRH America, Inc., 8.125%, 7/15/2018 3,652,578 2,700M General Electric Co., 5.25%, 12/6/2017 3,198,285 4,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 4,952,464 3,200M Johnson Controls, Inc., 5%, 3/30/2020 3,646,813 2,725M Tyco Electronics Group SA, 6.55%, 10/1/2017 3,298,983 2,500M Tyco Flow Control International, Ltd., 3.15%, 9/15/2022 (a) 2,514,215 21,263,338 Media-Broadcasting—3.2% 3,950M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 5,471,892 4,000M Comcast Corp., 5.15%, 3/1/2020 4,766,024 3,000M DirecTV Holdings, LLC, 5.15%, 3/15/2042 3,063,759 3,000M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 4,234,491 17,536,166 Media-Diversified—1.8% McGraw-Hill Cos., Inc.: 1,800M 5.9%, 11/15/2017 2,119,977 2,300M 6.55%, 11/15/2037 2,783,674 4,000M Vivendi SA, 6.625%, 4/4/2018 (a) 4,667,120 9,570,771 20 Principal Amount Security Value Metals/Mining—5.4% $4,000M Alcoa, Inc., 6.15%, 8/15/2020 $ 4,421,220 4,000M ArcelorMittal, 6.125%, 6/1/2018 3,978,492 3,800M Newmont Mining Corp., 5.125%, 10/1/2019 4,341,603 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 5,336,575 Vale Overseas, Ltd.: 4,000M 5.625%, 9/15/2019 4,520,072 2,000M 4.375%, 1/11/2022 2,112,322 4,000M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 4,293,432 29,003,716 Real Estate Investment Trusts—5.7% 5,000M Boston Properties, LP, 5.875%, 10/15/2019 5,988,735 5,000M Digital Realty Trust, LP, 5.25%, 3/15/2021 5,572,485 5,000M HCP, Inc., 5.375%, 2/1/2021 5,713,845 4,000M ProLogis, LP, 6.625%, 5/15/2018 4,785,020 4,000M Simon Property Group, LP, 5.75%, 12/1/2015 4,527,888 4,000M Ventas Realty, LP, 4.75%, 6/1/2021 4,403,812 30,991,785 Retail-General Merchandise—1.5% 2,500M GAP, Inc., 5.95%, 4/12/2021 2,789,512 4,000M Home Depot, Inc., 5.875%, 12/16/2036 5,289,672 8,079,184 Telecommunications—3.5% 3,700M BellSouth Corp., 6.55%, 6/15/2034 4,486,738 1,200M BellSouth Telecommunications, 6.375%, 6/1/2028 1,437,154 3,000M Deutsche Telekom International Finance BV, 4.875%, 3/6/2042 (a) 3,238,458 3,300M GTE Corp., 6.84%, 4/15/2018 4,174,784 4,045M Verizon New York, Inc., 7.375%, 4/1/2032 5,378,370 18,715,504 Transportation—2.0% 3,000M Con-way, Inc., 7.25%, 1/15/2018 3,516,513 3,100M GATX Corp., 4.75%, 6/15/2022 3,282,153 4,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 4,000,648 10,799,314 21 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2012 Principal Amount Security Value Utilities—4.9% $4,000M Arizona Public Service Co., 4.5%, 4/1/2042 $ 4,336,496 3,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 3,636,066 1,900M Electricite de France SA, 6.5%, 1/26/2019 (a) 2,327,333 4,000M Exelon Generation Co., LLC, 5.2%, 10/1/2019 4,548,264 Great River Energy Co.: 496M 5.829%, 7/1/2017 (a) 537,566 3,652M 4.478%, 7/1/2030 (a) 4,075,548 3,000M Ohio Power Co., 5.375%, 10/1/2021 3,679,503 2,561M Sempra Energy, 9.8%, 2/15/2019 3,615,727 26,756,503 Waste Management—.8% 3,755M Republic Services, Inc., 3.8%, 5/15/2018 4,180,562 Total Value of Investments (cost $474,606,522) 98.3 % 530,616,114 Other Assets, Less Liabilities 1.7 9,315,665 Net Assets 100.0 % $539,931,779 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). 22 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 530,616,114 $ — $ 530,616,114 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 23 Portfolio Manager’s Letter INTERNATIONAL OPPORTUNITIES BOND FUND Dear Investor: This is the annual report for the First Investors International Opportunities Bond Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 2.4% for Class A shares, including dividends of 1.5 cents per share on Class A shares. We live in extraordinary economic and financial times. The third quarter of 2012 was another example of that. For the first time since 2008-2009, all the world’s major central banks pulled in the same direction. The Federal Reserve (“the Fed”) announced open-ended quantitative easing operations. The European Central Bank (“ECB”) presented the Outright Monetary Transaction (“OMT”) program for backstopping the debt of troubled European Union countries. The Bank of Japan quickly followed with a dramatic increase in the budget of its asset acquisition program. The Bank of England continued to fund asset purchases, while the People’s Bank of China lowered reserve requirements another notch. Select emerging markets have reacted to the competitive pressures triggered by these measures with their own actions. The softening in global growth is mostly attributable to Europe. Europe’s sovereign debt crisis infected its financial system last year by forcing banks to boost capital provisions through asset sales, a process that threatened a massive credit crunch. The ECB tried to deal with this issue late in 2011 through the Long-Term Refinancing Operation (“LTRO”) program. But this program focused on liquidity — not solvency in the banking system — and the program fell short by the end of the first quarter. In our view, the OMT program is a game changer because it promises unlimited support for the assets depressing bank capital, namely the sovereign debts of Europe’s periphery. The initiatives taken by the ECB and Fed reduce tail risk, in our view. This view is corroborated by the decline in European swap spreads, inter-bank interest rates and commercial bank deposits held at the ECB. Similarly, the range of performance across the spectrum of risk assets has widened noticeably. We interpret this trend as a signal that investors have become more discriminating in assessing where risk is concentrated, as the threat of a systemic economic collapse recedes. In our view, the bigger risk to the investment outlook is not that central bank initiatives will fail to produce economic traction; the bigger risk is that central bank actions are very successful. The great irony is that the sight of economic traction and the return of more sustainable growth could lead to a sea change in investor sentiment precisely at the time that this risk is picking up. Timing is everything, though, and we do not believe that a marked change in sentiment is a meaningful risk anytime soon. Across all major economic zones, however, clear signs of economic progress exist in spite of this year’s softness. 24 Overall, we continue to believe that the safe-haven bond markets of the world offer little value. Real yields in most of these markets are zero or negative across much of the curve. Correspondingly, we are not significantly invested in these markets. Our portfolio duration is now roughly in line with the Citigroup WGBI ex-U.S. benchmark. However, most of our duration comes from exposures outside of safe haven bond markets. We think there is significant price risk in these securities. But the absence of much private credit growth has inhibited any tendency for yields to rise in a sustainable fashion. The path of fiscal consolidation will affect the level of safe-haven yields, but the upcoming trend seems clear. The Fund incepted late in the annual period, so meaningful attribution is difficult to calculate given the impact of cash-flow effects. Accounts invested similarly from the inception date underperformed their benchmark during the five-week period through September 30, 2012. A strengthening yen and euro likely accounted for nearly all of the underperformance, while bond positioning decisions offset this weakness. Owning higher yielding currencies benefited relative performance, but did not fully offset the relative underperformance related to avoiding the yen and euro currencies. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 25 Fund Expenses (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (8/20/12) (9/30/12) (8/20/12–9/30/12) Expense Example Actual $1,000.00 $1,023.50 $1.62* Hypothetical (5% annual return before expenses) $1,000.00 $1,018.50 $6.56** * Actual expenses reflect only from the commencement of operations to the end of the period cov- ered (August 20, 2012 to September 30, 2012). Therefore expenses shown are lower than would be expected for a six-month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio of 1.30% multiplied by the aver- age account value over the period, multiplied by 45/366 (to reflect the inception period). Expenses paid during during the period are net of expenses waived and/or assumed. ** Expenses are equal to the annualized expense ratio of 1.30% multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition TOP SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total value of investments. 26 Portfolio of Investments INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2012 Principal Amount † Security Value SOVEREIGN BONDS—82.1% United Kingdom—16.9% United Kingdom Gilt: 885M GBP 4.5%, 3/7/2013 $1,455,236 930M GBP 4.25%, 3/7/2036 1,856,241 3,311,477 Mexico—13.7% United Mexican States: 109M MXN 7%, 6/19/2014 884,901 149M MXN 8.5%, 5/31/2029 1,455,625 35M MXN 8.5%, 11/18/2038 339,602 2,680,128 Australia—10.3% 690M AUD New South Wales Treasury Corp., 6%, 4/1/2016 787,404 Queensland Treasury Corp.: 535M AUD 6.25%, 2/21/2020 640,727 175M AUD 6%, 7/21/2022 210,808 320M AUD Treasury Corp. of Victoria, 5.75%, 11/15/2016 (a) 366,754 2,005,693 Italy—9.2% 1,550M EUR Buoni Poliennali Del Tesoro, 5%, 8/1/2039 1,802,558 Poland—5.7% Republic of Poland: 680M PLN 5.25%, 10/25/2020 222,067 2,665M PLN 5.75%, 9/23/2022 902,038 1,124,105 South Korea—4.3% Republic of Korea: 170,000M KRW 3%, 12/10/2013 153,364 662,000M KRW 5.75%, 9/10/2018 688,692 842,056 Malaysia—4.2% 2,455M MYR Federation of Malaysia, 3.741%, 2/27/2015 814,371 27 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2012 Principal Amount Security Value New Zealand—4.0% Dominion of New Zealand: 435M NZD 5%, 3/15/2019 $ 402,376 395M NZD 5.5%, 4/15/2023 386,509 788,885 Turkey—3.7% 1,275M TRY Republic of Turkey, 9%, 3/5/2014 727,466 Hungary—3.7% 165,000M HUF Hungary Government Bond, 5.5%, 2/12/2016 722,400 South Africa—3.7% Republic of South Africa: 3,715M ZAR 6.75%, 3/31/2021 455,901 2,645M ZAR 6.5%, 2/28/2041 263,115 719,016 Ireland—2.7% Republic of Ireland: 50M EUR 4.5%, 4/18/2020 62,522 355M EUR 5%, 10/18/2020 457,161 519,683 Total Value of Sovereign Bonds (cost $15,722,693) 16,057,838 CORPORATE BONDS—2.7% Germany—2.1% Financials 350M AUD Kreditanstalt fuer Wiederaufbau, 6.25%, 12/4/2019 (b) 413,993 United States—.3% Energy 50M EUR Chesapeake Energy Corp., 6.25%, 1/15/2017 66,576 28 Principal Amount Security Value South Africa—.3% Consumer Discretionary 50M EUR Edcon Proprietary, Ltd., 3.502%, 6/15/2014 (c) $ 60,144 Total Value of Corporate Bonds (cost $528,619) 540,713 Total Value of Investments (cost $16,251,312) 84.8 % 16,598,551 Other Assets, Less Liabilities 15.2 2,964,943 Net Assets 100.0 % $19,563,494 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) The Federal Republic of Germany guarantees all existing and future obligations of Kreditanstalt fuer Wiederaufbau (“KFW”) in respect of money borrowed, bonds issued, and derivative trans- actions entered into by KFW, as well as third party obligations that are expressly guaranteed by KFW. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Abbreviations: AUD Australian Dollar EUR Euro GBP British Pound HUF Hungarian Forint KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit NZD New Zealand Dollar PLN Polish Zloty TRY Turkish Lira ZAR South African Rand Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 29 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2012 Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Sovereign Bonds United Kingdom $ — $ 3,311,477 $ — $ 3,311,477 Mexico — 2,680,128 — 2,680,128 Australia — 2,005,693 — 2,005,693 Italy — 1,802,558 — 1,802,558 Poland — 1,124,105 — 1,124,105 South Korea — 842,056 — 842,056 Malaysia — 814,371 — 814,371 New Zealand — 788,885 — 788,885 Turkey — 727,466 — 727,466 Hungary — 722,400 — 722,400 South Africa — 719,016 — 719,016 Ireland — 519,683 — 519,683 Corporate Bonds Germany — 413,993 — 413,993 United States — 66,576 — 66,576 South Africa — 60,144 — 60,144 Total Investments in Securities $ — $ 16,598,551 $ — $ 16,598,551 Other Financial Instruments* $ — $ 26,381 $ — $ 26,381 * Other financial instruments are foreign exchange contracts and are considered derivative instruments, which are valued at the net unrealized appreciation on the instrument. During the period ended September 30, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. Transfers, if any, between Levels are recognized at the end of the reporting period. 30 See notes to financial statements Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: This is the annual report for the First Investors Fund For Income for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 17.8% for Class A shares and 17.0% for Class B shares, including dividends of 15.8 cents per share on Class A shares and 14.2 cents on Class B shares. Throughout the period, the U.S. high yield market offered investors an attractive opportunity from a fundamental perspective. Companies sitting on record cash balances saw few defaults and focused on debt refinancing, cost containment and fiscal responsibility. Despite strong fundamental characteristics, U.S. high yield markets were not immune to headline news abroad, which caused negative return months over the period in November, March and May. Such pullbacks were short and swift, creating volatility that followed the news in a generally upward-bound market. At the start of 2012, a second Greek bailout combined with the Long Term Refinancing Operation (“LTRO”) bolstered market sentiment that a full blown crisis in Greece, or a banking crisis in Europe, could be avoided. By the second quarter, however, European sovereign concerns were, once again, at the forefront. As a result, Greece experienced significant bank deposit withdrawals and investor fear spread to Spanish banks. In June, investors began to receive some of the positive news they needed to reinvest in risk assets. Greek elections narrowly supported continued Greek membership in the Eurozone and the European Leaders Summit developed a plan to recapitalize Spanish banks. By the third quarter, many of the macro milestones investors eagerly anticipated had outcomes viewed as largely favorable to the market. In July, European Central Bank (“ECB”) president, Mario Draghi, announced to the delight of investors that he will “do whatever it takes” to bring the Eurozone crisis under control. In September, the ECB sent markets a strong signal by offering to purchase unlimited amounts of Eurozone countries’ short-term bonds. The following week, the German constitutional court approved the Eurozone’s new bailout fund and budget pact. Finally, the Federal Reserve (“the Fed”) announced QE3. Risky assets like high yield rallied strongly on the back of these developments throughout the year. In keeping with the risk-on sentiment, high yield outperformed investment grade corporate and high quality government securities which, in the U.S., delivered returns of 10.98% i and 5.66% ii , respectively. A strong technical bid further bolstered high yield investor demand for the asset class, which remained robust for the year, with the exception of the second quarter. Issuers took advantage of the low yields to borrow at attractive rates and, in many cases, refinanced older, more expensive outstanding bonds. 31 Portfolio Manager’s Letter (continued) FUND FOR INCOME In this environment, the Fund generated strong performance in line with its benchmark on a net basis. From an industry perspective, the Fund enjoyed its strongest performance relative to the market in the energy, auto and health care sectors. The Fund lagged the market in the home building sector, and more significantly in metals and mining — where we have tended to be overweight — and in banking, where we have tended to be underweight. Metals have been a volatile sector where we looked to acquire positions during market dips, which we believe offered strong value. As with prior years, we remained largely absent from the banking sector, where a great deal of the available paper has equity-like features we believe inappropriate in a fixed income portfolio. In the U.S., companies are awaiting the outcome of the U.S. presidential election and clarity on next year’s tax regime and fiscal cliff negotiations. China is also in the midst of a change of leadership, an event causing Chinese companies to take pause. Lastly, continued noise out of Europe, as exemplified by recent riots in Spain, Greece and instability in the Middle East, continue to hold company managements back from taking longer-term strategic decisions. We expect to see a resolution to many of these issues — particularly in the U.S. — by the start of the new year. It is important to emphasize that regardless of the outcome of these macro events, high yield companies do not require strong growth to meet their contractual obligations. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 32 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,054.54 $6.47 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.70 $6.36 Expense Example – Class B Shares Actual $1,000.00 $1,050.86 $10.05 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.20 $9.87 * Expenses are equal to the annualized expense ratio of 1.26% for Class A shares and 1.96% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total value of investments. 33 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Fund For Income (Class A shares), the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Fund For Income (Class A shares) beginning 9/30/02 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch U.S. Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 11.13%, 3.63% and 6.96%, respectively, and the S.E.C. 30-Day Yield for September 2012 would have been 4.10%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 12.98%, 3.79% and 6.98%, respectively, and the S.E.C. 30-Day Yield for September 2012 would have been 3.66%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of high yield bonds, in which the Fund primarily invests, pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures are from Bank of America Merrill Lynch and all other figures are from First Investors Management Company, Inc. 34 Portfolio of Investments FUND FOR INCOME September 30, 2012 Principal Amount Security Value CORPORATE BONDS—92.2% Automotive—4.2% $675M American Axle & Manufacturing, Inc., 6.625%, 10/15/2022 $ 686,812 Chrysler Group, LLC/CG Co-Issuer, Inc.: 1,925M 8%, 6/15/2019 2,050,125 3,025M 8.25%, 6/15/2021 3,236,750 3,000M Cooper Tire & Rubber Co., 8%, 12/15/2019 3,420,000 2,825M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 3,072,187 3,950M Exide Technologies, 8.625%, 2/1/2018 3,441,437 1,925M Ford Motor Co., 6.625%, 10/1/2028 2,159,546 1,225M Jaguar Land Rover, PLC, 7.75%, 5/15/2018 (a) 1,327,594 2,100M Oshkosh Corp., 8.5%, 3/1/2020 2,362,500 Schaeffler Finance BV: 1,725M 7.75%, 2/15/2017 (a) 1,914,750 1,900M 8.5%, 2/15/2019 (a) 2,137,500 25,809,201 Building Materials—2.8% 2,650M Associated Materials, LLC, 9.125%, 11/1/2017 2,610,250 Building Materials Corp.: 3,625M 6.875%, 8/15/2018 (a) 3,905,937 1,375M 7.5%, 3/15/2020 (a) 1,512,500 6,175M McJunkin Red Man Corp., 9.5%, 12/15/2016 6,692,156 2,150M Texas Industries, Inc., 9.25%, 8/15/2020 2,289,750 17,010,593 Capital Goods—.6% Belden, Inc.: 2,650M 9.25%, 6/15/2019 3,014,375 1,000M 5.5%, 9/1/2022 (a) 1,027,500 4,041,875 Chemicals—3.0% 2,950M Ferro Corp., 7.875%, 8/15/2018 2,861,500 2,575M Kinove German Bondco GmbH, 9.625%, 6/15/2018 (a) 2,832,500 LyondellBasell Industries NV: 1,200M 5%, 4/15/2019 1,281,000 1,250M 6%, 11/15/2021 1,431,250 2,475M PolyOne Corp., 7.375%, 9/15/2020 2,691,563 6,325M Rhodia SA, 6.875%, 9/15/2020 (a) 7,131,438 18,229,251 35 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2012 Principal Amount Security Value Consumer Non-Durables—2.5% $ 2,400M Easton-Bell Sports, Inc., 9.75%, 12/1/2016 $ 2,601,000 Levi Strauss & Co.: 925M 7.625%, 5/15/2020 1,003,625 2,625M 6.875%, 5/1/2022 2,749,688 1,125M Libbey Glass, Inc., 6.875%, 5/15/2020 (a) 1,215,000 3,025M Phillips Van-Heusen Corp., 7.375%, 5/15/2020 3,433,375 3,025M Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 (a) 3,028,781 900M Wolverine World Wide, Inc., 6.125%, 10/15/2020 (a)(b) 931,500 14,962,969 Energy—14.5% AmeriGas Finance, LLC: 550M 6.75%, 5/20/2020 588,500 1,500M 7%, 5/20/2022 1,620,000 Basic Energy Services, Inc.: 450M 7.125%, 4/15/2016 456,750 1,025M 7.75%, 2/15/2019 1,055,750 2,475M Berry Petroleum Co., 6.375%, 9/15/2022 2,617,312 2,125M Calumet Specialty Products Partners, LP, 9.625%, 8/1/2020 (a) 2,300,312 Chesapeake Energy Corp.: 2,650M 7.25%, 12/15/2018 2,862,000 125M 6.625%, 8/15/2020 129,531 1,000M Chesapeake Midstream Partners, LP, 6.125%, 7/15/2022 1,062,500 Concho Resources, Inc.: 2,300M 8.625%, 10/1/2017 2,547,250 1,275M 5.5%, 4/1/2023 1,333,969 Consol Energy, Inc.: 1,875M 8%, 4/1/2017 1,968,750 3,700M 8.25%, 4/1/2020 3,894,250 Copano Energy, LLC: 500M 7.75%, 6/1/2018 527,500 2,400M 7.125%, 4/1/2021 2,520,000 2,900M Crosstex Energy, LP, 8.875%, 2/15/2018 3,108,438 2,750M El Paso Corp., 6.5%, 9/15/2020 3,101,095 750M Encore Acquisition Co., 9.5%, 5/1/2016 817,500 2,976M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 3,080,160 Ferrellgas Partners, LP: 3,450M 9.125%, 10/1/2017 3,717,375 1,363M 8.625%, 6/15/2020 1,325,517 3,975M Forest Oil Corp., 7.25%, 6/15/2019 3,965,062 3,375M Genesis Energy, LP, 7.875%, 12/15/2018 3,594,375 36 Principal Amount Security Value Energy (continued) $ 3,875M Hilcorp Energy I, LP, 8%, 2/15/2020 (a) $ 4,330,312 Linn Energy, LLC: 3,175M 6.25%, 11/1/2019 (a) 3,163,094 600M 8.625%, 4/15/2020 660,000 550M 7.75%, 2/1/2021 584,375 2,100M MEG Energy Corp., 6.375%, 1/30/2023 (a) 2,244,375 3,100M Murray Energy Corp., 10.25%, 10/15/2015 (a) 3,053,500 Newfield Exploration Co.: 450M 7.125%, 5/15/2018 477,000 550M 5.75%, 1/30/2022 617,375 Penn Virginia Resource Partners, LP: 2,100M 8.25%, 4/15/2018 2,178,750 700M 8.375%, 6/1/2020 (a) 726,250 1,525M Petrohawk Energy Corp., 10.5%, 8/1/2014 1,659,131 Plains Exploration & Production Co.: 1,175M 6.125%, 6/15/2019 1,189,688 700M 6.625%, 5/1/2021 714,000 Quicksilver Resources, Inc.: 1,075M 8.25%, 8/1/2015 1,029,313 1,300M 11.75%, 1/1/2016 1,319,500 2,100M 9.125%, 8/15/2019 2,005,500 1,125M SandRidge Energy, Inc., 7.5%, 2/15/2023 (a) 1,161,563 1,125M SESI, LLC, 6.375%, 5/1/2019 1,209,375 SM Energy Co.: 600M 6.625%, 2/15/2019 636,000 1,175M 6.5%, 11/15/2021 1,251,375 1,150M 6.5%, 1/1/2023 (a) 1,208,938 Suburban Propane Partners, LP: 2,089M 7.5%, 10/1/2018 (a) 2,245,675 603M 7.375%, 8/1/2021 (a) 646,718 950M Tesoro Logistics, LP, 5.875%, 10/1/2020 (a) 976,125 2,875M Vanguard Natural Resources, LLC, 7.875%, 4/1/2020 2,900,156 1,500M Western Refining, Inc., 11.25%, 6/15/2017 (a) 1,676,250 88,058,234 Financials—4.7% Ally Financial, Inc.: 1,525M 5.5%, 2/15/2017 1,595,600 4,075M 6.25%, 12/1/2017 4,422,740 3,425M 8%, 3/15/2020 4,024,375 37 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2012 Principal Amount Security Value Financials (continued) $675M CNH Capital, LLC, 6.25%, 11/1/2016 (a) $ 736,594 4,600M Ford Motor Credit Co., LLC, 5.875%, 8/2/2021 5,213,373 International Lease Finance Corp.: 500M 5.875%, 5/1/2013 513,750 275M 6.625%, 11/15/2013 288,750 5,450M 8.625%, 9/15/2015 6,226,625 1,900M 8.75%, 3/15/2017 2,232,500 1,275M 8.25%, 12/15/2020 1,520,438 1,800M Serta Simmons Holdings, LLC, 8.125%, 10/1/2020 (a)(b) 1,795,500 28,570,245 Food/Beverage/Tobacco—.2% 1,250M JBS USA, LLC, 7.25%, 6/1/2021 (a) 1,181,250 Food/Drug—.9% 3,600M NBTY, Inc., 9%, 10/1/2018 4,023,000 1,525M Tops Holding Corp./Tops Markets, LLC, 10.125%, 10/15/2015 1,614,594 5,637,594 Forest Products/Containers—2.4% 2,050M Ardagh Packaging Finance, PLC, 7.375%, 10/15/2017 (a) 2,207,968 2,450M Ball Corp., 7.375%, 9/1/2019 2,744,000 2,375M Clearwater Paper Corp., 7.125%, 11/1/2018 2,594,687 1,400M JSG Funding, PLC (Smurfit Kappa Funding, PLC), 7.75%, 4/1/2015 1,417,430 525M Mead Products, LLC/ACCO Brands, 6.75%, 4/30/2020 (a) 549,938 825M Sappi Papier Holdings GmbH, 8.375%, 6/15/2019 (a) 885,844 1,750M Sealed Air Corp., 8.125%, 9/15/2019 (a) 1,955,625 2,150M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 2,305,875 14,661,367 Gaming/Leisure—.5% National CineMedia, LLC: 1,550M 7.875%, 7/15/2021 1,697,250 1,575M 6%, 4/15/2022 (a) 1,669,500 3,366,750 Health Care—6.1% 1,800M AMERIGROUP Corp., 7.5%, 11/15/2019 2,111,625 850M Aviv Healthcare Properties, LP, 7.75%, 2/15/2019 905,250 1,250M Capella Healthcare, Inc., 9.25%, 7/1/2017 1,339,062 38 Principal Amount Security Value Health Care (continued) Community Health Systems, Inc.: $ 1,825M 8%, 11/15/2019 $ 2,012,062 1,750M 7.125%, 7/15/2020 1,869,219 DaVita, Inc.: 1,425M 6.375%, 11/1/2018 1,524,750 1,025M 5.75%, 8/15/2022 1,071,125 Fresenius Medical Care US Finance II, Inc.: 1,150M 5.625%, 7/31/2019 (a) 1,227,625 925M 5.875%, 1/31/2022 (a) 992,063 4,400M Genesis Health Ventures, Inc., 9.75%, 6/15/2005 (c)(d) 2,750 HCA, Inc.: 675M 6.375%, 1/15/2015 730,687 2,075M 8%, 10/1/2018 2,401,813 500M 8.5%, 4/15/2019 566,250 200M 6.5%, 2/15/2020 223,000 475M 7.25%, 9/15/2020 534,375 1,950M 7.75%, 5/15/2021 2,135,250 1,525M 7.5%, 2/15/2022 1,734,688 Healthsouth Corp.: 1,225M 7.25%, 10/1/2018 1,332,187 1,025M 7.75%, 9/15/2022 1,124,938 1,225M LVB Acquisition, Inc. (Biomet, Inc.), 10%, 10/15/2017 1,293,906 1,725M Sky Growth Acquisition Corp., 7.375%, 10/15/2020 (a) 1,740,094 1,975M Universal Hospital Services, Inc., 7.625%, 8/15/2020 (a) 2,063,875 675M Valeant Pharmaceuticals International, Inc., 6.375%, 10/15/2020 (a)(b) 690,188 Vanguard Health Holding Co. II, LLC: 1,925M 8%, 2/1/2018 2,064,563 1,325M 7.75%, 2/1/2019 (a) 1,416,094 3,725M VPI Escrow Corp., 6.375%, 10/15/2020 (a)(b) 3,818,125 36,925,564 Information Technology—4.3% 2,500M Advanced Micro Devices, Inc., 7.5%, 8/15/2022 (a) 2,425,000 2,000M Audatex North America, Inc., 6.75%, 6/15/2018 (a) 2,145,000 3,225M Computer Sciences Corp., 6.5%, 3/15/2018 3,741,603 Equinix, Inc.: 1,875M 8.125%, 3/1/2018 2,090,625 1,250M 7%, 7/15/2021 1,404,687 Fidelity National Information Services, Inc.: 1,350M 7.625%, 7/15/2017 1,485,000 2,400M 7.875%, 7/15/2020 2,694,000 39 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2012 Principal Amount Security Value Information Technology (continued) Jabil Circuit, Inc.: $350M 7.75%, 7/15/2016 $ 406,875 3,825M 8.25%, 3/15/2018 4,561,313 2,925M Lawson Software, Inc., 9.375%, 4/1/2019 (a) 3,261,375 2,100M MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 1,732,500 25,947,978 Manufacturing—2.2% 1,550M Amsted Industries, 8.125%, 3/15/2018 (a) 1,681,750 2,425M Bombardier, Inc., 7.5%, 3/15/2018 (a) 2,758,437 3,850M Case New Holland, Inc., 7.875%, 12/1/2017 4,533,375 1,550M EDP Finance BV, 6%, 2/2/2018 (a) 1,554,991 2,575M Rexel SA, 6.125%, 12/15/2019 (a) 2,661,906 13,190,459 Media-Broadcasting—3.6% 2,450M Allbritton Communication Co., 8%, 5/15/2018 2,676,625 Belo Corp.: 725M 7.75%, 6/1/2027 735,875 1,225M 7.25%, 9/15/2027 1,206,625 2,825M Block Communications, Inc., 7.25%, 2/1/2020 (a) 3,015,687 2,475M Nexstar/Mission Broadcasting, Inc., 8.875%, 4/15/2017 2,703,938 4,000M Sinclair Television Group, Inc., 9.25%, 11/1/2017 (a) 4,450,000 1,025M Sirius XM Radio, Inc., 5.25%, 8/15/2022 (a) 1,025,000 5,250M XM Satellite Radio, Inc., 7.625%, 11/1/2018 (a) 5,827,500 21,641,250 Media-Cable TV—8.0% Cablevision Systems Corp.: 2,750M 8.625%, 9/15/2017 3,210,625 500M 7.75%, 4/15/2018 556,250 CCO Holdings, LLC: 1,200M 7.25%, 10/30/2017 1,314,000 1,700M 7.875%, 4/30/2018 1,848,750 1,150M 7%, 1/15/2019 1,250,625 1,175M 7.375%, 6/1/2020 1,317,469 1,900M Cequel Communications Holdings I, Inc., 8.625%, 11/15/2017 (a) 2,037,750 40 Principal Amount Security Value Media-Cable TV (continued) Clear Channel Worldwide Holdings, Inc.: $ 2,500M 9.25%, 12/15/2017 Series “A” $ 2,475M 9.25%, 12/15/2017 Series “B” 2,679,187 200M 7.625%, 3/15/2020 Series “A” 193,000 2,850M 7.625%, 3/15/2020 Series “B” 2,793,000 225M CSC Holdings, LLC, 6.75%, 11/15/2021 (a) 249,187 DISH DBS Corp.: 2,575M 7.875%, 9/1/2019 3,006,312 700M 5.875%, 7/15/2022 (a) 721,000 1,800M Echostar DBS Corp., 7.125%, 2/1/2016 1,998,000 3,025M Gray Television, Inc., 7.5%, 10/1/2020 (a)(b) 3,025,000 1,625M Harron Communications, LP, 9.125%, 4/1/2020 (a) 1,763,125 5,725M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 5,252,688 3,112M Quebecor Media, Inc., 7.75%, 3/15/2016 3,213,141 4,850M UPC Germany GmbH, 8.125%, 12/1/2017 (a) 5,238,000 3,850M UPC Holding BV, 9.875%, 4/15/2018 (a) 4,254,250 48,608,859 Media-Diversified—1.4% 3,232M Entravision Communications Corp., 8.75%, 8/1/2017 3,506,720 3,625M Lamar Media Corp., 7.875%, 4/15/2018 4,023,750 880M NAI Entertainment Holdings, LLC, 8.25%, 12/15/2017 (a) 985,600 8,516,070 Metals/Mining—8.4% ArcelorMittal: 325M 4.5%, 2/25/2017 319,091 4,631M 10.1%, 6/1/2019 5,340,979 1,350M 5.75%, 3/1/2021 1,288,286 1,125M 6.5%, 2/25/2022 1,110,014 Arch Coal, Inc.: 2,775M 7.25%, 10/1/2020 2,344,875 2,950M 7.25%, 6/15/2021 2,478,000 FMG Resources (August 2006) Property, Ltd.: 1,250M 6.375%, 2/1/2016 (a) 1,221,875 975M 6%, 4/1/2017 (a) 911,625 2,275M 6.875%, 2/1/2018 (a) 2,124,281 1,525M 8.25%, 11/1/2019 (a) 1,486,875 850M 6.875%, 4/1/2022 (a) 780,937 1,400M JMC Steel Group, 8.25%, 3/15/2018 (a) 1,435,000 1,000M Kaiser Aluminum Corp., 8.25%, 6/1/2020 1,085,000 2,750M Metals USA, Inc., 11.125%, 12/1/2015 2,839,375 41 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2012 Principal Amount Security Value Metals/Mining (continued) $ 2,975M Molycorp, Inc., 10%, 6/1/2020 (a) $ 2,960,125 Novelis, Inc.: 5,425M 8.375%, 12/15/2017 5,953,938 400M 8.75%, 12/15/2020 445,000 Peabody Energy Corp.: 2,375M 6%, 11/15/2018 (a) 2,386,875 1,700M 6.5%, 9/15/2020 1,746,750 2,750M 6.25%, 11/15/2021 (a) 2,750,000 Steel Dynamics, Inc.: 1,200M 6.125%, 8/15/2019 (a) 1,254,000 675M 6.375%, 8/15/2022 (a) 700,313 United States Steel Corp.: 550M 7%, 2/1/2018 554,125 1,275M 7.375%, 4/1/2020 1,275,000 900M 7.5%, 3/15/2022 893,250 Vulcan Materials Co.: 1,350M 6.5%, 12/1/2016 1,488,375 3,725M 7%, 6/15/2018 4,111,469 51,285,433 Real Estate Investment Trusts—1.0% Developers Diversified Realty Corp.: 675M 9.625%, 3/15/2016 841,053 550M 7.875%, 9/1/2020 710,066 Omega Healthcare Investors, Inc.: 975M 7.5%, 2/15/2020 1,087,125 1,550M 6.75%, 10/15/2022 1,720,500 1,400M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 1,498,000 5,856,744 Retail-General Merchandise—4.8% 838M CKE Restaurants, Inc., 11.375%, 7/15/2018 976,270 550M Claire’s Stores, Inc., 9%, 3/15/2019 (a) 573,375 1,750M J.C. Penney Corp., Inc., 7.95%, 4/1/2017 1,815,625 2,125M Landry’s, Inc., 9.375%, 5/1/2020 (a) 2,252,500 2,050M Limited Brands, Inc., 8.5%, 6/15/2019 2,480,500 900M Michaels Stores, Inc., 7.75%, 11/1/2018 969,750 1,975M Monitronics International, Inc., 9.125%, 4/1/2020 2,063,875 3,685M Needle Merger Sub Corp., 8.125%, 3/15/2019 (a) 3,777,125 3,550M NPC International, Inc., 10.5%, 1/15/2020 4,100,250 42 Principal Amount Security Value Retail-General Merchandise (continued) $ 2,250M Party City Holdings, Inc., 8.875%, 8/1/2020 (a) $ 2,407,500 1,475M QVC, Inc., 7.5%, 10/1/2019 (a) 1,632,856 1,525M Sally Holdings, LLC/Sally Capital, Inc., 6.875%, 11/15/2019 1,704,188 925M Sotheby’s, 5.25%, 10/1/2022 (a) 936,563 1,400M Toys R Us Property Co. II, Inc., 8.5%, 12/1/2017 1,515,500 1,675M YCC Holdings, LLC/Yankee Finance, Inc., 10.25%, 2/15/2016 1,742,000 28,947,877 Services—3.3% 2,850M Brickman Group Holdings, Inc., 9.125%, 11/1/2018 (a) 2,935,500 2,050M CoreLogic, Inc., 7.25%, 6/1/2021 2,229,375 1,550M Covanta Holding Corp., 6.375%, 10/1/2022 1,692,874 Iron Mountain, Inc.: 1,525M 7.75%, 10/1/2019 1,723,250 2,300M 8.375%, 8/15/2021 2,558,750 1,450M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 1,515,250 PHH Corp.: 2,850M 9.25%, 3/1/2016 3,284,625 1,350M 7.375%, 9/1/2019 1,451,250 2,375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 2,731,250 20,122,124 Telecommunications—6.9% 625M CenturyLink, Inc., 5.8%, 3/15/2022 681,340 Citizens Communications Co.: 5,500M 7.125%, 3/15/2019 5,885,000 2,175M 9%, 8/15/2031 2,332,687 100M Frontier Communications Corp., 8.5%, 4/15/2020 113,500 2,525M GCI, Inc., 8.625%, 11/15/2019 2,739,625 5,850M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 6,347,250 Intelsat Jackson Holdings SA: 3,850M 8.5%, 11/1/2019 4,360,125 975M 7.25%, 10/15/2020 (a) 1,053,000 450M 7.5%, 4/1/2021 489,375 800M PAETEC Holding Corp., 9.875%, 12/1/2018 920,000 1,125M Qwest Communications International, Inc., 7.125%, 4/1/2018 1,198,181 425M Qwest Corp., 6.5%, 6/1/2017 499,606 850M SBA Telecommunications, Inc., 5.75%, 7/15/2020 (a) 895,688 Sprint Capital Corp.: 2,000M 6.9%, 5/1/2019 2,085,000 3,625M 6.875%, 11/15/2028 3,353,125 43 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2012 Principal Amount Security Value Telecommunications (continued) $ 1,700M Telesat Canada/Telesat, LLC, 6%, 5/15/2017 (a) $ 1,776,500 580M Virgin Media Finance, PLC, 9.5%, 8/15/2016 645,250 Wind Acquisition Finance SA: 750M 11.75%, 7/15/2017 (a) 710,625 2,175M 7.25%, 2/15/2018 (a) 2,077,125 Windstream Corp.: 1,725M 7.875%, 11/1/2017 1,936,313 1,775M 7.75%, 10/15/2020 1,912,563 42,011,878 Transportation—1.2% 2,975M CHC Helicopter SA, 9.25%, 10/15/2020 3,071,687 Navios Maritime Holdings: 1,825M 8.875%, 11/1/2017 1,882,031 2,550M 8.125%, 2/15/2019 2,314,125 7,267,843 Utilities—3.2% AES Corp.: 875M 9.75%, 4/15/2016 1,050,000 800M 8%, 10/15/2017 928,000 1,275M 7.375%, 7/1/2021 1,459,875 3,475M Atlantic Power Corp., 9%, 11/15/2018 3,709,562 2,600M Calpine Construction Finance Co., LP, 8%, 6/1/2016 (a) 2,808,000 Calpine Corp.: 375M 7.875%, 7/31/2020 (a) 411,562 275M 7.5%, 2/15/2021 (a) 298,375 1,346M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 1,422,149 2,750M Intergen NV, 9%, 6/30/2017 (a) 2,660,625 2,350M NRG Energy, Inc., 7.625%, 5/15/2019 2,502,750 2,110M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 2,204,950 19,455,848 Waste Management—.3% 2,050M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 (a)(b) 2,096,125 44 Principal Amount Security Value Wireless Communications—1.2% $ 2,100M MetroPCS Wireless, Inc., 7.875%, 9/1/2018 $ 2,278,500 1,175M Nextel Communications, Inc., 5.95%, 3/15/2014 1,180,875 Sprint Nextel Corp.: 950M 6%, 12/1/2016 983,250 1,175M 9.125%, 3/1/2017 1,336,563 975M 7%, 8/15/2020 1,017,656 575M ViaSat, Inc., 6.875%, 6/15/2020 595,125 7,391,969 Total Value of Corporate Bonds (cost $536,384,272) 560,795,350 LOAN PARTICIPATIONS—4.4% Chemicals—.9% 2,687M PL Propylene, LLC, 7%, 3/23/2017 (e) 2,730,156 2,686M PolyOne Corp., 5%, 12/20/2017 (e) 2,707,286 5,437,442 Consumer Discretionary—.2% Burger King Corp.: 350M 3.75%, 9/27/2019 (b)(e) 351,137 900M 4%, 9/27/2019 (b)(e) 902,925 1,254,062 Energy—.8% 2,875M Chesapeake Energy Corp., 8.5%, 12/2/2017 (e) 2,887,420 1,925M Samson Investment Co., 6%, 9/25/2018 (e) 1,939,842 4,827,262 Forest Products/Containers—.5% 2,686M Sealed Air Corp., 4.75%, 10/3/2018 (e) 2,707,624 Information Technology—.2% 1,350M Genpact, Ltd., 4.25%, 8/17/2019 (e) 1,356,750 Metals/Mining—.5% 2,868M Arch Coal, Inc., 5.75%, 5/16/2018 (e) 2,892,906 Retail-General Merchandise—.9% 2,693M Academy, Ltd., 6%, 8/3/2018 (e) 2,707,652 2,700M General Nutrition Centers, Inc., 4.25%, 3/2/2018 (e) 2,705,265 5,412,917 45 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2012 Principal Amount or Shares Security Value Telecommunications—.4% $ 2,700M Intelsat Jackson Holdings, Ltd., 3.221%, 2/1/2014 (e) $ 2,691,009 Total Value of Loan Participations (cost $26,270,034) 26,579,972 COMMON STOCKS—.0% Automotive—.0% 2,523 * Safelite Realty Corporation (c) 25 Telecommunications—.0% 8 * Viatel Holding (Bermuda), Ltd. (c) — 18,224 * World Access, Inc. (c) — — Total Value of Common Stocks (cost $385,770) 25 Total Value of Investments (cost $563,040,076) 96.6 % 587,375,347 Other Assets, Less Liabilities 3.4 20,653,455 Net Assets 100.0 % $608,028,802 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Securities valued at fair value (see Note 1A) (d) In default as to principal and/or interest payment (e) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2012. 46 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 560,792,600 $ 2,750 $ 560,795,350 Loan Participations — 26,579,972 — 26,579,972 Common Stocks — — 25 25 Total Investments in Securities* $ — $ 587,372,572 $ 2,775 $ 587,375,347 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 47 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2012 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in in Investments Corporate Common in Bonds Stocks Warrants Total Balance, September 30, 2011 $ 2,750 $ 4,792 $ — $ 7,542 Purchases — Sales — (1,532) — (1,532) Change in unrealized appreciation (depreciation) — (4,781) — (4,781) Realized gain — 1,532 — 1,532 Transfer into Level 3 — 14 — 14 Transfer out of Level 3 — Balance, September 30, 2012 $ 2,750 $ 25 $ — $ 2,775 The following is a summary of Level 3 inputs by industry: Health Care $ 2,750 Automotive 25 Telecommunications — $ 2,775 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of September 30, 2012. Impact to Valuation Fair Value from and September 30, Valuation Unobservable Increase in 2012 Methodologies Input(s)(1) Range Input(2) Fixed Income $ 2,750 Market Market 100% Increase Comparables Comparables/ Bankruptcy Common Stock $ 25 Market Market 100% Increase Comparables Comparables/ Bankruptcy (1) In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, market valuations of comparable companies and company specific developments including exit strategies and realization oppor- tunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from an increase to the corresponding unobservable input. A decrease to the unobservable input would have the opposite effect. 48 See notes to financial statements Portfolio Composition (unaudited) FUND FOR INCOME The dollar weighted average of credit ratings of all bonds held by the Fund during the fiscal year ended September 30, 2012, computed on a monthly basis, are set forth below. This information reflects the average composition of the Fund’s assets during the 2012 fiscal year and is not necessarily representative of the Fund as of the end of its 2012 fiscal year, the current fiscal year or at any other time in the future. Comparable Quality of Rated by Unrated Securities to Moody’s Bonds Rated by Moody’s A1 0.04% 0.00% Baa1 0.51 0.00 Baa2 0.45 0.00 Baa3 1.49 0.00 Ba1 6.37 0.00 Ba2 12.06 0.00 Ba3 12.26 0.00 BB+ 0.00 0.57 BB 0.00 0.53 BB- 0.00 0.12 B+ 0.00 0.73 B 0.00 1.10 B- 0.00 0.16 B1 26.13 0.00 B2 18.54 0.00 B3 16.49 0.00 Caa1 4.06 0.00 Caa3 0.34 0.00 Caa 1.21 0.00 49 Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: This is the annual report for the First Investors Total Return Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 21.5% for Class A shares and 20.5% for Class B shares, including dividends of 30.0 cents per share on Class A shares and 18.5 cents per share on Class B shares. The Fund’s performance this year was driven in substantial part by its policy of allocating its assets among equities, fixed income and cash. On average, the Fund maintained allocations of 58.7% in equities, 37.4% in fixed income, and 3.9% in cash. Both the equity and fixed income portions of the Fund performed well this year, as aggressive monetary policies from the central banks created an environment that continued to make fixed income investments favorable. Uneven, but adequate economic growth helped stocks continue to rally, as businesses benefited from the increase in demand and cost cuts. Companies generated strong cash flow, but preferred to increase dividends and share repurchases to any major capital investments, until a clearer picture of the future was attained. This favored the Fund’s dividend-focused equity strategy. Fixed Income Long-term interest rates continued their multi-year decline during the review period, falling to all-time lows in July before rising slightly. Several factors contributed to this low interest rate environment: the very accommodative Federal Reserve (“the Fed”) monetary policy, the subpar economic recovery, and safe haven flows from overseas into the U.S. bond market. Reviewing benchmark U.S. Treasury yields, the two-year U.S. Treasury note yield, which is anchored by the Fed’s commitment to keep short-term rates very low, barely moved during the review period, ending at 0.23%. The 10-year U.S. Treasury note yield fell from 1.92% to 1.63%. The broad U.S. bond market returned 5.4%, according to Bank of America Merrill Lynch. Riskier fixed-income sectors had very strong performance, as the Fed’s success in depressing risk-free yields forced investors to take more risk. Consequently, high yield — or “junk” bonds — returned 18.9% and investment grade corporate bonds gained close to 11%. Higher quality sectors had notably lower, although positive, returns. The broad mortgage-backed market returned 3.7%. Of note, 30-year mortgage rates fell to an all-time low. The Treasury market returned 3.2%, although Treasury securities with maturities ten years and longer, were up over 6%, due to the decline in long-term interest rates. During the review period, the Fund had average bond and cash allocations of 37.4% and 3.9% of assets, respectively. As a percent of the Fund’s total assets, investment grade corporate bonds were the largest bond allocation at 25%, followed by mortgage-backed securities at 7.7%, U.S. government securities at 3.1%, and municipal bonds at 1.6%. The Fund’s overweight in corporate bonds and underweight in U.S. government securities benefited the Fund’s performance, as the former substantially outperformed the latter. Equities Equities performed well during the reporting period, aided by strong corporate earnings, a greater emphasis on dividend paying stocks, and overall positive, but uneven economic growth. The Fund’s absolute performance was attributable to positive stock selection in the industrials, consumer discretionary and technology sectors. In industrials, the Fund benefited from strong stock selection and an over-weighted allocation to the sector. Several investments were key to performance. TAL International, a leasor of intermodal freight containers, benefited from strong pricing due to the continued tight global supply of containers. Tyco International split into three separate companies this year and the stock’s performance can be attributed to the higher valuation assigned to each separate company by the marketplace. Snap-on, the professional toolmaker, continues to reap the gains of a rebounding U.S. auto sector and the expansion of their products into emerging markets. Armstrong World Industries, a domestic manufacturer of floors and ceilings, paid a large special dividend to shareholders this 50 year; their second such dividend in the last two years. The company took advantage of their ability to generate strong free cash flow and favorable debt markets to return excess cash to shareholders. In consumer discretionary, the Fund’s top performers all had the common theme of returning excess cash to shareholders. Wyndham Worldwide, a hospitality company that manages hotels, rents vacation properties and sells time shares, has prospered from their ability to get higher pricing. The company generates a tremendous amount of free cash flow that they have been using to buy back stock, increase the dividend and grow the company through acquisitions. Pier 1 Imports is bearing the fruits of their successful turnaround in their merchandise and store layouts. Management has improved the products, lowered costs, increased margins and improved sales at individual store levels. This has led to an increase in cash flow, which the company has used to aggressively buy back stock and restart their dividend. The return of CBS to prominence in television ratings has led to higher returns in their stock price, which CBS has translated into new ways for the company to monetize assets. They have opened new revenue streams by reselling their content to Internet subscription services like Netflix and Amazon. The strong ratings also led to strong pricing in both syndication and for international buyers of their content. They have used their cash flow to buy back stock and raise their dividend. In technology, Apple has been one of the best performing stocks. Their innovative products in both iPhones and tablet computers have propelled the company’s earnings. New growth opportunities have opened up overseas, as the company is truly a worldwide phenomenon. IBM, the Fund’s largest position, continues to execute on their ability to provide service and data needs to all types of companies anywhere in the world. In health care, relative outperformance can be attributed to good stock selection and the takeover of Par Pharmaceuticals, a generic drug manufacturer. Private equity firms recognized the value we saw in the upcoming launches of Par’s new products and the positive regulatory environment. Additionally, our investment in Watson Pharmaceuticals, now the third largest generic drug manufacturer, benefited from a recent acquisition of Actavis, the Iceland-based generic pharmaceutical company, that will greatly improve the bottom line through the launch of numerous new products and cost savings programs. The Fund also had strong relative performance in LyondellBasell, the chemical and polymer maker that has seen a strong rebound in the industries that use their products, such as automotive and packaging. They have also benefited from a reduction in the price of natural gas, which is a major component in their product manufacturing. For a company that came out of bankruptcy a few years ago, it is now producing record amounts of cash and is using that cash to pay higher dividends and buy back stock. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 51 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,023.12 $6.73 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.35 $6.71 Expense Example – Class B Shares Actual $1,000.00 $1,019.22 $10.25 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.85 $10.23 * Expenses are equal to the annualized expense ratio of 1.33% for Class A shares and 2.03% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 52 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Total Return Fund (Class A shares), the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Master Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Total Return Fund (Class A shares) beginning 9/30/02 with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury, quasi-government, corporate and residential mortgage pass-through securities. Qualifying securities must have an investment grade rating. Qualifying U.S. Treasuries must have at least one-year remaining term to final maturity, a fixed coupon schedule and a minimum amount outstanding of $1 billion. Qualifying U.S. agency, foreign government, supranational and corporate securities must have at least one-year remaining term to final maturity, a fixed coupon schedule and a minimum amount outstanding of $250 million. Qualifying residential mortgage pass-through securities include both fixed rate and hybrid securities publicly issued by U.S. agencies. 30-year, 20-year, 15-year and interest-only fixed rate mortgage pools are included in the Index provided they have at least one year remaining term to final maturity and a minimum amount outstanding of at least $5 billion per generic coupon and $250 million per production year within each generic coupon. Hybrid mortgage pools that reset versus 1-year CMT, 1 year LIBOR or 6-month LIBOR during their adjustable rate period are also included in the Index provided they have at least $2.5 billion per generic coupon and $250 million per production year within each generic coupon. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 6.44%. The Class B “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 6.46%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poor’s 500 Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 53 Portfolio of Investments TOTAL RETURN FUND September 30, 2012 Shares Security Value COMMON STOCKS—58.4% Consumer Discretionary—8.1% 89,900 Allison Transmission Holdings, Inc. $ 101,200 Best Buy Company, Inc. 1,739,628 45,400 * BorgWarner, Inc. 3,137,594 126,900 CBS Corporation – Class “B” 4,610,277 12,400 CEC Entertainment, Inc. 373,488 18,700 Coach, Inc. 1,047,574 155,900 Dana Holding Corporation 1,917,570 66,600 * Delphi Automotive, PLC 2,064,600 21,500 GNC Holdings, Inc. – Class “A” 837,855 47,500 Home Depot, Inc. 2,867,575 81,200 Limited Brands, Inc. 3,999,912 43,500 Lowe’s Companies, Inc. 1,315,440 27,300 McDonald’s Corporation 2,504,775 160,500 Newell Rubbermaid, Inc. 3,063,945 113,900 Pier 1 Imports, Inc. 2,134,486 94,900 Staples, Inc. 1,093,248 53,800 * Steiner Leisure, Ltd. 2,504,390 210,500 Stewart Enterprises, Inc. – Class “A” 1,767,148 27,700 * TRW Automotive Holdings Corporation 1,210,767 22,800 Tupperware Brands Corporation 1,221,852 54,260 Wyndham Worldwide Corporation 2,847,565 44,068,477 Consumer Staples—5.3% 115,000 Altria Group, Inc. 3,839,850 85,400 Avon Products, Inc. 1,362,130 106,800 Coca-Cola Company 4,050,924 72,100 CVS Caremark Corporation 3,491,082 10,300 McCormick & Company, Inc. 639,012 51,700 Nu Skin Enterprises, Inc. – Class “A” 2,007,511 29,100 PepsiCo, Inc. 2,059,407 71,400 Philip Morris International, Inc. 6,421,716 23,700 Procter & Gamble Company 1,643,832 42,200 Wal-Mart Stores, Inc. 3,114,360 28,629,824 54 Shares Security Value Energy—5.8% 35,900 Anadarko Petroleum Corporation $ 2,510,128 15,200 Chevron Corporation 1,771,712 59,500 ConocoPhillips 3,402,210 6,500 Devon Energy Corporation 393,250 49,000 Ensco, PLC – Class “A” 2,673,440 57,927 ExxonMobil Corporation 5,297,424 8,200 Hess Corporation 440,504 1,897 Hugoton Royalty Trust 12,501 83,386 Marathon Oil Corporation 2,465,724 34,743 Marathon Petroleum Corporation 1,896,620 31,300 National Oilwell Varco, Inc. 2,507,443 77,900 * Noble Corporation 2,787,262 27,600 Phillips 66 1,279,812 14,300 Sasol, Ltd. (ADR) 637,494 8,500 Schlumberger, Ltd. 614,805 86,200 Suncor Energy, Inc. 2,831,670 31,521,999 Financials—6.1% 58,100 American Express Company 3,303,566 49,900 Ameriprise Financial, Inc. 2,828,831 97,400 Brookline Bancorp, Inc. 859,068 53,650 Discover Financial Services 2,131,514 23,700 Financial Select Sector SPDR Fund (ETF) 369,720 70,100 FirstMerit Corporation 1,032,573 32,900 Invesco, Ltd. 822,171 92,500 JPMorgan Chase & Company 3,744,400 31,000 M&T Bank Corporation 2,949,960 28,700 MetLife, Inc. 989,002 23,700 Morgan Stanley 396,738 163,300 New York Community Bancorp, Inc. 2,312,328 41,900 PNC Financial Services Group, Inc. 2,643,890 23,700 SPDR S&P Regional Banking (ETF) 678,768 117,672 * Sunstone Hotel Investors, Inc. (REIT) 1,294,392 87,800 U.S. Bancorp 3,011,540 100,500 Urstadt Biddle Properties – Class “A” (REIT) 2,033,115 52,600 Wells Fargo & Company 1,816,278 33,217,854 55 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2012 Shares Security Value Health Care—7.5% 72,200 Abbott Laboratories $ 4,950,032 25,700 Baxter International, Inc. 1,548,682 30,400 Covidien, PLC 1,806,368 46,317 * Express Scripts Holding Company 2,902,686 51,200 * Gilead Sciences, Inc. 3,396,096 63,700 Johnson & Johnson 4,389,567 15,900 McKesson Corporation 1,367,877 76,900 Merck & Company, Inc. 3,468,190 32,400 * Par Pharmaceutical Companies, Inc. 1,619,352 205,380 Pfizer, Inc. 5,103,693 62,000 Thermo Fisher Scientific, Inc. 3,647,460 51,700 UnitedHealth Group, Inc. 2,864,697 45,200 Warner Chilcott, PLC – Class “A” 610,200 34,500 * Watson Pharmaceuticals, Inc. 2,938,020 40,612,920 Industrials—10.0% 52,500 3M Company 4,852,050 70,800 Altra Holdings, Inc. 1,288,560 45,600 Armstrong World Industries, Inc. 2,114,472 28,400 Caterpillar, Inc. 2,443,536 31,400 Chicago Bridge & Iron Company NV – NY Shares 1,196,026 23,400 Dun & Bradstreet Corporation 1,863,108 40,000 * Esterline Technologies Corporation 2,245,600 51,500 Generac Holdings, Inc. 1,178,835 91,100 General Electric Company 2,068,881 53,300 Honeywell International, Inc. 3,184,675 60,000 IDEX Corporation 2,506,200 90,800 ITT Corporation 1,829,620 10,800 Lockheed Martin Corporation 1,008,504 63,100 * Mobile Mini, Inc. 1,054,401 6,400 Northrop Grumman Corporation 425,152 26,800 Parker Hannifin Corporation 2,239,944 35,000 * Pentair, Inc. 1,557,850 13,100 Raytheon Company 748,796 32,300 Snap-on, Inc. 2,321,401 154,000 TAL International Group, Inc. 5,232,920 96,700 Textainer Group Holdings, Ltd. 2,954,185 56 Shares Security Value Industrials (continued) 25,550 Triumph Group, Inc. $ 1,597,642 96,275 Tyco International, Ltd. 5,416,432 39,300 United Technologies Corporation 3,076,797 54,405,587 Information Technology—11.3% 10,700 Apple, Inc. 7,139,682 84,200 * Arris Group, Inc. 1,076,918 50,000 Avago Technologies, Ltd. 1,743,250 24,900 * CACI International, Inc. – Class “A” 1,289,571 173,600 Cisco Systems, Inc. 3,314,024 20,600 * eBay, Inc. 997,246 153,400 * EMC Corporation 4,183,218 65,600 Hewlett-Packard Company 1,119,136 134,900 Intel Corporation 3,059,532 38,400 International Business Machines Corporation 7,966,080 127,000 Intersil Corporation – Class “A” 1,111,250 171,600 Microsoft Corporation 5,110,248 108,200 * NCR Corporation 2,522,142 61,500 * NeuStar, Inc. – Class “A” 2,461,845 91,300 Oracle Corporation 2,875,037 41,500 * Parametric Technology Corporation 904,700 75,700 QUALCOMM, Inc. 4,730,493 94,800 * Symantec Corporation 1,706,400 81,800 TE Connectivity, Ltd. 2,782,018 151,476 Western Union Company 2,759,893 156,200 * Yahoo!, Inc. 2,495,295 61,347,978 Materials—2.6% 42,200 Celanese Corporation – Series “A” 1,599,802 67,500 Freeport-McMoRan Copper & Gold, Inc. 2,671,650 81,900 International Paper Company 2,974,608 103,700 Kronos Worldwide, Inc. 1,549,278 44,700 LyondellBasell Industries NV – Class “A” 2,309,202 10,100 Praxair, Inc. 1,049,188 5,200 Rock-Tenn Company – Class “A” 375,336 46,000 RPM International, Inc. 1,312,840 13,841,904 57 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2012 Shares or Principal Amount Security Value Telecommunication Services—1.6% 112,100 AT&T, Inc. $ 4,226,170 102,000 Verizon Communications, Inc. 4,648,140 8,874,310 Utilities—.1% 12,000 Atmos Energy Corporation 429,480 Total Value of Common Stocks (cost $232,105,087) 316,950,333 CORPORATE BONDS—26.5% Aerospace/Defense—.4% $1,000M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) 1,051,889 1,000M United Technologies Corp., 6.125%, 2/1/2019 1,252,648 2,304,537 Agriculture—.5% 1,000M Cargill, Inc., 6%, 11/27/2017 (a) 1,212,414 1,000M CF Industries, Inc., 7.125%, 5/1/2020 1,257,500 2,469,914 Automotive—.2% 1,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 1,053,950 Chemicals—.3% 1,500M Dow Chemical Co., 4.25%, 11/15/2020 1,656,096 Consumer Durables—.4% 1,000M Black & Decker Corp., 5.75%, 11/15/2016 1,164,376 1,000M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 1,100,488 2,264,864 Energy—2.1% 1,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 1,261,709 1,000M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 1,287,033 1,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 1,083,916 1,000M ONEOK Partners, LP, 3.375%, 10/1/2022 1,006,992 1,000M Petrobras International Finance Co., 5.375%, 1/27/2021 1,131,771 1,000M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 1,026,618 500M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 605,483 58 Principal Amount Security Value Energy (continued) $1,000M Suncor Energy, Inc., 6.1%, 6/1/2018 $ 1,234,851 1,000M Valero Energy Corp., 9.375%, 3/15/2019 1,359,924 1,000M Weatherford International, Inc., 6.35%, 6/15/2017 1,165,478 11,163,775 Financial Services—3.3% 1,000M Aflac, Inc., 8.5%, 5/15/2019 1,341,187 American Express Co.: 500M 6.15%, 8/28/2017 608,878 1,000M 7%, 3/19/2018 1,267,100 1,500M American International Group, Inc., 4.875%, 9/15/2016 1,675,884 1,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 1,180,893 1,000M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 1,070,810 1,000M BlackRock, Inc., 5%, 12/10/2019 1,190,119 1,000M Caterpillar Financial Services Corp., 5.85%, 9/1/2017 1,211,163 1,000M CoBank, ACB, 7.875%, 4/16/2018 (a) 1,253,213 1,000M ERAC USA Finance Co., 6.375%, 10/15/2017 (a) 1,195,937 1,500M Ford Motor Credit Co., LLC, 5%, 5/15/2018 1,641,334 1,000M General Electric Capital Corp., 5.625%, 9/15/2017 1,178,959 1,000M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 1,090,585 1,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 1,047,995 1,000M Prudential Financial Corp., 4.75%, 9/17/2015 1,102,069 18,056,126 Financials—3.5% 1,000M Bank of America Corp., 5.65%, 5/1/2018 1,141,559 Barclays Bank, PLC: 1,000M 6.75%, 5/22/2019 1,223,274 1,000M 5.125%, 1/8/2020 1,125,771 Citigroup, Inc.: 1,000M 6.375%, 8/12/2014 1,088,700 1,000M 6.125%, 11/21/2017 1,177,965 1,500M Fifth Third Bancorp, 3.5%, 3/15/2022 1,602,321 1,500M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 1,752,846 2,000M JPMorgan Chase & Co., 6%, 1/15/2018 2,387,288 1,000M Merrill Lynch & Co., Inc., 5%, 1/15/2015 1,074,671 1,000M Morgan Stanley, 6.625%, 4/1/2018 1,150,283 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 10/17/2016 (a) 1,180,646 1,000M SunTrust Banks, Inc., 6%, 9/11/2017 1,165,845 1,000M UBS AG, 4.875%, 8/4/2020 1,120,243 59 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2012 Principal Amount Security Value Financials (continued) Wells Fargo & Co.: $1,000M 5.625%, 12/11/2017 $ 1,202,002 500M 4.6%, 4/1/2021 578,584 18,971,998 Food/Beverage/Tobacco—2.9% 1,500M Altria Group, Inc., 9.7%, 11/10/2018 2,151,109 1,000M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 1,324,817 1,000M Bottling Group, LLC, 5.125%, 1/15/2019 1,190,000 1,000M Bunge Limited Finance Corp., 3.2%, 6/15/2017 1,049,562 1,000M ConAgra Foods, Inc., 5.875%, 4/15/2014 1,075,347 1,000M Corn Products International, Inc., 4.625%, 11/1/2020 1,122,491 1,000M Diageo Capital, PLC, 5.75%, 10/23/2017 1,222,149 1,000M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 1,269,086 1,500M Lorillard Tobacco Co., 6.875%, 5/1/2020 1,844,234 1,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 1,142,793 1,000M Philip Morris International, Inc., 5.65%, 5/16/2018 1,226,641 1,000M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 1,088,080 15,706,309 Forest Products/Containers—.2% 1,000M International Paper Co., 9.375%, 5/15/2019 1,353,995 Gaming/Leisure—.2% 1,000M Marriott International, Inc., 3.25%, 9/15/2022 1,007,308 Health Care—1.3% 1,000M Aristotle Holding, Inc., 4.75%, 11/15/2021 (a) 1,159,228 1,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 1,231,668 1,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 1,048,529 1,000M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 1,203,287 1,000M Quest Diagnostics, Inc., 6.4%, 7/1/2017 1,190,830 1,000M Roche Holdings, Inc., 6%, 3/1/2019 (a) 1,257,217 7,090,759 Household Products—.1% 500M Clorox Co., 3.05%, 9/15/2022 510,900 60 Principal Amount Security Value Information Technology—1.5% $1,000M Corning, Inc., 4.75%, 3/15/2042 $ 1,085,123 1,500M Dell, Inc., 5.875%, 6/15/2019 1,777,714 1,000M Harris Corp., 4.4%, 12/15/2020 1,088,768 1,500M Motorola Solutions, Inc., 6%, 11/15/2017 1,792,253 1,000M Pitney Bowes, Inc., 5.75%, 9/15/2017 1,091,125 1,500M Symantec Corp., 3.95%, 6/15/2022 1,521,041 8,356,024 Manufacturing—1.1% 1,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 1,238,116 1,000M John Deere Capital Corp., 5.35%, 4/3/2018 1,198,607 1,000M Johnson Controls, Inc., 5%, 3/30/2020 1,139,629 1,000M Tyco Electronics Group SA, 6.55%, 10/1/2017 1,210,636 1,000M Tyco Flow Control International, Ltd., 3.15%, 9/15/2022 (a) 1,005,686 5,792,674 Media-Broadcasting—1.2% 1,000M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 1,385,289 1,000M CBS Corp., 8.875%, 5/15/2019 1,342,168 1,500M Comcast Corp., 5.15%, 3/1/2020 1,787,259 1,000M Time Warner Cable, Inc., 6.2%, 7/1/2013 1,042,485 500M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 705,749 6,262,950 Media-Diversified—.4% 1,000M McGraw-Hill Cos., Inc., 5.9%, 11/15/2017 1,177,765 1,000M Vivendi SA, 6.625%, 4/4/2018 (a) 1,166,780 2,344,545 Metals/Mining—1.7% 1,500M Alcoa, Inc., 6.15%, 8/15/2020 1,657,957 1,500M ArcelorMittal, 6.125%, 6/1/2018 1,491,934 1,500M Newmont Mining Corp., 5.125%, 10/1/2019 1,713,791 1,500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 1,600,973 1,500M Vale Overseas, Ltd., 5.625%, 9/15/2019 1,695,027 1,000M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 1,073,358 9,233,040 61 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2012 Principal Amount Security Value Real Estate Investment Trusts—1.4% $1,500M Boston Properties, LP, 5.875%, 10/15/2019 $ 1,796,620 1,000M Digital Realty Trust, LP, 5.25%, 3/15/2021 1,114,497 1,000M HCP, Inc., 5.375%, 2/1/2021 1,142,769 1,000M ProLogis, LP, 6.625%, 5/15/2018 1,196,255 1,000M Simon Property Group, LP, 5.75%, 12/1/2015 1,131,972 1,000M Ventas Realty, LP, 4.75%, 6/1/2021 1,100,953 7,483,066 Retail-General Merchandise—.5% 1,000M GAP, Inc., 5.95%, 4/12/2021 1,115,805 1,000M Home Depot, Inc., 5.875%, 12/16/2036 1,322,418 2,438,223 Telecommunications—.7% 1,000M BellSouth Telecommunications, 6.375%, 6/1/2028 1,197,628 1,000M GTE Corp., 6.84%, 4/15/2018 1,265,086 1,000M Verizon Communications, Inc., 8.75%, 11/1/2018 1,397,909 3,860,623 Transportation—.4% 1,000M Con-way, Inc., 7.25%, 1/15/2018 1,172,171 1,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 1,000,162 2,172,333 Utilities—2.0% 1,000M Atmos Energy Corp., 8.5%, 3/15/2019 1,336,861 1,000M Consolidated Edison Co. of New York, 7.125%, 12/1/2018 1,313,493 1,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 1,212,022 1,000M Electricite de France SA, 6.5%, 1/26/2019 (a) 1,224,912 1,500M Exelon Generation Co., LLC, 5.2%, 10/1/2019 1,705,599 451M Great River Energy Co., 5.829%, 7/1/2017 (a) 488,696 1,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 1,031,773 1,000M Ohio Power Co., 5.375%, 10/1/2021 1,226,501 1,000M Sempra Energy, 9.8%, 2/15/2019 1,411,842 10,951,699 Waste Management—.2% 1,000M Republic Services, Inc., 3.8%, 5/15/2018 1,113,332 Total Value of Corporate Bonds (cost $130,858,289) 143,619,040 62 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—6.4% Fannie Mae—3.9% $2,996M 3.5%, 8/1/2042 – 9/1/2042 $ 3,217,940 3,159M 4%, 12/1/2040 – 1/1/2042 3,409,368 2,203M 5%, 4/1/2040 2,485,339 6,129M 5.5%, 5/1/2033 – 10/1/2039 6,834,467 2,951M 6%, 5/1/2036 – 8/1/2037 3,283,560 1,116M 6.5%, 11/1/2033 – 6/1/2036 1,273,160 709M 7%, 3/1/2032 – 8/1/2032 837,730 21,341,564 Freddie Mac—1.5% 1,717M 4.5%, 10/1/2040 1,906,933 5,163M 5.5%, 5/1/2038 – 10/1/2039 5,719,257 352M 6%, 9/1/2032 – 6/1/2035 394,918 8,021,108 Government National Mortgage Association II Program—1.0% 1,000M 3.5%, 9/20/2042 (b) 1,095,670 4,007M 4.5%, 7/20/2041 4,435,374 5,531,044 Total Value of Residential Mortgage-Backed Securities (cost $32,803,737) 34,893,716 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.8% Fannie Mae: 1,500M 2.5%, 5/15/2014 1,554,725 1,000M 0.875%, 10/26/2017 1,006,273 Freddie Mac: 1,500M 5.125%, 10/18/2016 1,775,152 1,000M 1.25%, 5/12/2017 1,024,874 1,500M 5.125%, 11/17/2017 1,824,366 Tennessee Valley Authority: 1,000M 4.375%, 6/15/2015 1,108,551 1,000M 4.5%, 4/1/2018 1,192,152 Total Value of U.S. Government Agency Obligations (cost $8,985,626) 9,486,093 63 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2012 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—1.7% $9,000M U.S. Treasury Note, 1.375%, 12/31/2018 (cost $8,973,534) $ 9,270,702 MUNICIPAL BONDS—1.1% 1,000M Louisiana State GO, 5%, 7/15/2024 1,260,000 1,000M Minnesota State GO, 5%, 10/1/2020 1,278,090 1,000M Mississippi State GO, 5%, 11/1/2021 1,273,020 1,000M Pennsylvania State GO, 5%, 11/15/2022 1,261,000 1,000M Port Authority of NY & NJ, 4.458%, 10/1/2062 (b) 1,003,900 Total Value of Municipal Bonds (cost $5,952,776) 6,076,010 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—3.7% U.S. Treasury Bills: 1,500M 0.061%, 10/4/2012 1,499,992 6,000M 0.067%, 10/18/2012 5,999,810 2,500M 0.06%, 11/15/2012 2,499,813 4,000M 0.07%, 11/29/2012 3,999,541 2,000M 0.086%, 11/29/2012 1,999,718 4,000M 0.05%, 12/13/2012 3,999,594 Total Value of Short-Term U.S. Government Obligations (cost $19,998,468) 19,998,468 Total Value of Investments (cost $439,677,517) 99.6 % 540,294,362 Other Assets, Less Liabilities .4 2,127,836 Net Assets 100.0 % $ 542,422,198 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 64 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 316,950,333 $ — $ — $ 316,950,333 Corporate Bonds — 143,619,040 — 143,619,040 Residential Mortgage-Backed Securities — 34,893,716 — 34,893,716 U.S. Government Agency Obligations — 9,486,093 — 9,486,093 U.S. Government Obligations — 9,270,702 — 9,270,702 Municipal Bonds — 6,076,010 — 6,076,010 Short-Term U.S. Government Obligations — 19,998,468 — 19,998,468 Total Investments in Securities* $ 316,950,333 $ 223,344,029 $ — $ 540,294,362 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 65 Portfolio Manager’s Letter EQUITY INCOME FUND* Dear Investor: This is the annual report for the First Investors Equity Income Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 25.4% for Class A shares and 24.6% for Class B shares, including dividends of 9.8 cents per share on Class A shares and 4.6 cents per share on Class B shares. The markets have had a tremendous rally over the past year. In fact, we are not far from all-time highs. Global monetary easing has helped risked-based assets move higher. The Federal Reserve’s (the Fed’s) policy of continued quantitative easing and the lowering of interest rates have forced investors to seek out higher returns and one of the beneficiaries has been the equity markets. Companies have taken advantage of these favorable interest rates by borrowing money and putting that cash to work in various forms. We have seen record numbers of dividends paid out this year. Special dividends have become a more common event. Companies have borrowed money to make acquisitions to enhance product lines or increase market positions. Share buybacks, while not a record number, are still very healthy and remain an effective use of company cash. Many of the investments in the Fund have benefited from these types of corporate actions. The Fund’s performance was attributable to positive stock selection in the industrials, financials and consumer staples sectors. In industrials, getting smaller proved to be a winner for one of the Fund’s core holdings, Tyco International, which split into three separate companies this year and the stock’s performance can be attributed to the higher valuation assigned to each separate company in the marketplace. ADT, the security monitoring company, was spun out to shareholders. Tyco’s pump and valve business merged with Pentair. The remainder of Tyco will focus on commercial fire and security. The Fund increased its commitment to TAL International, which leases freight shipping containers. The company has benefited from strong pricing due to the continued tight global supply of containers. TAL is one of the highest-yielding stocks in the portfolio and offers an avenue of future growth — having purchased an increasing number of containers, thus leveraging their earnings power. In financials, the Fund benefited from Protective Life’s ability to improve their return on equity by organically growing their business and getting better pricing. They have also bought back their stock, all while paying out an attractive dividend. M&T Bank has been one of the rare banks that have been able to grow their business, while maintaining their margins. Mortgage banking has been strong, while consumers look to refinance at record low rates. M&T’s credit quality has been outstanding and recent acquisitions should drive earnings even higher. In consumer staples, the Fund benefited from strong stock selection in large-cap, high dividend-paying stocks. Wal-Mart has been able to drive growth with their value proposition and improved store execution. Wal-Mart’s low prices resonate well with consumers looking to save in this tough economy. Kimberly-Clark, the high yielding personal care company, has been growing their business in the emerging markets. With the growth of a new middle class in the emerging-market economies, more people can afford everyday products that we may take for granted here. Kimberly-Clark has kept costs in line and has used their excess cash flow to buy back stock to support their dividend. Kraft, the iconic food company, has spun out their high growth snack business that focused on emerging markets. The remaining high-yielding consumer packaging company will be focused on the mature North American grocery market. Kraft felt that these two distinct divisions would receive higher valuation from the marketplace if they were separated. On a relative basis, the Fund outperformed in such sectors as staples, industrials and materials. Outperformance in staples and industrials can be attributed to the stocks already mentioned. In 66 materials, the Fund seeks high-yielding basic material companies that can leverage earnings power and grow their free cash flow, which can be returned to shareholders in the form of stock buybacks or higher dividends. In LyondellBasell, we got both. The chemical and polymer maker has seen a strong rebound in automotive and consumer packaging. They have also benefited from a reduction in the price of natural gas liquids, a major manufacturing cost, and thus improved their margins. For a company that was in bankruptcy just a few years ago, it is now solidly in the black and using their cash to pay higher dividends and buy back stock. In Glatfelter, a small-cap manufacturer of specialty paper and air-laid fabrics essential for making tea bag paper and coffee pouches, have benefited from the rising popularity of the single-serve K-cup coffee market. The company instituted a new share buyback program and supports a good dividend. The Fund’s underperformance relative to its benchmark comes from high dividend-paying stocks being somewhat out of favor this year. The Fund looks to invest primarily in equities that offer its shareholders high dividend income on top of absolute return. Higher yielding stocks tend to be more mature, slower growing companies that can be defensive in nature. The S&P 500 Index has more stocks that do not pay a dividend and offer much higher growth opportunities that tend to outperform in rising markets like we saw this past year. Despite the Fund’s strong performance in financials, it did underperform on a relative basis due to our underweighting of the sector. The Fund tends to invest in high quality financial stocks with solid balance sheets and potential catalysts that may unlock value. The continued quantitative easing by the Fed has led to strong gains in lower quality financial companies that do not fit the Fund’s investment criteria. This may have hurt relative performance in the short run, but over time, we think it is prudent to remain invested in only the highest quality financial institutions. In technology, the Fund was hurt by poor stock selection in a few companies, as well the S&P 500 Index overweighting Apple, which has the highest weighting for the Index at over 400 basis points. The Fund underperformed on a relative basis because of the outsized position the Index owned. Apple’s decision to pay a dividend now makes it a better fit for the Fund’s investment criteria. The Fund’s investment in Hewlett-Packard detracted from relative performance. Despite the low valuation and high dividend yield, Hewlett-Packard has been hurt by high employee turnover from the CEO on down. They have not been able to keep a consistent vision for the company and are now faced with deteriorating trends in computers and printing. New management has laid out plans to cut costs and release innovative new products that will hopefully right the ship. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * First Investors changed the name of the Value Fund to the Equity Income Fund on September 4, 2012. 67 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,017.29 $6.71 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.35 $6.71 Expense Example – Class B Shares Actual $1,000.00 $1,014.03 $10.22 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.85 $10.23 * Expenses are equal to the annualized expense ratio of 1.33% for Class A shares and 2.03% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 68 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Equity Income Fund (Class A shares) and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Equity Income Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares . Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 69 Portfolio of Investments EQUITY INCOME FUND September 30, 2012 Shares Security Value COMMON STOCKS—94.2% Consumer Discretionary—9.0% 103,000 Comcast Corporation – Special Shares “A” $ 3,584,400 72,500 Dana Holding Corporation 891,750 107,500 * Delphi Automotive, PLC 3,332,500 32,900 Genuine Parts Company 2,007,887 64,300 Home Depot, Inc. 3,881,791 104,500 Lowe’s Companies, Inc. 3,160,080 23,600 McDonald’s Corporation 2,165,300 197,500 Newell Rubbermaid, Inc. 3,770,275 42,900 Omnicom Group, Inc. 2,211,924 53,400 Regal Entertainment Group – Class “A” 751,338 95,000 Staples, Inc. 1,094,400 38,400 Target Corporation 2,437,248 64,633 Time Warner, Inc. 2,929,814 69,400 Walt Disney Company 3,628,232 35,846,939 Consumer Staples—12.9% 155,000 Altria Group, Inc. 5,175,450 54,300 Avon Products, Inc. 866,085 13,800 Beam, Inc. 794,052 109,200 Coca-Cola Company 4,141,956 58,000 ConAgra Foods, Inc. 1,600,220 101,700 CVS Caremark Corporation 4,924,314 45,000 Dr. Pepper Snapple Group, Inc. 2,003,850 39,300 H.J. Heinz Company 2,198,835 70,800 Kimberly-Clark Corporation 6,073,224 99,200 Kraft Foods, Inc. – Class “A” 4,101,920 20,000 Nu Skin Enterprises, Inc. – Class “A” 776,600 38,413 PepsiCo, Inc. 2,718,488 54,800 Philip Morris International, Inc. 4,928,712 60,000 * Prestige Brands Holdings, Inc. 1,017,600 55,400 Procter & Gamble Company 3,842,544 146,300 Roundy’s, Inc. 885,115 70,900 Wal-Mart Stores, Inc. 5,232,420 51,281,385 70 Shares Security Value Energy—11.1% 76,900 Chevron Corporation $ 8,963,464 86,500 ConocoPhillips 4,946,070 44,600 Devon Energy Corporation 2,698,300 50,000 Ensco, PLC – Class “A” 2,728,000 82,400 ExxonMobil Corporation 7,535,480 69,600 Marathon Oil Corporation 2,058,072 42,200 Marathon Petroleum Corporation 2,303,698 13,300 National Oilwell Varco, Inc. 1,065,463 39,500 Occidental Petroleum Corporation 3,399,370 80,500 Royal Dutch Shell, PLC – Class “A” (ADR) 5,587,505 28,000 Seadrill, Ltd. 1,098,160 39,400 Tidewater, Inc. 1,912,082 44,295,664 Financials—10.9% 37,600 ACE, Ltd. 2,842,560 21,300 Ameriprise Financial, Inc. 1,207,497 98,000 Berkshire Hills Bancorp, Inc. 2,242,240 22,856 Chubb Corporation 1,743,456 150,600 FirstMerit Corporation 2,218,338 39,600 Invesco, Ltd. 989,604 20,000 iShares S&P U.S. Preferred Stock Index Fund 797,200 157,800 JPMorgan Chase & Company 6,387,744 39,500 M&T Bank Corporation 3,758,820 33,100 MetLife, Inc. 1,140,626 59,700 New York Community Bancorp, Inc. 845,352 73,100 People’s United Financial, Inc. 887,434 37,900 PNC Financial Services Group, Inc. 2,391,490 56,500 Protective Life Corporation 1,480,865 102,300 Select Income REIT (REIT) 2,518,626 55,100 Tompkins Financial Corporation 2,232,652 32,800 Travelers Companies, Inc. 2,238,928 23,300 U.S. Bancorp 799,190 168,500 Wells Fargo & Company 5,818,305 130,500 Westfield Financial, Inc. 977,445 43,518,372 71 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2012 Shares Security Value Health Care—13.1% 86,100 Abbott Laboratories $ 5,903,016 59,600 Baxter International, Inc. 3,591,496 23,500 Becton, Dickinson & Company 1,846,160 65,000 Covidien, PLC 3,862,300 62,400 GlaxoSmithKline, PLC (ADR) 2,885,376 113,900 Johnson & Johnson 7,848,849 190,211 Merck & Company, Inc. 8,578,516 69,000 Novartis AG (ADR) 4,226,940 16,150 * Par Pharmaceutical Companies, Inc. 807,177 351,300 Pfizer, Inc. 8,729,805 35,000 UnitedHealth Group, Inc. 1,939,350 161,500 Warner Chilcott, PLC – Class “A” 2,180,250 52,399,235 Industrials—12.3% 38,600 3M Company 3,567,412 10,000 * ADT Corporation (a) 360,000 50,700 Dover Corporation 3,016,143 25,000 Dun & Bradstreet Corporation 1,990,500 55,000 Eaton Corporation 2,599,300 19,800 * Esterline Technologies Corporation 1,111,572 43,000 Generac Holdings, Inc. 984,270 27,800 General Dynamics Corporation 1,838,136 293,600 General Electric Company 6,667,656 71,900 Honeywell International, Inc. 4,296,025 140,450 ITT Corporation 2,830,068 41,800 * Mobile Mini, Inc. 698,478 83,700 TAL International Group, Inc. 2,844,126 62,000 Textainer Group Holdings, Ltd. 1,894,100 56,500 Triumph Group, Inc. 3,532,945 89,075 Tyco International, Ltd. 5,011,359 24,200 United Parcel Service, Inc. – Class “B” 1,731,994 40,000 United Technologies Corporation 3,131,600 44,100 Xylem, Inc. 1,109,115 49,214,799 Information Technology—9.3% 39,100 Automatic Data Processing, Inc. 2,293,606 224,400 Cisco Systems, Inc. 4,283,796 65,000 Hewlett-Packard Company 1,108,900 224,700 Intel Corporation 5,096,196 72 Shares Security Value Information Technology (continued) 228,700 Intersil Corporation – Class “A” $ 2,001,125 48,700 Maxim Integrated Products, Inc. 1,296,394 270,000 Microsoft Corporation 8,040,600 64,800 Molex, Inc. 1,702,944 50,000 Oracle Corporation 1,574,500 52,800 QUALCOMM, Inc. 3,299,472 94,200 TE Connectivity, Ltd. 3,203,742 36,400 Texas Instruments, Inc. 1,002,820 127,900 Western Union Company 2,330,338 37,234,433 Materials—5.4% 87,800 Bemis Company, Inc. 2,763,066 15,100 Compass Minerals International, Inc. 1,126,309 81,900 Dow Chemical Company 2,371,824 62,600 DuPont (E.I.) de Nemours & Company 3,146,902 55,000 Freeport-McMoRan Copper & Gold, Inc. 2,176,900 119,000 Glatfelter 2,119,390 87,500 International Paper Company 3,178,000 31,700 LyondellBasell Industries NV – Class “A” 1,637,622 15,500 Rock-Tenn Company – Class “A” 1,118,790 59,100 Sonoco Products Company 1,831,509 21,470,312 Telecommunication Services—5.5% 238,230 AT&T, Inc. 8,981,271 148,745 CenturyLink, Inc. 6,009,298 150,500 Verizon Communications, Inc. 6,858,285 21,848,854 Utilities—4.7% 89,500 American Electric Power Company, Inc. 3,932,630 50,100 NextEra Energy, Inc. 3,523,533 120,900 NiSource, Inc. 3,080,532 112,600 Portland General Electric Company 3,044,704 75,000 PPL Corporation 2,178,750 106,400 Vectren Corporation 3,043,040 18,803,189 Total Value of Common Stocks (cost $306,336,229) 375,913,182 73 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2012 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—5.8% U.S. Treasury Bills: $3,000M 0.08%, 10/4/2012 $ 2,999,980 5,000M 0.075%, 10/11/2012 4,999,896 9,000M 0.067%, 10/18/2012 8,999,715 1,000M 0.085%, 10/18/2012 999,960 3,000M 0.07%, 11/29/2012 2,999,656 2,000M 0.086%, 11/29/2012 1,999,718 Total Value of Short-Term U.S. Government Obligations (cost $22,998,925) 22,998,925 Total Value of Investments (cost $329,335,154) 100.0 % 398,912,107 Other Assets, Less Liabilities .0 28,654 Net Assets 100.0 % $ 398,940,761 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 74 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 375,913,182 $ — $ — $ 375,913,182 Short-Term U.S. Government Obligations — 22,998,925 — 22,998,925 Total Investments in Securities* $ 375,913,182 $ 22,998,925 $ — $ 398,912,107 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 75 Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Growth & Income Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 31.6% for Class A shares and 30.7% for Class B shares, including dividends of 14.4 cents per share on Class A shares and 5.0 cents per share on Class B shares. The Fund had a good year both in terms of absolute performance and relative performance to the S&P 500 Index. Overall, equities performed well during the reporting period, aided by strong corporate earnings, a greater emphasis on dividend-paying stocks, and overall positive, but uneven, economic growth. Businesses benefited from the increase in demand, and cost cuts. Companies generated strong cash flow, but preferred to increase dividends and share repurchases to any major capital investments, until a clearer picture of the future was attained. This favored the Fund’s dividend-focused equity strategy. The Fund’s performance was attributable to positive stock selection in the industrials, consumer discretionary and technology sectors. In industrials, the Fund benefited from strong stock selection and an overweighted allocation to the sector. Several investments were key to performance. TAL International, a leasor of intermodal freight containers, benefited from strong pricing due to the continued tight global supply of containers. Tyco International split into three separate companies this year and the stock’s performance can be attributed to the higher valuation assigned to each separate company by the marketplace. Snap-on, the professional toolmaker, continues to reap the gains of a rebounding U.S. auto sector and the expansion of their products into emerging markets. Armstrong World Industries, a domestic manufacturer of floors and ceilings, paid a large special dividend to shareholders this year; their second such dividend in the last two years. The company took advantage of their ability to generate strong free cash flow and favorable debt markets to return excess cash to shareholders. In consumer discretionary, the Fund’s top performers all had the common theme of returning excess cash to shareholders. Wyndham Worldwide, a hospitality company that manages hotels, rents vacation properties and sells timeshares has prospered from their ability to get higher pricing. The company generates a tremendous amount of free cash flow that they have been using to buy back stock, increase the dividend and grow the company through acquisitions. Pier 1 Imports is bearing the fruits of their successful turnaround in their merchandise and store layouts. Management has improved the products, lowered costs, increased margins and improved sales at individual store levels. This has led to an increase in cash flow, which the company has used to aggressively buy back stock and restart their dividend. The return of CBS to prominence in television ratings has led to higher returns in their stock price, which CBS has translated into new ways for the company to monetize assets. They have opened new revenue streams by reselling their content to Internet subscription services like Netflix and Amazon. The strong ratings also led to strong pricing in both syndication and for international buyers of their content. They have used their cash flow to buy back stock and raise their dividend. In technology, Apple has been one of the best performing stocks. Their innovative products in both iPhones and tablet computers have propelled the company’s earnings. New growth opportunities have opened up overseas, as the company is truly a worldwide phenomenon. IBM, the Fund’s largest position, continues to execute on their ability to provide service and data needs to all types of companies anywhere in the world. 76 In health care, relative outperformance can be attributed to good stock selection and the takeover of Par Pharmaceuticals, a generic drug manufacturer. Private equity firms recognized the value we saw in the upcoming launches of Par’s new products and the positive regulatory environment. Additionally, our investment in Watson Pharmaceuticals, now the third largest generic drug manufacturer, benefited from a recent acquisition of Actavis, the Iceland-based generic pharmaceutical company, that will greatly improve the bottom line through the launch of numerous new products and cost savings programs. The Fund also had strong relative performance in LyondellBasell, the chemical and polymer maker that has seen a strong rebound in the industries that use their products, such as automotive and packaging. They have also benefited from a reduction in the price of natural gas, which is a major component in their product manufacturing. For a company that came out of bankruptcy a few years ago, it is now producing record amounts of cash and is using that cash to pay higher dividends and buy back stock. On a relative basis the Fund performed well, beating its benchmark. It did underperform the S&P 500 Index in two sectors, financials and technology. In technology, the Fund was hurt by its relative underweighting in Apple; this despite being the largest position in the portfolio. The Fund’s underweight allocation to financials also detracted from relative performance, which tends to invest in high quality financial stocks with solid balance sheets and apparent catalysts. The continued quantitative easing by the Federal Reserve has led to strong gains in lower quality financial companies that do not fit the Fund’s investment criteria. The quantitative easing has lowered bond yields and this, in turn, has also lowered the profit margin for banks. With seemingly no end to quantitative easing, and increased cost from more regulation as the result of the upcoming Dodd Frank rules, banking profits will be harder to come by in the future. The Fund maintained a diverse market capitalization allocation, ending the fiscal year with 69% large cap, 13% mid cap and 18% small cap, according to Lipper’s market capitalization ranges. This is consistent with the Fund’s long-term strategy. The Fund benefited from solid, broad-based strength across all size categories. Mid- and small-cap stocks performed exceptionally well and helped contribute to overall outperformance this past year. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 77 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,016.39 $6.45 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.60 $6.46 Expense Example – Class B Shares Actual $1,000.00 $1,012.30 $9.96 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.10 $9.97 * Expenses are equal to the annualized expense ratio of 1.28% for Class A shares and 1.98% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 78 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Growth & Income Fund (Class A shares) and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Growth & Income Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 79 Portfolio of Investments GROWTH & INCOME FUND September 30, 2012 Shares Security Value COMMON STOCKS—99.6% Consumer Discretionary—13.7% 350,000 Allison Transmission Holdings, Inc. $ 7,042,000 385,000 Best Buy Company, Inc. 6,618,150 145,000 * BorgWarner, Inc. 10,020,950 497,000 CBS Corporation – Class “B” 18,056,010 51,500 CEC Entertainment, Inc. 1,551,180 70,000 Coach, Inc. 3,921,400 600,000 Dana Holding Corporation 7,380,000 260,000 * Delphi Automotive, PLC 8,060,000 85,000 GNC Holdings, Inc. – Class “A” 3,312,450 200,000 Home Depot, Inc. 12,074,000 315,000 Limited Brands, Inc. 15,516,900 171,100 Lowe’s Companies, Inc. 5,174,064 114,100 McDonald’s Corporation 10,468,675 525,000 Newell Rubbermaid, Inc. 10,022,250 400,000 Pier 1 Imports, Inc. 7,496,000 355,000 Staples, Inc. 4,089,600 150,000 * Steiner Leisure, Ltd. 6,982,500 631,800 Stewart Enterprises, Inc. – Class “A” 5,303,961 110,000 * TRW Automotive Holdings Corporation 4,808,100 64,700 Tupperware Brands Corporation 3,467,273 160,000 Walt Disney Company 8,364,800 230,000 Wyndham Worldwide Corporation 12,070,400 171,800,663 Consumer Staples—9.3% 420,000 Altria Group, Inc. 14,023,800 337,800 Avon Products, Inc. 5,387,910 432,600 Coca-Cola Company 16,408,518 285,000 CVS Caremark Corporation 13,799,700 45,000 McCormick & Company, Inc. 2,791,800 200,000 Nu Skin Enterprises, Inc. – Class “A” 7,766,000 126,000 PepsiCo, Inc. 8,917,020 275,000 Philip Morris International, Inc. 24,733,500 135,562 Procter & Gamble Company 9,402,580 175,000 Wal-Mart Stores, Inc. 12,915,000 116,145,828 80 Shares Security Value Energy—10.8% 138,000 Anadarko Petroleum Corporation $ 9,648,960 144,800 Chevron Corporation 16,877,888 230,000 ConocoPhillips 13,151,400 51,500 Devon Energy Corporation 3,115,750 145,000 Ensco, PLC – Class “A” 7,911,200 240,490 ExxonMobil Corporation 21,992,810 31,700 Hess Corporation 1,702,924 6,920 Hugoton Royalty Trust 45,603 348,019 Marathon Oil Corporation 10,290,922 142,510 Marathon Petroleum Corporation 7,779,593 132,500 National Oilwell Varco, Inc. 10,614,575 307,500 * Noble Corporation 11,002,350 115,000 Phillips 66 5,332,550 60,000 Sasol, Ltd. (ADR) 2,674,800 48,300 Schlumberger, Ltd. 3,493,539 302,900 Suncor Energy, Inc. 9,950,265 135,585,129 Financials—10.1% 230,000 American Express Company 13,077,800 195,000 Ameriprise Financial, Inc. 11,054,550 335,000 Brookline Bancorp, Inc. 2,954,700 170,000 Discover Financial Services 6,754,100 100,000 Financial Select Sector SPDR Fund (ETF) 1,560,000 290,000 FirstMerit Corporation 4,271,700 130,000 Invesco, Ltd. 3,248,700 396,730 JPMorgan Chase & Company 16,059,630 125,000 M&T Bank Corporation 11,895,000 120,000 MetLife, Inc. 4,135,200 100,000 Morgan Stanley 1,674,000 450,000 New York Community Bancorp, Inc. 6,372,000 165,000 PNC Financial Services Group, Inc. 10,411,500 100,000 SPDR S&P Regional Banking (ETF) 2,864,000 357,666 * Sunstone Hotel Investors, Inc. (REIT) 3,934,326 355,000 U.S. Bancorp 12,176,500 273,800 Urstadt Biddle Properties – Class “A” (REIT) 5,538,974 237,050 Wells Fargo & Company 8,185,337 126,168,017 81 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2012 Shares Security Value Health Care—12.9% 291,600 Abbott Laboratories $ 19,992,096 100,000 Baxter International, Inc. 6,026,000 117,500 Covidien, PLC 6,981,850 180,000 * Express Scripts Holding Company 11,280,600 200,900 * Gilead Sciences, Inc. 13,325,697 270,625 Johnson & Johnson 18,648,769 60,000 McKesson Corporation 5,161,800 303,300 Merck & Company, Inc. 13,678,830 125,000 * Par Pharmaceutical Companies, Inc. 6,247,500 853,453 Pfizer, Inc. 21,208,307 244,800 Thermo Fisher Scientific, Inc. 14,401,584 200,000 UnitedHealth Group, Inc. 11,082,000 175,000 Warner Chilcott, PLC – Class “A” 2,362,500 135,000 * Watson Pharmaceuticals, Inc. 11,496,600 161,894,133 Industrials—16.4% 200,000 3M Company 18,484,000 280,000 Altra Holdings, Inc. 5,096,000 175,000 Armstrong World Industries, Inc. 8,114,750 107,000 Caterpillar, Inc. 9,206,280 120,000 Chicago Bridge & Iron Company NV – NY Shares 4,570,800 90,000 Dun & Bradstreet Corporation 7,165,800 140,000 * Esterline Technologies Corporation 7,859,600 200,000 Generac Holdings, Inc. 4,578,000 385,000 General Electric Company 8,743,350 209,700 Honeywell International, Inc. 12,529,575 179,475 IDEX Corporation 7,496,671 350,000 ITT Corporation 7,052,500 45,000 Lockheed Martin Corporation 4,202,100 168,210 * Mobile Mini, Inc. 2,810,789 30,000 Northrop Grumman Corporation 1,992,900 105,000 Parker Hannifin Corporation 8,775,900 135,000 * Pentair, Inc. 6,008,850 72,500 Raytheon Company 4,144,100 100,000 Snap-on, Inc. 7,187,000 525,000 TAL International Group, Inc. 17,839,500 370,000 Textainer Group Holdings, Ltd. 11,303,500 100,000 Triumph Group, Inc. 6,253,000 82 Shares Security Value Industrials (continued) 372,475 Tyco International, Ltd. $ 20,955,444 154,700 United Technologies Corporation 12,111,463 68,300 Xylem, Inc. 1,717,745 206,199,617 Information Technology—19.7% 41,500 Apple, Inc. 27,691,290 325,000 * Arris Group, Inc. 4,156,750 180,000 Avago Technologies, Ltd. 6,275,700 95,000 * CACI International, Inc. – Class “A” 4,920,050 675,000 Cisco Systems, Inc. 12,885,750 100,000 * eBay, Inc. 4,841,000 600,000 * EMC Corporation 16,362,000 321,300 Hewlett-Packard Company 5,481,378 583,775 Intel Corporation 13,240,017 151,425 International Business Machines Corporation 31,413,116 500,000 Intersil Corporation – Class “A” 4,375,000 876,345 Microsoft Corporation 26,097,554 422,000 * NCR Corporation 9,836,820 240,000 * NeuStar, Inc. – Class “A” 9,607,200 350,000 Oracle Corporation 11,021,500 160,000 * Parametric Technology Corporation 3,488,000 297,970 QUALCOMM, Inc. 18,620,145 380,200 * Symantec Corporation 6,843,600 275,000 TE Connectivity, Ltd. 9,352,750 560,000 Western Union Company 10,203,200 605,000 * Yahoo!, Inc. 9,664,875 246,377,695 Materials—3.8% 156,900 Celanese Corporation – Series “A” 5,948,079 250,000 Freeport-McMoRan Copper & Gold, Inc. 9,895,000 315,000 International Paper Company 11,440,800 275,000 Kronos Worldwide, Inc. 4,108,500 130,000 LyondellBasell Industries NV – Class “A” 6,715,800 40,000 Praxair, Inc. 4,155,200 19,500 Rock-Tenn Company – Class “A” 1,407,510 135,000 RPM International, Inc. 3,852,900 47,523,789 83 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2012 Shares Security Value Telecommunication Services—2.8% 435,300 AT&T, Inc. $ 16,410,810 396,400 Verizon Communications, Inc. 18,063,948 34,474,758 Utilities—.1% 50,000 Atmos Energy Corporation 1,789,500 Total Value of Common Stocks (cost $944,054,832) 99.6 % 1,247,959,129 Other Assets, Less Liabilities .4 5,030,972 Net Assets 100.0 % $ 1,252,990,101 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 84 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ 1,247,959,129 $ — $ — $ 1,247,959,129 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 85 Portfolio Managers’ Letter GLOBAL FUND Dear Investor: This is the annual report for the First Investors Global Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 22.9% for Class A shares and 22.0% for Class B shares, including dividends of 1.6 cents per share on Class A shares and 0.7 cents on Class B shares. Global equities rose during the period, as markets looked past lingering uncertainty regarding Eurozone sovereign debt, focusing instead on improved economic data and strong corporate earnings news. The Greek debt-restructuring deal added to investors’ optimism, helping to offset heightened geopolitical risks, a sharp rise in oil prices and fears of a slowdown in China. Within the MSCI All Country World Index, all ten sectors posted positive returns. Health care (+26.8%), information technology (+26.4%) and consumer discretionary (+24.5%) led the Index, while the utilities (+6.1%) and materials (+11.1%) sectors posted more modest gains. On a regional basis, North America (+28.6%) and Asia ex Japan (+25.1%) outperformed, with positive returns broad based across the regions, while Japan lagged (–1.6%). The Fund’s relative outperformance was primarily due to strong security selection in the information technology, industrials and financials sectors, which more than offset weaker stock selection in health care. Sector allocation, a result of our bottom-up stock selection process, detracted modestly from relative returns, primarily due to small cash allocation in a strong performing market. On a regional basis, strong security selection within the U.S., Europe ex UK and Japan, more than offset weaker selection within the UK and Asia ex Japan. Underweight exposure to weaker performing Japan and Emerging Markets also contributed to positive relative returns. Top contributors to relative performance during the period included Flowserve Corporation, a provider of flow control products and services for the global infrastructure markets; WESCO International, a multinational electronics distribution and services company; and Continental AG, a German automotive industry supplier. Information technology positions in Apple and Google were among the top contributors to absolute returns during the period. The largest detractors from relative performance during the period included LIXIL Group, a Japanese building products company; ITT Educational Services, a provider of postsecondary degree programs in the U.S. and Joy Global, a mining equipment manufacturer. Tempur-Pedic International was among the largest detractors from absolute returns. 86 At the end of the period, individual stock selection resulted in overweights relative to the benchmark in the industrials, information technology and health care sectors. The materials, financials and telecommunication services sectors were the Fund’s largest underweights. The Fund utilized currency forwards for defensive purposes during the period. The currency forwards had a slight negative impact on relative returns. Thank you for placing your trust in the First Investors Global Fund. As always, we appreciate the opportunity to serve your investment needs. 87 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $994.14 $8.43 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.55 $8.52 Expense Example – Class B Shares Actual $1,000.00 $989.87 $11.89 Hypothetical (5% annual return before expenses) $1,000.00 $1,013.05 $12.03 * Expenses are equal to the annualized expense ratio of 1.69% for Class A shares and 2.39% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 88 Cumulative Performance Information (unaudited) GLOBAL FUND Comparison of change in value of $10,000 investment in the First Investors Global Fund (Class A shares) and the Morgan Stanley Capital International (“MSCI”) All Country World Index. The graph compares a $10,000 investment in the First Investors Global Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the MSCI All Country World Index (the “Index”). The Index is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging market country indices. The Index consists of 45 country indices including 24 developed and 21 emerging market country indices. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 15.76%, (3.44%) and 6.91%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 17.97%, (3.31%) and 6.88%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. 89 Portfolio of Investments GLOBAL FUND September 30, 2012 Shares Security Value COMMON STOCKS—97.6% United States—48.8% 7,500 Accenture, PLC – Class “A” $ 525,225 85,665 Aflac, Inc. 4,101,640 27,300 Altria Group, Inc. 911,547 14,715 Ameriprise Financial, Inc. 834,193 38,330 Amgen, Inc. 3,231,986 27,010 Anadarko Petroleum Corporation 1,888,539 21,960 Analog Devices, Inc. 860,612 11,770 Apple, Inc. 7,853,650 14,300 * Arrow Electronics, Inc. 482,053 55,000 Assured Guaranty, Ltd. 749,100 93,680 AT&T, Inc. 3,531,736 17,600 * Bed Bath & Beyond, Inc. 1,108,800 8,935 BlackRock, Inc. 1,593,110 10,050 Boeing Company 699,681 9,600 * Cameron International Corporation 538,272 25,715 Cardinal Health, Inc. 1,002,114 31,200 Carnival Corporation 1,136,928 43,845 CBS Corporation – Class “B” 1,592,889 26,700 * Check Point Software Technologies, Ltd. 1,285,872 9,985 Chevron Corporation 1,163,852 22,925 Cigna Corporation 1,081,372 159,980 Cisco Systems, Inc. 3,054,018 71,100 Citigroup, Inc. 2,326,392 27,135 Comcast Corporation – Class “A” 970,619 37,300 CVS Caremark Corporation 1,806,066 88,400 D.R. Horton, Inc. 1,824,576 7,900 Deere & Company 651,671 35,915 Discover Financial Services 1,426,903 22,850 * Dollar General Corporation 1,177,689 41,455 Eaton Corporation 1,959,163 41,820 * eBay, Inc. 2,024,506 56,490 Eli Lilly & Company 2,678,191 119,425 * EMC Corporation 3,256,720 15,300 Ensco, PLC – Class “A” 834,768 24,357 Essilor International SA 2,283,410 8,600 * Express Scripts Holding Company 538,962 18,000 * Express, Inc. 266,760 66,325 ExxonMobil Corporation 6,065,421 12,280 Flowserve Corporation 1,568,647 127,100 General Electric Company 2,886,441 2,100 Global Payments, Inc. 87,843 90 Portfolio of Investments (continued) GLOBAL FUND September 30, 2012 Shares Security Value United States (continued) 5,310 * Google, Inc. – Class “A” $ 4,006,395 33,400 * Green Mountain Coffee Roasters, Inc. 793,250 15,000 Herbalife, Ltd. 711,000 6,300 Home Depot, Inc. 380,331 13,120 Honeywell International, Inc. 783,920 11,570 IAC/InterActiveCorp 602,334 4,300 International Business Machines Corporation 892,035 21,104 * ITT Educational Services, Inc. 680,182 7,565 Johnson & Johnson 521,304 33,570 Joy Global, Inc. 1,881,934 104,885 JPMorgan Chase & Company 4,245,745 31,475 * Juniper Networks, Inc. 538,537 39,400 Las Vegas Sands Corp. 1,826,978 84,250 Lowe’s Companies, Inc. 2,547,720 9,000 Manpower, Inc. 331,200 23,720 Mattel, Inc. 841,586 1,300 McDonald’s Corporation 119,275 92,315 Merck & Company, Inc. 4,163,407 142,440 Microsoft Corporation 4,241,863 5,200 National Oilwell Varco, Inc. 416,572 4,700 * NetApp, Inc. 154,536 18,820 NextEra Energy, Inc. 1,323,611 76,915 * Noble Corporation 2,752,019 10,050 Nordstrom, Inc. 554,559 83,400 Oracle Corporation 2,626,266 38,840 PepsiCo, Inc. 2,748,707 32,620 Philip Morris International, Inc. 2,933,843 4,375 PNC Financial Services Group, Inc. 276,063 32,555 Procter & Gamble Company 2,258,015 36,390 QUALCOMM, Inc. 2,274,011 7,000 Ross Stores, Inc. 452,200 48,280 St. Jude Medical, Inc. 2,034,036 24,640 Starbucks Corporation 1,250,480 10,540 Starwood Hotels & Resorts Worldwide, Inc. 610,898 18,555 United Parcel Service, Inc. – Class “B” 1,327,981 25,500 UnitedHealth Group, Inc. 1,412,955 28,100 Waddell & Reed Financial, Inc. – Class “A” 920,837 37,360 Walgreen Company 1,361,398 22,200 Wal-Mart Stores, Inc. 1,638,360 8,500 Walt Disney Company 444,380 69,925 Wells Fargo & Company 2,414,510 91 Portfolio of Investments (continued) GLOBAL FUND September 30, 2012 Shares Security Value United States (continued) 22,350 * WESCO International, Inc. $ 1,278,420 72,025 Western Union Company 1,312,296 35,900 * Whiting Petroleum Corporation 1,700,942 140,448,828 United Kingdom—8.3% 32,260 AstraZeneca, PLC 1,539,366 24,500 AstraZeneca, PLC (ADR) 1,172,570 142,252 BG Group, PLC 2,871,365 460,810 BP, PLC 3,248,075 44,195 BP, PLC (ADR) 1,872,100 53,686 British American Tobacco, PLC 2,756,385 51,764 Imperial Tobacco Group, PLC 1,915,854 292,448 National Grid, PLC 3,225,443 13,900 National Grid, PLC (ADR) 769,504 151,516 Rexam, PLC 1,064,064 15,948 Rio Tinto, PLC 742,971 200,369 * Rolls-Royce Holdings, PLC 2,727,584 23,905,281 France—7.0% 20,515 Accor SA 685,021 28,154 Air Liquide SA 3,493,443 182,240 AXA SA 2,717,306 18,686 BNP Paribas SA 888,985 10,904 Bureau Veritas SA 1,121,121 48,112 Danone SA 2,965,452 23,687 Pernod Ricard SA 2,660,635 46,207 Rexel SA 930,917 40,096 Safran SA 1,443,570 16,681 Unibail-Rodamco 3,328,474 20,234,924 Japan—5.3% 33,400 Daiichi Sankyo Company, Ltd. 553,805 29,200 Daito Trust Construction Company, Ltd. 2,946,272 28,200 Eisai Company, Ltd. 1,275,887 31,300 FamilyMart Co., Ltd. 1,544,884 17,700 FANUC, Ltd. 2,862,031 92 Shares Security Value Japan (continued) 2,400 Fast Retailing Company, Ltd. $ 559,897 18,900 Lixil Group Corporation 452,337 508,300 Mitsubishi UFJ Financial Group, Inc. 2,391,231 81,000 Mitsui Fudosan Company, Ltd. 1,627,288 84,900 Rakuten, Inc. 867,551 15,081,183 Switzerland—4.1% 12,647 * Actelion, Ltd. – Registered 633,561 10,977 Compagnie Financiere Richemont SA 658,760 1,537 Givaudan SA 1,459,643 29,143 Julius Baer Group, Ltd. 1,017,121 23,467 Roche Holding AG – Genusscheine 4,387,265 446 SGS SA – Registered 916,867 42,431 Swiss Reinsurance Company, Ltd. 2,729,255 11,802,472 Canada—3.6% 58,370 Barrick Gold Corporation 2,437,531 38,900 Canadian National Railway Company 3,427,644 14,100 Canadian Natural Resources, Ltd. 433,769 39,710 EnCana Corporation 869,709 15,000 * MEG Energy Corporation 568,322 50,700 Tim Hortons, Inc. 2,636,122 10,373,097 Sweden—2.1% 84,866 Assa Abloy AB – Class “B” 2,759,575 65,528 SKF AB – “B” Shares 1,416,179 129,424 Volvo AB – “B” Shares 1,818,008 5,993,762 Brazil—1.8% 131,400 BR Malls Participacoes SA 1,807,657 46,300 Cia de Concessoes Rodoviarias 411,698 116,900 Julio Simoes Logistica SA 619,994 35,900 Localiza Rent a Car SA 621,455 52,600 Petroleo Brasileiro SA – Petrobras (ADR) 1,206,644 47,291 Raia Drogasil SA 537,292 5,204,740 93 Portfolio of Investments (continued) GLOBAL FUND September 30, 2012 Shares Security Value South Korea—1.7% 6,738 Hyundai Motor Company $1,527,747 2,650 Samsung Electronics Company, Ltd. 3,209,303 4,737,050 Hong Kong—1.5% 463,800 AIA Group, Ltd. 1,728,800 471,600 Sands China, Ltd. 1,760,916 484,295 Shangri-La Asia, Ltd. 939,451 4,429,167 Australia—1.5% 254,095 Transurban Group 1,585,402 243,197 Westfield Group 2,569,472 4,154,874 China—1.3% 1,174,000 China Construction Bank Corporation 814,642 520,600 China Pacific Insurance Group Company, Ltd. 1,574,575 176,000 ENN Energy Holdings, Ltd. 741,160 46,000 Hengan International Group Company, Ltd. 434,889 225,500 Zhongsheng Group Holdings, Ltd. 281,830 3,847,096 Italy—1.3% 821,197 Snam Rete Gas SpA 3,644,834 Taiwan—1.2% 210,900 Taiwan Semiconductor Manufacturing Company, Ltd. (ADR) 3,336,438 Israel—1.1% 75,605 Teva Pharmaceutical Industries, Ltd. (ADR) 3,130,803 Spain—1.1% 99,803 Repsol SA 1,937,511 88,604 Telefonica SA 1,182,641 3,120,152 94 Shares Security Value Germany—1.0% 11,996 Continental AG $1,175,988 25,283 GSW Immobilien AG 938,720 124,628 Infineon Technologies AG 791,732 2,906,440 Ireland—.9% 22,610 Covidien, PLC 1,343,486 42,679 CRH, PLC 821,505 43,500 * Elan Corporation, PLC (ADR) 466,320 2,631,311 Belgium—.7% 39,095 Umicore SA 2,045,786 Finland—.5% 13,845 Kone Oyj – Class “B” 959,158 14,038 Nokian Renkaat Oyj 571,597 1,530,755 Norway—.5% 19,302 * Algeta ASA 499,004 49,934 Telenor ASA 974,292 1,473,296 India—.5% 284,481 ITC, Ltd. 1,469,194 Russia—.5% 67,700 Sberbank of Russia (ADR) 788,705 26,900 * Yandex NV 648,559 1,437,264 Mexico—.3% 72,300 * Grupo Financiero Santander Mexico SAB de CV (ADR) 990,510 Netherlands—.3% 10,500 ASML Holding NV 563,640 49,148 ING Groep NV – CVA 388,796 952,436 95 Portfolio of Investments (continued) GLOBAL FUND September 30, 2012 Shares or Principal Amount Security Value Portugal—.2% 127,952 Portugal Telecom SGPS SA $633,258 Austria—.2% 21,266 * Erste Group Bank AG 475,086 Malaysia—.1% 397,400 Airasia Berhad 392,654 United Arab Emirates—.1% 92,597 * NMC Health, PLC 270,642 Greece—.1% 48,997 Hellenic Telecommunications Organization SA 183,431 Total Value of Common Stocks (cost $229,186,007) 280,836,764 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.9% United States U.S. Treasury Bills: $ 4,500M 0.067%, 10/18/2012 4,499,858 1,000M 0.05%, 12/13/2012 999,898 Total Value of Short-Term U.S. Government Obligations (cost $5,499,756) 5,499,756 Total Value of Investments (cost $234,685,763) 99.5 % 286,336,520 Other Assets, Less Liabilities .5 1,379,723 Net Assets 100.0 % $287,716,243 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts 96 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks United States $ 140,448,828 $ — $ — $ 140,448,828 United Kingdom 23,905,281 — — 23,905,281 France 20,234,924 — — 20,234,924 Japan 15,081,183 — — 15,081,183 Switzerland 11,802,472 — — 11,802,472 Canada 10,373,097 — — 10,373,097 Sweden 5,993,762 — — 5,993,762 Brazil 5,204,740 — — 5,204,740 South Korea 4,737,050 — — 4,737,050 Hong Kong 4,429,167 — — 4,429,167 Australia 4,154,874 — — 4,154,874 China 3,847,096 — — 3,847,096 Italy 3,644,834 — — 3,644,834 Taiwan 3,336,438 — — 3,336,438 Israel 3,130,803 — — 3,130,803 Spain 3,120,152 — — 3,120,152 Germany 2,906,440 — — 2,906,440 Ireland 2,631,311 — — 2,631,311 Belgium 2,045,786 — — 2,045,786 Finland 1,530,755 — — 1,530,755 97 Portfolio of Investments (continued) GLOBAL FUND September 30, 2012 Level 1 Level 2 Level 3 Total Common Stocks (continued) Norway $ 1,473,296 $ — $ — $ 1,473,296 India 1,469,194 — — 1,469,194 Russia 1,437,264 — — 1,437,264 Mexico 990,510 — — 990,510 Netherlands 952,436 — — 952,436 Portugal 633,258 — — 633,258 Austria 475,086 — — 475,086 Malaysia 392,654 — — 392,654 United Arab Emirates 270,642 — — 270,642 Greece 183,431 — — 183,431 Short-Term U.S. Government Obligations — 5,499,756 — 5,499,756 Total Investments in Securities $ 280,836,764 $ 5,499,756 $ — $ 286,336,520 During the year ended September 30, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year. Transfers, if any, between Levels are recognized at the end of the reporting period. The following is a reconciliation of Fund investments valued using Level 3 inputs for the year: Investments in Common Stocks Balance, September 30, 2011 $ 299,006 Purchases — Sales (374,131) Change in unrealized appreciation 2,662 Realized gain (loss) 72,463 Transfer into Level 3 — Transfer out of Level 3 — Balance, September 30, 2012 $ — 98 See notes to financial statements Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: This is the annual report for the First Investors Select Growth Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 26.5% for Class A shares and 25.7% for Class B shares. The Fund’s performance during the first half of the fiscal year continued to build on the strong performance seen during last year. The market gained almost 25% and the Fund outperformed its benchmark by a small margin. However, as the second half of the fiscal year commenced, investors became increasingly fearful that Europe would be unable to solve its problems and that the U.S. economy was slowing down. This led to a significant correction in April and May. The upward trajectory resumed in June and carried on through the end of the fiscal year. During this correction and recovery, investors favored the perceived safety of larger companies and companies paying dividends. The Fund’s exposure to these attributes was relatively low and thus underperformed during the second half and the year overall. From a sector perspective, consumer discretionary and materials generated most of the positive performance. These sectors, being sensitive to economic growth, posted better than average returns in the benchmark. In consumer discretionary, positions in Home Depot and Ross Stores produced significant positive performance, as consumer spending continued to be a positive data point in the U.S. economy. The stocks returned 88% and 66%, respectively, for the Fund. In the materials sector, the Fund benefited from owning fertilizer manufacturer CF Industries, as the stock gained 82% during the year. Detractors from performance included the information technology and health care sectors. In information technology, Check Point Software and Global Payments posted negative returns for the Fund. Check Point Software, a manufacturer of network security software and hardware, provided a more cautious outlook, as customers were trading down to lower priced solutions. Global Payments, a provider of electronic payment processing services, saw its stock drop after announcing a security breach involving 1.5 million credit card numbers. In the health care sector, positions in Cooper Companies and Endo Health Solutions contributed to underperformance. Endo Health Solutions negotiated a patent settlement with a generic competitor that was less favorable than the market expected. Consequently, the stock gained only 7% during the holding period. Shares of Cooper Companies, a manufacturer of contact lenses, dropped almost 30% during the first fiscal quarter due to some manufacturing issues with a new lens. The issues were quickly resolved and the stock spent the rest of the year recovering, ending the year with a positive return of almost 20%. 99 Portfolio Manager’s Letter (continued) SELECT GROWTH FUND We are pleased that the market continued to recognize the strong business performance of the companies held in the Fund during this year, as the Fund outperformed the market during the first half of the year and again during the last two months. While underperformance during the correction tilted full-year results to trailing the benchmark, we are encouraged that investors still favor companies with strong fundamental drivers under normal conditions. We continue to believe our focus on high quality companies with strong earnings expectations are the key to generating excess return over the long term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 100 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $997.50 $7.04 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.95 $7.11 Expense Example – Class B Shares Actual $1,000.00 $993.15 $10.51 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.45 $10.63 * Expenses are equal to the annualized expense ratio of 1.41% for Class A shares and 2.11% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 101 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Select Growth Fund (Class A shares) and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Select Growth Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in the sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 102 Portfolio of Investments SELECT GROWTH FUND September 30, 2012 Shares Security Value COMMON STOCKS—99.2% Consumer Discretionary—11.5% 137,600 * Bed Bath & Beyond, Inc. $ 8,668,800 137,800 Home Depot, Inc. 8,318,986 127,700 Mattel, Inc. 4,530,796 159,000 Ross Stores, Inc. 10,271,400 31,789,982 Consumer Staples—12.5% 392,200 * Dean Foods Company 6,412,470 100,200 Ingredion, Inc. 5,527,032 71,800 Kimberly-Clark Corporation 6,159,004 260,100 Kroger Company 6,122,754 106,600 Whole Foods Market, Inc. 10,382,840 34,604,100 Energy—8.0% 55,400 Chevron Corporation 6,457,424 47,700 ExxonMobil Corporation 4,362,165 72,700 Helmerich & Payne, Inc. 3,461,247 51,400 Noble Energy, Inc. 4,765,294 34,900 Occidental Petroleum Corporation 3,003,494 22,049,624 Financials—11.1% 121,800 American Express Company 6,925,548 218,400 BB&T Corporation 7,242,144 210,100 East West Bancorp, Inc. 4,437,312 74,200 Travelers Companies, Inc. 5,064,892 208,800 U.S. Bancorp 7,161,840 30,831,736 Health Care—14.3% 84,600 Cooper Companies, Inc. 7,991,316 57,500 Johnson & Johnson 3,962,325 70,600 McKesson Corporation 6,073,718 139,600 Omnicare, Inc. 4,742,212 193,500 ResMed, Inc. 7,830,945 106,900 * Watson Pharmaceuticals, Inc. 9,103,604 39,704,120 103 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2012 Shares or Principal Amount Security Value Industrials—10.0% 118,380 * AGCO Corporation $ 5,620,683 108,000 * Alaska Air Group, Inc. 3,786,480 202,800 AMETEK, Inc. 7,189,260 164,500 Robert Half International, Inc. 4,380,635 82,000 Wabtec Corporation 6,583,780 27,560,838 Information Technology—25.8% 28,700 Apple, Inc. 19,150,362 547,800 * Cadence Design Systems, Inc. 7,047,447 119,800 * Check Point Software Technologies, Ltd. 5,769,568 44,200 International Business Machines Corporation 9,169,290 106,900 Motorola Solutions, Inc. 5,403,795 213,500 * Nuance Communications, Inc. 5,314,015 206,200 Oracle Corporation 6,493,238 219,000 * TIBCO Software, Inc. 6,620,370 67,700 * VMware, Inc. – Class “A” 6,549,298 71,517,383 Materials—3.6% 44,500 CF Industries Holdings, Inc. 9,889,680 Utilities—2.4% 316,900 CenterPoint Energy, Inc. 6,749,970 Total Value of Common Stocks (cost $200,693,876) 274,697,433 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.5% $ 1,300M U.S. Treasury Bills, 0.067%, 10/18/2012 (cost $1,299,959) 1,299,959 Total Value of Investments (cost $201,993,835) 99.7 % 275,997,392 Other Assets, Less Liabilities .3 874,703 Net Assets 100.0 % $ 276,872,095 * Non-income producing 104 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 274,697,433 $ — $ — $ 274,697,433 Short-Term U.S. Government Obligations — 1,299,959 — 1,299,959 Total Investments in Securities* $ 274,697,433 $ 1,299,959 $ — $ 275,997,392 * The Portfolio of Investments provides information on the industry categorization for the portfolio. During the year ended September 30, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 105 Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: This is the annual report for the First Investors Opportunity Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 27.0% for Class A shares and 26.1% for Class B shares, including capital gains distributions of 88.8 cents per share for both Class A and Class B shares, and dividends of 16.6 cents per share on Class A shares and 12.6 cents per share on Class B shares. The Fund’s performance was mainly attributable to investments in industrials and consumer discretionary stocks. The Fund benefited from broad based strength among industrial stocks. Snap-on, best known for its mobile vans that distribute professional tools, benefited from favorable automotive market fundamentals, such as an aging U.S. vehicle fleet and a shift to independent repair garages. Additionally, TAL International, a leasor of intermodal containers for transoceanic shipping, benefited from tight container supply even as global shipping demand continued to recover. EnerSys, a maker of lead acid industrial batteries, benefited this year from favorable lead costs and strong North American orders for fork trucks. IDEX Corporation, a diversified manufacturer of engineered industrial products including pumps, benefited from restructuring activity that improved profitability despite macroeconomic concerns, which (in retrospect) were overstated. Triumph Group, a maker of aircraft components and engine accessories, benefited from the acquisition of Vought Aircraft, a maker of fuselage, wing, cabin and nacelle substructures. Among our consumer discretionary stocks, the equity markets rewarded U.S.-focused specialty retail companies that consistently returned cash to shareholders. Pier 1 Imports, for example, benefited from successful merchandising and marketing initiatives, which dramatically reduced markdowns and clearance. This, in turn, enabled Pier 1 to restart a dividend and share repurchase program. Similarly, GNC Holdings, a retailer of health and wellness products, initiated a dividend and a share repurchase program a mere eight months after its IPO. The company’s introduction of its Total Lean , Beyond Raw and Vitapak products, drove strong sales growth in North America. Limited Brands, a U.S.-focused specialty retailer primarily known for Victoria’s Secret, has leveraged its brand power in intimate apparel to open new stores and expand into complementary categories, such as lounge wear. The company’s strong cash flow has also enabled it to authorize two separate special dividends, two share repurchase programs, and two regular dividend increases. The Fund’s absolute performance was also attributable to merger and acquisition activity. Par Pharmaceutical, a maker of generic drugs, was acquired eight months after we added it to the Fund. The company was set to benefit from recent new drug launches and a favorable regulatory environment. Interestingly, a private equity firm 106 also recognized the tailwinds supporting the company’s future earnings growth and decided to take advantage of Par’s apparent undervaluation in the equity markets by snapping it up. Among negatives to relative performance, the Fund’s allocation to the financials sector hurt. The Fund remained underweight in financial stocks, as we believed an important U.S. election and fiscal cliff decision on the near-term horizon clouded their earnings growth prospects. Our decision to underweight financials was also a consequence of our decision to overweight other sectors. For example, the Fund was rewarded by our decision to overweight the industrials sector, which we believe has the potential for strong earnings growth. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 107 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $982.93 $6.74 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.20 $6.86 Expense Example – Class B Shares Actual $1,000.00 $979.74 $10.20 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.70 $10.38 * Expenses are equal to the annualized expense ratio of 1.36% for Class A shares and 2.06% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 108 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Opportunity Fund (Class A shares) and the Standard & Poor’s MidCap 400 Index. The graph compares a $10,000 investment in the First Investors Opportunity Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. As of 9/30/12 the median market capitalization is approximately $2.54 billion. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 8.39%. The Class B “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 8.39%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 109 Portfolio of Investments OPPORTUNITY FUND September 30, 2012 Shares Security Value COMMON STOCKS—98.5% Consumer Discretionary—15.1% 230,000 Allison Transmission Holdings, Inc. $ 4,627,600 90,000 * BorgWarner, Inc. 6,219,900 73,500 Coach, Inc. 4,117,470 390,000 Dana Holding Corporation 4,797,000 80,000 * Del Frisco’s Restaurant Group, Inc. 1,192,000 210,000 * Delphi Automotive, PLC 6,510,000 181,400 * Dreamworks Animation SKG, Inc. – Class “A” 3,488,322 80,000 GNC Holdings, Inc. – Class “A” 3,117,600 165,000 Limited Brands, Inc. 8,127,900 275,000 Newell Rubbermaid, Inc. 5,249,750 50,000 Nordstrom, Inc. 2,759,000 6,900 Oxford Industries, Inc. 389,505 310,000 Pier 1 Imports, Inc. 5,809,400 25,000 Ralph Lauren Corporation 3,780,750 547,200 Stewart Enterprises, Inc. – Class “A” 4,593,744 35,000 * Tempur-Pedic International, Inc. 1,046,150 22,500 Tiffany & Company 1,392,300 135,000 * TRW Automotive Holdings Corporation 5,900,850 64,600 Tupperware Brands Corporation 3,461,914 100,000 Wyndham Worldwide Corporation 5,248,000 81,829,155 Consumer Staples—3.8% 150,000 Avon Products, Inc. 2,392,500 45,000 McCormick & Company, Inc. 2,791,800 135,000 Nu Skin Enterprises, Inc. – Class “A” 5,242,050 479,700 * Prestige Brands Holdings, Inc. 8,135,712 67,386 Tootsie Roll Industries, Inc. 1,818,074 20,380,136 Energy—7.9% 30,000 * Dril-Quip, Inc. 2,156,400 130,000 Ensco, PLC – Class “A” 7,092,800 40,000 EOG Resources, Inc. 4,482,000 90,000 EQT Corporation 5,310,000 43,000 Hess Corporation 2,309,960 139,700 National Oilwell Varco, Inc. 11,191,367 110 Shares Security Value Energy (continued) 110,000 * Plains Exploration & Production Company $ 4,121,700 225,000 Talisman Energy, Inc. 2,997,000 250,000 * Weatherford International, Inc. 3,170,000 42,831,227 Financials—15.2% 115,000 Ameriprise Financial, Inc. 6,519,350 152,300 Berkshire Hills Bancorp, Inc. 3,484,624 225,000 Brookline Bancorp, Inc. 1,984,500 80,000 City National Corporation 4,120,800 178,600 Discover Financial Services 7,095,778 150,000 Douglas Emmett, Inc. (REIT) 3,460,500 32,500 Federal Realty Investment Trust (REIT) 3,422,250 90,000 Financial Select Sector SPDR Fund (ETF) 1,404,000 225,000 FirstMerit Corporation 3,314,250 51,000 IBERIABANK Corporation 2,335,800 138,200 Invesco, Ltd. 3,453,618 75,000 M&T Bank Corporation 7,137,000 220,000 NASDAQ OMX Group, Inc. 5,124,900 250,000 New York Community Bancorp, Inc. 3,540,000 100,000 Oritani Financial Corporation 1,505,000 331,300 Protective Life Corporation 8,683,373 25,000 SPDR S&P MidCap rust (ETF) 4,498,000 92,000 SPDR S&P Regional Banking (ETF) 2,634,880 73,800 Tompkins Financial Corporation 2,990,376 175,000 Waddell & Reed Financial, Inc. – Class “A” 5,734,750 82,443,749 Health Care—10.6% 75,000 DENTSPLY International, Inc. 2,860,500 75,000 * Gilead Sciences, Inc. 4,974,750 25,000 * Hi-Tech Pharmacal Company, Inc. 827,750 87,500 McKesson Corporation 7,527,625 3,500 * Mettler-Toledo International, Inc. 597,590 130,000 * Par Pharmaceutical Companies, Inc. 6,497,400 20,000 Perrigo Company 2,323,400 155,000 * Sirona Dental Systems, Inc. 8,828,800 111 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2012 Shares Security Value Health Care (continued) 125,000 Thermo Fisher Scientific, Inc. $ 7,353,750 365,000 Warner Chilcott, PLC – Class “A” 4,927,500 130,000 * Watson Pharmaceuticals, Inc. 11,070,800 57,789,865 Industrials—21.3% 86,300 A.O. Smith Corporation 4,965,702 205,000 Altra Holdings, Inc. 3,731,000 120,000 Armstrong World Industries, Inc. 5,564,400 110,000 Chicago Bridge & Iron Company NV – NY Shares 4,189,900 65,000 Dun & Bradstreet Corporation 5,175,300 250,000 * EnerSys, Inc. 8,822,500 120,000 * Esterline Technologies Corporation 6,736,800 140,000 Generac Holdings, Inc. 3,204,600 180,000 IDEX Corporation 7,518,600 295,000 ITT Corporation 5,944,250 82,500 J.B. Hunt Transport Services, Inc. 4,293,300 175,000 * Mobile Mini, Inc. 2,924,250 120,000 * Pentair, Inc. 5,341,200 65,000 Regal-Beloit Corporation 4,581,200 40,000 Roper Industries, Inc. 4,395,600 85,500 Snap-on, Inc. 6,144,885 297,500 TAL International Group, Inc. 10,109,050 175,000 Textainer Group Holdings, Ltd. 5,346,250 75,000 Timken Company 2,787,000 177,500 Triumph Group, Inc. 11,099,075 90,000 * United Rentals, Inc. 2,943,900 115,818,762 Information Technology—12.5% 275,000 * Arris Group, Inc. 3,517,250 125,000 * ATMI, Inc. 2,321,250 200,000 Avago Technologies, Ltd. 6,973,000 85,000 * CACI International, Inc. – Class “A” 4,402,150 45,000 * Fiserv, Inc. 3,331,350 250,000 Intersil Corporation – Class “A” 2,187,500 67,500 Intuit, Inc. 3,974,400 211,000 * NCR Corporation 4,918,410 225,000 * NeuStar, Inc. – Class “A” 9,006,750 500,000 * NVIDIA Corporation 6,670,000 250,000 * Symantec Corporation 4,500,000 112 Shares or Principal Amount Security Value Information Technology (continued) 265,000 TE Connectivity, Ltd. $ 9,012,650 225,000 Technology Select Sector SPDR Fund (ETF) 6,936,750 67,751,460 Materials—7.7% 110,000 Agrium, Inc. 11,380,600 50,000 Cabot Corporation 1,828,500 60,000 Cytec Industries, Inc. 3,931,200 90,000 Freeport-McMoRan Copper & Gold, Inc. 3,562,200 180,000 International Paper Company 6,537,600 90,000 Kronos Worldwide, Inc. 1,344,600 40,000 Praxair, Inc. 4,155,200 70,000 Rock-Tenn Company – Class “A” 5,052,600 55,000 Sigma-Aldrich Corporation 3,958,350 41,750,850 Telecommunication Services—.4% 140,000 NTELOS Holdings Corporation 2,431,800 Utilities—4.0% 111,000 AGL Resources, Inc. 4,541,010 110,000 Portland General Electric Company 2,974,400 135,000 SCANA Corporation 6,516,450 200,000 Wisconsin Energy Corporation 7,534,000 21,565,860 Total Value of Common Stocks (cost $401,177,747) 534,592,864 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.0% U.S. Treasury Bills: $ 1,500M 0.061%, 10/4/2012 1,499,992 2,000M 0.08%, 10/4/2012 1,999,987 2,000M 0.086%, 11/29/2012 1,999,718 Total Value of Short-Term U.S. Government Obligations (cost $5,499,697) 5,499,697 Total Value of Investments (cost $406,677,444) 99.5 % 540,092,561 Other Assets, Less Liabilities .5 2,922,864 Net Assets 100.0 % $543,015,425 * Non-income producing 113 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2012 Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 534,592,864 $ — $ — $ 534,592,864 Short-Term U.S. Government Obligations — 5,499,697 — 5,499,697 Total Investments in Securities* $ 534,592,864 $ 5,499,697 $ — $ 540,092,561 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 114 See notes to financial statements Portfolio Managers’ Letter SPECIAL SITUATIONS FUND Dear Investor: This is the annual report for the First Investors Special Situations Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 21.2% for Class A shares and 20.3% for Class B shares, including capital gains distributions of $1.757 per share for both Class A and Class B shares, and dividends of 3.0 cents per share on Class A shares. Fund performance for fiscal year 2012 was positive, however it did not keep up with the broader market in the second half of the year, as stocks rallied in anticipation of another round of quantitative easing by the Federal Reserve (“the Fed”). The Fund, given its focus on strong cash flow and balance sheet metrics, has often underperformed in rallies and periods of sharp momentum, but has usually managed to outperform over a full market cycle. We believe this will continue to be the case in the future. Our underperformance this year was exacerbated by poor stock selection on our part, and also by the market’s rotation into more highly leveraged companies, especially in the financials sector, as interest rates fell. The Fund’s top-performing sector for the reporting period was materials. Westlake Chemical was our top-performing stock in the sector, up 115%. Westlake is an integrated plastics manufacturer, and has prospered as feedstock costs, based on natural gas prices, have dropped. In fact, costs have fallen so much for Westlake that it is now exporting product to China. Management has also done an excellent job of expanding capacity in response to changes in feedstock costs. Chemtura was another top performer for us in the materials sector, up 72%. Chemtura is a broad-based chemical manufacturer that restructured during the financial crisis. We were able to purchase shares at a 25% discount to comparable peers. Financials, our worst-performing sector, accounted for much of our underperformance over the reporting period, in a reversal of the previous four years. We have consistently managed the financials portion of the Fund with investments that we believed did not have significant credit risk. We have also been underweight banks, precisely because of our concern about credit exposure. This year, however, with interest rates at historic lows and a nascent housing recovery, bank stocks — especially leveraged bank stocks — have rallied strongly. Two poor performers in the Portfolio included Knight Capital and First Niagara. Knight Capital had a trading malfunction whose losses cut into the firm’s capital base. First Niagara made a large acquisition at a price the market viewed as unfavorable. We exited both positions. 115 Portfolio Managers’ Letter (continued) SPECIAL SITUATIONS FUND The stock market has been on a roller coaster ride over the past year: up sharply in the fall and winter; down sharply in the spring, after lower-than-expected U.S. economic data and worsening economic news from Europe and China; and up again in the summer on anticipation of another round of stimulus from the Fed. We remain concerned about slowing growth in the U.S. and abroad. The economic news that one reads in the headlines does have an impact on corporate growth rates, both directly and in how it affects the decision-making processes of companies for future hiring and investment. This has been underscored in the latest round of corporate earnings reports. We see some hope for a continuation of the current stock market rally if Congress passes some version of a Bowles-Simpson budget reform bill after the election. In general, however, we believe that market expectations for revenue and earnings growth rates in 2013 are potentially too optimistic. Moreover, companies in more global, cyclical industries have seen their valuations compressed, as global growth has slowed. In this environment, we continue to place a premium on companies with financial strength and consistent free cash flow generation over market cycles. We maintain our commitment to fundamental research and a long-term view of the intrinsic value of the business. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 116 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $953.14 $6.98 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.85 $7.21 Expense Example – Class B Shares Actual $1,000.00 $949.48 $10.38 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.35 $10.73 * Expenses are equal to the annualized expense ratio of 1.43% for Class A shares and 2.13% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 117 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Special Situations Fund (Class A shares) and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Special Situations Fund (Class A shares) beginning 9/30/02 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The Index includes approximately 2000 of the smallest securities in the Russell 3000 Index based on a combination of their market cap and current index membership. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in the sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 14.09%, 2.11% and 8.64%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 16.22%, 2.24% and 8.66%, respectively. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 118 Portfolio of Investments SPECIAL SITUATIONS FUND September 30, 2012 Shares Security Value COMMON STOCKS—92.6% Consumer Discretionary—14.4% 179,104 American Eagle Outfitters, Inc. $ 3,775,512 193,650 * Deckers Outdoor Corporation 7,095,336 457,075 * Express, Inc. 6,773,851 96,800 Foot Locker, Inc. 3,436,400 149,575 * Iconix Brand Group, Inc. 2,728,248 134,975 Men’s Wearhouse, Inc. 4,647,189 68,125 PVH Corporation 6,384,675 709,950 Regal Entertainment Group – Class “A” 9,988,997 316,375 * WMS Industries, Inc. 5,182,223 50,012,431 Consumer Staples—2.1% 78,925 Cal-Maine Foods, Inc. 3,546,889 256,967 * Dole Food Company, Inc. 3,605,247 7,152,136 Energy—6.9% 194,200 * Denbury Resources, Inc. 3,138,272 311,516 * Matrix Service Company 3,292,724 204,775 * Midstates Petroleum Company, Inc. 1,771,304 636,000 * PetroQuest Energy, Inc. 4,267,560 47,300 * Plains Exploration & Production Company 1,772,331 150,300 * Resolute Energy Corporation 1,333,161 95,550 Sunoco, Inc. 4,474,607 85,200 * Whiting Petroleum Corporation 4,036,776 24,086,735 Financials—19.1% 16,612 * Alleghany Corporation 5,730,143 135,600 American Financial Group, Inc. 5,139,240 1,285,100 Anworth Mortgage Asset Corporation (REIT) 8,738,680 201,900 Aspen Insurance Holdings, Ltd. 6,155,931 503,447 Capitol Federal Financial, Inc. 6,021,226 217,675 * EZCORP, Inc. – Class “A” 4,991,288 3,600 * Markel Corporation 1,650,564 1,032,100 MFA Financial, Inc. (REIT) 8,772,850 119 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2012 Shares Security Value Financials (continued) 139,800 Mid-America Apartment Communities, Inc. (REIT) $ 9,130,338 297,800 Montpelier Re Holdings, Ltd. 6,590,314 177,775 * PHH Corporation 3,617,721 66,538,295 Health Care—10.8% 151,275 * Endo Health Solutions, Inc. 4,798,443 109,050 * Life Technologies Corporation 5,330,364 184,763 * Magellan Health Services, Inc. 9,535,618 103,675 * MEDNAX, Inc. 7,718,604 250,036 * Myriad Genetics, Inc. 6,748,472 113,400 PerkinElmer, Inc. 3,341,898 37,473,399 Industrials—5.3% 145,400 Applied Industrial Technologies, Inc. 6,023,922 178,225 EMCOR Group, Inc. 5,086,541 48,000 Kennametal, Inc. 1,779,840 33,750 Precision Castparts Corporation 5,512,725 18,403,028 Information Technology—20.8% 248,400 * Avnet, Inc. 7,225,956 340,925 * Compuware Corporation 3,378,567 598,125 * Comverse Technology, Inc. 3,678,469 535,575 Convergys Corporation 8,392,460 86,600 * Cymer, Inc. 4,421,796 112,025 Cypress Semiconductor Corporation 1,200,908 648,300 * Emulex Corporation 4,674,243 76,075 IAC/InterActiveCorp 3,960,464 150,600 j2 Global, Inc. 4,942,692 619,849 * Kulicke and Soffa Industries, Inc. 6,446,430 247,375 * Microsemi Corporation 4,964,816 772,575 * QLogic Corporation 8,822,807 635,340 * TriQuint Semiconductor, Inc. 3,208,467 725,400 * Vishay Intertechnology, Inc. 7,130,682 72,448,757 120 Shares or Principal Amount Security Value Materials—12.1% 103,000 AptarGroup, Inc. $ 5,326,130 297,850 * Chemtura Corporation 5,128,977 64,924 * Innospec, Inc. 2,202,222 248,600 Olin Corporation 5,402,078 46,500 Royal Gold, Inc. 4,643,490 88,600 Schnitzer Steel Industries, Inc. – Class “A” 2,494,090 136,875 Sensient Technologies Corporation 5,031,525 155,400 Tronox, Ltd. – Class “A” 3,519,810 115,165 Westlake Chemical Corporation 8,413,955 42,162,277 Telecommunication Services—1.1% 420,000 * Premiere Global Services, Inc. 3,927,000 Total Value of Common Stocks (cost $255,503,421) 322,204,058 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—7.9% U.S. Treasury Bills: $ 5,500M 0.08%, 10/4/2012 5,499,964 13,000M 0.067%, 10/18/2012 12,999,589 1,000M 0.07%, 11/29/2012 999,885 1,000M 0.086%, 11/29/2012 999,859 7,000M 0.05%, 12/13/2012 6,999,290 Total Value of Short-Term U.S. Government Obligations (cost $27,498,587) 27,498,587 Total Value of Investments (cost $283,002,008) 100.5 % 349,702,645 Excess of Liabilities Over Other Assets (.5 ) (1,678,856) Net Assets 100.0 % $348,023,789 * Non-income producing Summary of Abbreviations: REITReal Estate Investment Trust 121 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND September 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 322,204,058 $ — $ — $ 322,204,058 Short-Term U.S. Government Obligations — 27,498,587 — 27,498,587 Total Investments in Securities* $ 322,204,058 $ 27,498,587 $ — $ 349,702,645 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund during the year ended September 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 122 See notes to financial statements Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: This is the annual report for the First Investors International Fund for the fiscal year ended September 30, 2012. During the period, the Fund’s return on a net asset value basis was 24.3% for Class A shares and 23.5% for Class B shares, including dividends of 15.7 cents per share on Class A shares and 14.0 cents per share on Class B shares. While markets provided decent performance late in the reporting period, little has changed. The Eurozone continues to have significant structural issues that will take some time to resolve. Toward that end, the European Central Bank (“ECB”) has begun aggressively purchasing short-term sovereign debt through its Outright Monetary Transaction (“OMT”) program. By opening the monetary tap, the ECB has lifted the mood in Eurozone financial markets. Emerging countries continued to experience slower economic growth during the reporting period. India’s central government liberalized its foreign direct investment (“FDI”) policy. If Indian states adopt the new standards, multinational retailers are likely to bring infrastructure improvements and global best practices to India. Economic policy in China is likely to remain as it is until the new members of the Communist Party’s Politburo Standing Committee are named in November. In Brazil, the government has taken headline-grabbing measures to reduce the cost of doing business in the country including lowering bank profit margins on loans and cutting the price of electricity. After reviewing the scope and abruptness of the government’s changes, we decided it was prudent to reduce our exposure to the government-regulated companies most exposed to Brazilian concessions. Despite monetary easing and improved sentiment, much remains unresolved. Economic growth in the U.S. has improved somewhat; however, the country has not addressed issues related to the impending fiscal cliff. At the end of 2012, the Bush tax cuts, stimulus payroll tax break, and emergency unemployment benefits will expire, while cuts to defense and health care spending take effect. If no action is taken, the effect on economic growth in the U.S. and the rest of the world could be significant. Stock selection in the consumer discretionary and consumer staples sectors contributed to relative performance during the year. Our utilities exposure was the only detractor on a sector level, with both stock selection and an underweight in the space negatively impacting Fund performance. Our underweight to telecommunications was also a detractor, but our selection of stocks within the sector more than offset this negative effect. 123 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND Our underweight exposure to Australia contributed to performance during the fiscal year, as the country was one of the weaker performers within the benchmark. Our out-of-index allocation to Austrian companies was also beneficial to performance. Our underweight exposures to both the United States and the United Kingdom hurt performance versus the benchmark, as both countries outperformed the benchmark. On an absolute basis, Philip Morris International, British American Tobacco, Novo Nordisk, Anheuser-Busch and Diageo were the top contributors to performance during the fiscal year; Nitori Holdings, Tesco, Admiral Group, Newcrest Mining and Sands China were the bottom contributors. Relative to the benchmark, Philip Morris International, Novo Nordisk, Anheuser-Busch, Souza Cruz and Core Laboratories were the top performers during the year; Nitori Holdings, Tesco, Novartis, Admiral Group and Bayer* were the bottom performers. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * This company was not held in the portfolio. When a company that comprises a significant portion of the benchmark index makes a significant gain or loss during a quarter, it can affect the relative performance of the portfolio significantly. 124 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (4/1/12) (9/30/12) (4/1/12–9/30/12)* Expense Example – Class A Shares Actual $1,000.00 $1,045.66 $9.31 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.90 $9.17 Expense Example – Class B Shares Actual $1,000.00 $1,042.63 $12.87 Hypothetical (5% annual return before expenses) $1,000.00 $1,012.40 $12.68 * Expenses are equal to the annualized expense ratio of 1.82% for Class A shares and 2.52% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2012, and are based on the total market value of investments. 125 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors International Fund (Class A shares), the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors International Fund (Class A shares) beginning 6/27/06 (inception date) with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The Indices consist of 22 developed market country indices. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with the minimum possible dividend reinvestment (after taxes). The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/12) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 2.43%. The Class B “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 2.65%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. 126 Portfolio of Investments INTERNATIONAL FUND September 30, 2012 Shares Security Value COMMON STOCKS—97.7% United Kingdom—27.4% 314,997 * Barratt Developments, PLC $ 862,176 206,308 British American Tobacco, PLC 10,592,412 87,991 Bunzl, PLC 1,575,759 157,253 Diageo, PLC 4,417,162 259,847 Domino’s Pizza Group, PLC 2,228,087 94,108 Fresnillo, PLC 2,815,930 50,138 GlaxoSmithKline, PLC 1,155,748 509,438 HSBC Holdings, PLC 4,716,211 88,057 Imperial Tobacco Group, PLC 3,259,106 140,621 Persimmon, PLC 1,722,367 185,018 * Rolls-Royce Holdings, PLC 2,518,614 116,838 SABMiller, PLC 5,131,838 154,149 Standard Chartered, PLC 3,484,887 334,994 Tesco, PLC 1,795,953 46,276,250 India—13.8% 530,686 HDFC Bank, Ltd. 6,330,100 5,104 HDFC Bank, Ltd. (ADR) 191,808 77,960 Hindustan Unilever, Ltd. 806,796 536,313 Housing Development Finance Corporation, Ltd. 7,874,126 877,362 ITC, Ltd. 4,531,110 18,062 Nestle India, Ltd. 1,507,404 82,807 Tata Consultancy Services, Ltd. 2,034,498 23,275,842 Switzerland—10.4% 22,800 * DKSH Holding, Ltd. 1,425,303 823 * Lindt & Spruengli AG 2,606,137 105,820 Nestle SA – Registered 6,677,087 812 SGS SA – Registered 1,669,274 427,196 * UBS AG – Registered 5,204,718 17,582,519 127 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2012 Shares Security Value Canada—8.0% 64,933 Enbridge, Inc. $ 2,532,120 83,942 Goldcorp, Inc. 3,844,125 17,700 TransCanada Corporation 804,276 114,699 * Valeant Pharmaceuticals International, Inc. 6,332,079 13,512,600 Netherlands—7.6% 29,226 Core Laboratories NV 3,550,375 62,852 Royal Dutch Shell, PLC – Class “A” 2,175,118 203,832 Unilever NV – CVA 7,219,214 12,944,707 United States—5.7% 106,836 Philip Morris International, Inc. 9,608,830 France—5.1% 37,434 Bureau Veritas SA 3,848,868 24,251 Essilor International SA 2,273,473 22,674 Pernod Ricard SA 2,546,851 8,669,192 Denmark—3.4% 36,311 Novo Nordisk A/S – Series “B” 5,743,111 Australia—3.0% 110,660 Coca-Cola Amatil, Ltd. 1,560,423 113,904 Newcrest Mining, Ltd. 3,451,601 5,012,024 Belgium—2.7% 53,742 Anheuser-Busch Inbev NV 4,574,949 Hong Kong—2.5% 417,036 L’Occitane International SA 1,102,665 820,241 Sands China, Ltd. 3,062,713 4,165,378 Germany—2.4% 58,598 SAP AG 4,154,555 128 Shares or Principal Amount Security Value Japan—2.0% 17,100 Daito Trust Construction Company, Ltd. $ 1,725,386 17,400 Nitori Company, Ltd. 1,621,465 3,346,851 Ireland—1.7% 39,170 Paddy Power, PLC 2,902,097 China—1.0% 15,260 * Baidu.com, Inc. (ADR) 1,782,673 Mexico—1.0% 610,867 Wal-Mart de Mexico SAB de CV 1,722,291 Total Value of Common Stocks (cost $125,117,684) 165,273,869 PREFERRED STOCKS—.3% Brazil 38,459 AES Tiete SA (cost $321,113) 424,816 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.6% $1,000M U.S. Treasury Bills, 0.07%, 11/29/2012 (cost $999,885) 999,885 Total Value of Investments (cost $126,438,682) 98.6 % 166,698,570 Other Assets, Less Liabilities 1.4 2,426,717 Net Assets 100.0 % $169,125,287 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts 129 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 46,276,250 $ — $ — $ 46,276,250 India 23,275,842 — — 23,275,842 Switzerland 17,582,519 — — 17,582,519 Canada 13,512,600 — — 13,512,600 Netherlands 12,944,707 — — 12,944,707 United States 9,608,830 — — 9,608,830 France 8,669,192 — — 8,669,192 Denmark 5,743,111 — — 5,743,111 Australia 5,012,024 — — 5,012,024 Belgium 4,574,949 — — 4,574,949 Hong Kong 4,165,378 — — 4,165,378 Germany 4,154,555 — — 4,154,555 Japan 3,346,851 — — 3,346,851 Ireland 2,902,097 — — 2,902,097 China 1,782,673 — — 1,782,673 Mexico 1,722,291 — — 1,722,291 Preferred Stocks Brazil 424,816 — — 424,816 Short-Term U.S. Government Obligations — 999,885 — 999,885 Total Investments in Securities $ 165,698,685 $ 999,885 $ — $ 166,698,570 130 During the year ended September 30, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the year. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 131 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2012 INTERNATIONAL CASH INVESTMENT OPPORTUNITIES MANAGEMENT GOVERNMENT GRADE BOND INCOME Assets Investments in securities: At identified cost $ 134,379,302 $ 368,405,735 $ 474,606,522 $ 16,251,312 $ 563,040,076 At value (Note 1A) $ 134,379,302 $ 386,186,095 $ 530,616,114 $ 16,598,551 $ 587,375,347 Cash 1,732,705 1,167,541 2,427,786 1,863,276 21,500,887 Receivables: Investment securities sold — — 1,002,510 536,309 7,157,861 Interest 7,116 1,381,192 7,237,652 215,533 11,542,896 Shares sold — 612,570 1,027,019 762,121 468,427 Unrealized appreciation of foreign exchange contracts (Note 7) — — — 58,409 — Deferred offering costs (Note 3) — — — 140,121 — Other assets 14,416 38,006 48,252 — 59,224 Total Assets 136,133,539 389,385,404 542,359,333 20,174,320 628,104,642 Liabilities Payables: Investment securities purchased — — 989,635 343,052 18,353,086 Shares redeemed 130,610 584,097 942,185 2,000 751,260 Dividends payable — 70,107 137,192 1,089 464,462 Unrealized depreciation of foreign exchange contracts (Note 7) — — — 32,028 — Accrued advisory fees — 174,805 239,681 — 348,333 Accrued shareholder servicing costs 40,852 54,436 73,159 21,144 91,335 Due to advisor (Note 3) — — — 140,121 — Accrued expenses 38,764 44,857 45,702 71,392 67,364 Total Liabilities 210,226 928,302 2,427,554 610,826 20,075,840 Net Assets $ 135,923,313 $ 388,457,102 $ 539,931,779 $ 19,563,494 $ 608,028,802 Net Assets Consist of: Capital paid in $ 135,923,313 $ 377,270,380 $ 507,342,331 $ 19,189,577 $ 766,717,875 Undistributed net investment income (deficit) — 47,140 (3,993,608 ) (4,166 ) (1,100,372 ) Accumulated net realized gain (loss) on investments and foreign currency transactions — (6,640,778 ) (19,426,536 ) 2,638 (181,923,972 ) Net unrealized appreciation in value of investments and foreign currency transactions — 17,780,360 56,009,592 375,445 24,335,271 Total $ 135,923,313 $ 388,457,102 $ 539,931,779 $ 19,563,494 $ 608,028,802 Net Assets: Class A $ 135,027,594 $ 382,063,960 $ 531,896,265 $ 19,563,494 $ 602,370,138 Class B $ 895,719 $ 6,393,142 $ 8,035,514 N/A $ 5,658,664 Shares outstanding (Note 8): Class A 135,027,594 33,159,556 51,787,277 1,913,800 231,810,161 Class B 895,719 555,678 783,091 N/A 2,178,134 Net asset value and redemption price per share – Class A $ 1.00 # $ 11.52 $ 10.27 $ 10.22 $ 2.60 Maximum offering price per share – Class A (Net asset value/.9425)* N/A $ 12.22 $ 10.90 $ 10.84 $ 2.76 Net asset value and offering price per share – Class B (Note 8) $ 1.00 $ 11.51 $ 10.26 N/A $ 2.60 # Also maximum offering price per share. * On purchases of $100,000 or more, the sales charge is reduced. 132 See notes to financial statements 133 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2012 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Assets Investments in securities: At identified cost $ 439,677,517 $ 329,335,154 $ 944,054,832 $ 234,685,763 At value (Note 1A) $ 540,294,362 $ 398,912,107 $ 1,247,959,129 $ 286,336,520 Cash 1,513,171 1,936,421 2,350,650 1,948,938 Receivables: Investment securities sold 1,266,531 — 5,378,345 1,807,656 Dividends and interest 2,688,586 692,445 1,306,175 413,973 Shares sold 1,024,099 376,236 1,357,618 183,984 Other assets 37,731 33,473 101,059 26,233 Total Assets 546,824,480 401,950,682 1,258,452,976 290,717,304 Liabilities Payables: Investment securities purchased 2,910,793 1,844,894 2,410,878 2,094,272 Shares redeemed 986,978 770,392 1,989,579 550,542 Dividends payable 29,768 16,660 14,594 — Accrued advisory fees 325,079 242,972 718,990 224,813 Accrued shareholder servicing costs 101,376 75,866 251,461 65,956 Accrued expenses 48,288 59,137 77,373 65,478 Total Liabilities 4,402,282 3,009,921 5,462,875 3,001,061 Net Assets $ 542,422,198 $ 398,940,761 $ 1,252,990,101 $ 287,716,243 Net Assets Consist of: Capital paid in $ 437,677,354 $ 346,862,732 $ 948,285,719 $ 267,882,577 Undistributed net investment income (deficit) (361,113 ) 2,492,483 7,041,552 662,542 Accumulated net realized gain (loss) on investments and foreign currency transactions 4,489,112 (19,991,407 ) (6,241,467 ) (32,444,155 ) Net unrealized appreciation in value of investments and foreign currency transactions 100,616,845 69,576,953 303,904,297 51,615,279 Total $ 542,422,198 $ 398,940,761 $ 1,252,990,101 $ 287,716,243 Net Assets: Class A $ 531,550,691 $ 392,001,326 $ 1,225,684,320 $ 283,328,310 Class B $ 10,871,507 $ 6,939,435 $ 27,305,781 $ 4,387,933 Shares outstanding (Note 8): Class A 31,621,449 51,096,265 73,588,478 41,731,735 Class B 657,512 919,443 1,745,712 749,072 Net asset value and redemption price per share – Class A $ 16.81 $ 7.67 $ 16.66 $ 6.79 Maximum offering price per share – Class A (Net asset value/.9425)* $ 17.84 $ 8.14 $ 17.68 $ 7.20 Net asset value and offering price per share – Class B (Note 8) $ 16.53 $ 7.55 $ 15.64 $ 5.86 * On purchases of $100,000 or more, the sales charge is reduced. 134 See notes to financial statements 135 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2012 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Assets Investments in securities: At identified cost $ 201,993,835 $ 406,677,444 $ 283,002,008 $ 126,438,682 At value (Note 1A) $ 275,997,392 $ 540,092,561 $ 349,702,645 $ 166,698,570 Cash 1,195,986 2,561,684 1,108,296 1,906,881 Receivables: Investment securities sold — 5,239,184 5,132,362 111,437 Dividends and interest 169,532 464,260 367,589 539,909 Shares sold 236,461 611,693 285,322 386,397 Other assets 19,441 41,347 27,909 12,917 Total Assets 277,618,812 549,010,729 356,624,123 169,656,111 Liabilities Payables: Investment securities purchased — 4,654,912 7,682,959 66,730 Shares redeemed 477,493 846,582 571,152 232,118 Accrued advisory fees 170,049 329,449 232,336 134,586 Accrued shareholder servicing costs 63,635 111,731 74,766 43,973 Accrued expenses 35,540 52,630 39,121 53,417 Total Liabilities 746,717 5,995,304 8,600,334 530,824 Net Assets $ 276,872,095 $ 543,015,425 $ 348,023,789 $ 169,125,287 Net Assets Consist of: Capital paid in $ 272,394,263 $ 390,227,264 $ 275,849,561 $ 162,826,156 Undistributed net investment income (deficit) (658,645 ) 4,684,129 59,929 (191,854 ) Accumulated net realized gain (loss) on investments and foreign currency transactions (68,867,080 ) 14,688,915 5,413,662 (33,765,352 ) Net unrealized appreciation in value of investments and foreign currency transactions 74,003,557 133,415,117 66,700,637 40,256,337 Total $ 276,872,095 $ 543,015,425 $ 348,023,789 $ 169,125,287 Net Assets: Class A $ 271,018,801 $ 529,886,152 $ 342,938,943 $ 165,797,104 Class B $ 5,853,294 $ 13,129,273 $ 5,084,846 $ 3,328,183 Shares outstanding (Note 8): Class A 33,971,585 18,042,537 14,056,245 14,189,307 Class B 807,514 522,080 245,955 295,786 Net asset value and redemption price per share – Class A $ 7.98 $ 29.37 $ 24.40 $ 11.68 Maximum offering price per share – Class A (Net asset value/.9425)* $ 8.47 $ 31.16 $ 25.89 $ 12.39 Net asset value and offering price per share – Class B (Note 8) $ 7.25 $ 25.15 $ 20.67 $ 11.25 * On purchases of $100,000 or more, the sales charge is reduced. 136 See notes to financial statements 137 Statements of Operations FIRST INVESTORS INCOME FUNDS Year Ended September 30, 2012 INTERNATIONAL CASH INVESTMENT OPPORTUNITIES MANAGEMENT GOVERNMENT GRADE BOND * INCOME Investment Income Interest $ 165,531 $ 12,576,643 $ 22,604,759 $ 43,355 (a) $ 41,225,829 Expenses (Notes 1 and 3): Advisory fees 701,276 2,455,962 3,228,173 13,586 4,138,173 Distribution plan expenses – Class A — 1,095,718 1,442,113 5,435 1,681,705 Distribution plan expenses – Class B 9,032 68,760 86,184 — 65,581 Shareholder servicing costs 555,733 670,355 887,704 37,029 1,124,757 Professional fees 34,805 49,674 59,696 64,096 78,010 Registration fees 61,000 56,800 54,500 14,025 47,000 Custodian fees 24,111 45,125 35,109 20,000 42,312 Reports to shareholders 14,453 13,232 16,392 1,500 28,142 Trustees’ fees 7,126 18,527 24,164 24 28,081 Other expenses 29,333 82,542 73,838 5,832 106,250 Total expenses 1,436,869 4,556,695 5,907,873 161,527 7,340,011 Less: Expenses waived and/or assumed (1,266,288 ) (409,327 ) (538,255 ) (138,127 ) (168,295 ) Expenses paid indirectly (5,050 ) (2,572 ) (3,424 ) (17 ) (3,954 ) Net expenses 165,531 4,144,796 5,366,194 23,383 7,167,762 Net investment income — 8,431,847 17,238,565 19,972 34,058,067 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments — 2,747,134 6,126,339 8,167 8,841,108 Foreign currency transactions — — — (9,640 ) — Net realized gain (loss) on investments and foreign currency transactions — 2,747,134 6,126,339 (1,473 ) 8,841,108 Net unrealized appreciation (depreciation) of : Investments — (1,091,454 ) 29,262,123 349,064 49,079,702 Foreign currency transactions — — — 26,381 — Net realized appreciation (depreciation) on investments and foreign currency transactions — (1,091,454 ) 29,262,123 375,445 49,079,702 Net gain on investments — 1,655,680 35,388,462 373,972 57,920,810 Net Increase in Net Assets Resulting from Operations $ — $ 10,087,527 $ 52,627,027 $ 393,944 $ 91,978,877 * From August 20, 2012 (commencement of operations) to September 30, 2012. (a) Net of $2,085 foreign taxes withheld. 138 See notes to financial statements 139 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2012 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Investment Income Dividends $ 7,644,856 (a) $ 11,636,421 (b) $ 29,082,536 (c) $ 5,903,206 (d) Interest 7,152,470 8,622 5,031 7,487 Total income 14,797,326 11,645,043 29,087,567 5,910,693 Expenses (Notes 1 and 3): Advisory fees 3,509,194 2,809,485 7,728,859 2,690,342 Distribution plan expenses – Class A 1,389,756 1,110,298 3,222,300 819,218 Distribution plan expenses – Class B 118,785 76,069 269,171 45,731 Shareholder servicing costs 1,096,902 860,249 2,727,474 848,245 Professional fees 56,321 74,132 121,945 43,359 Custodian fees 21,799 14,359 35,891 146,006 Registration fees 53,500 48,652 50,535 44,000 Reports to shareholders 23,370 18,138 68,887 21,457 Trustees’ fees 23,244 18,736 55,317 13,849 Other expenses 79,641 56,347 123,073 93,105 Total expenses 6,372,512 5,086,465 14,403,452 4,765,312 Less: Expenses waived — — — (52,709 ) Expenses paid indirectly (2,597 ) (2,033 ) (6,339 ) (1,487 ) Net expenses 6,369,915 5,084,432 14,397,113 4,711,116 Net investment income 8,427,411 6,560,611 14,690,454 1,199,577 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 9,889,479 (1,363,199 ) 25,391,281 (1,744,941 ) Foreign currency transactions — — — (122,451 ) Net realized gain (loss) on investments and foreign currency transactions 9,889,479 (1,363,199 ) 25,391,281 (1,867,392 ) Net unrealized appreciation of investments 69,162,630 76,643,044 221,517,657 56,227,236 Net gain on investments and foreign currency transactions 79,052,109 75,279,845 246,908,938 54,359,844 Net Increase in Net Assets Resulting from Operations $ 87,479,520 $ 81,840,456 $ 261,599,392 $ 55,559,421 (a) Net of $37,214 foreign taxes withheld. (b) Net of $70,847 foreign taxes withheld. (c) Net of $139,647 foreign taxes withheld. (d) Net of $431,377 foreign taxes withheld. 140 See notes to financial statements 141 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2012 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Investment Income Dividends $ 2,698,993 $ 11,706,812 (e) $ 4,956,018 $ 4,068,099 (f) Interest 1,027 8,928 8,722 1,032 Total income 2,700,020 11,715,740 4,964,740 4,069,131 Expenses (Notes 1 and 3): Advisory fees 1,905,410 3,771,128 3,054,666 1,489,304 Distribution plan expenses – Class A 742,910 1,492,848 1,004,833 446,438 Distribution plan expenses – Class B 64,179 144,926 56,778 31,574 Shareholder servicing costs 776,269 1,364,543 934,008 537,638 Professional fees 38,844 65,457 45,920 25,659 Custodian fees 7,032 21,215 11,796 153,483 Registration fees 46,000 48,000 45,000 42,000 Reports to shareholders 17,108 28,104 19,994 12,095 Trustees’ fees 12,517 25,341 16,906 7,501 Other expenses 35,134 72,721 46,424 48,085 Total expenses 3,645,403 7,034,283 5,236,325 2,793,777 Less: Expenses waived — — (329,689 ) — Expenses paid indirectly (1,382 ) (2,770 ) (1,832 ) (822 ) Net expenses 3,644,021 7,031,513 4,904,804 2,792,955 Net investment income (loss) (944,001 ) 4,684,227 59,936 1,276,176 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2 and 6): Net realized gain (loss) on: Investments 6,874,740 14,703,906 8,831,864 11,419,410 Foreign currency transactions — — — (203,745 ) Net realized gain on investments and foreign currency transactions 6,874,740 14,703,906 8,831,864 11,215,665 Net unrealized appreciation of investments 50,284,387 96,340,656 52,595,947 19,972,563 Net gain on investments and foreign currency transactions 57,159,127 111,044,562 61,427,811 31,188,228 Net Increase in Net Assets Resulting from Operations $ 56,215,126 $ 115,728,789 $ 61,487,747 $ 32,464,404 (e) Net of $27,740 foreign taxes withheld. (f) Net of $329,423 foreign taxes withheld. 142 See notes to financial statements 143 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL OPPORTUNITIES CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE BOND Year Ended September 30 ** Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 8,431,847 $ 10,612,115 $ 17,238,565 $ 16,808,393 $ 19,972 Net realized gain (loss) on investments — — 2,747,134 1,522,798 6,126,339 7,307,577 (1,473 ) Net unrealized appreciation (depreciation) of investments — — (1,091,454 ) 6,710,421 29,262,123 (13,459,178 ) 375,445 Net increase in net assets resulting from operations — — 10,087,527 18,845,334 52,627,027 10,656,792 393,944 Dividends to Shareholders Net investment income – Class A — — (11,975,470 ) (11,889,734 ) (19,773,424 ) (18,383,242 ) (24,887 ) Net investment income – Class B — — (180,107 ) (257,364 ) (300,972 ) (441,596 ) N/A Total dividends — — (12,155,577 ) (12,147,098 ) (20,074,396 ) (18,824,838 ) (24,887 ) Share Transactions * Class A: Proceeds from shares sold 138,654,875 164,395,254 80,703,297 68,559,494 110,514,618 94,375,542 23,507,430 Reinvestment of dividends — — 11,116,817 10,900,205 18,092,318 16,675,925 23,798 Cost of shares redeemed (151,798,288 ) (150,327,351 ) (54,554,693 ) (65,161,714 ) (65,812,986 ) (70,894,667 ) (4,336,791 ) (13,143,413 ) 14,067,903 37,265,421 14,297,985 62,793,950 40,156,800 19,194,437 Class B: Proceeds from shares sold 256,141 1,185,395 1,106,976 848,476 995,491 1,049,176 N/A Reinvestment of dividends — — 170,501 242,286 286,900 413,953 N/A Cost of shares redeemed (879,445 ) (1,405,414 ) (2,129,656 ) (4,813,886 ) (3,767,140 ) (5,078,726 ) N/A (623,304 ) (220,019 ) (852,179 ) (3,723,124 ) (2,484,749 ) (3,615,597 ) N/A Net increase (decrease) from share transactions (13,766,717 ) 13,847,884 36,413,242 10,574,861 60,309,201 36,541,203 19,194,437 Net increase (decrease) in net assets (13,766,717 ) 13,847,884 34,345,192 17,273,097 92,861,832 28,373,157 19,563,494 Net Assets Beginning of year 149,690,030 135,842,146 354,111,910 336,838,813 447,069,947 418,696,790 — End of year† $ 135,923,313 $ 149,690,030 $ 388,457,102 $ 354,111,910 $ 539,931,779 $ 447,069,947 $ 19,563,494 †Includes undistributed net investment income (deficit) of $ — $ — $ 47,140 $ 130,710 $ (3,993,608 ) $ (2,390,751 ) $ (4,166 ) * Shares Issued and Redeemed Class A: Sold 138,654,875 164,395,254 6,982,798 5,996,389 11,192,864 9,757,041 2,339,380 Issued for dividends reinvested — — 961,810 953,158 1,825,614 1,727,761 2,329 Redeemed (151,798,288 ) (150,327,351 ) (4,720,673 ) (5,707,628 ) (6,656,099 ) (7,338,356 ) (427,909 ) Net increase (decrease) in Class A shares outstanding (13,143,413 ) 14,067,903 3,223,935 1,241,919 6,362,379 4,146,446 1,913,800 Class B: Sold 256,141 1,185,395 95,856 74,270 100,837 108,687 N/A Issued for dividends reinvested — — 14,766 21,225 29,041 42,900 N/A Redeemed (879,445 ) (1,405,414 ) (184,393 ) (422,530 ) (383,906 ) (526,947 ) N/A Net decrease in Class B shares outstanding (623,304 ) (220,019 ) (73,771 ) (327,035 ) (254,028 ) (375,360 ) N/A ** From August 20, 2012 (commencement of operations) to September 30, 2012. 144 See notes to financial statements 145 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INCOME Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 34,058,067 $ 34,296,265 Net realized gain on investments 8,841,108 18,967,534 Net unrealized appreciation (depreciation) of investments 49,079,702 (47,914,443 ) Net increase in net assets resulting from operations 91,978,877 5,349,356 Dividends to Shareholders Net investment income – Class A (35,292,367 ) (35,595,449 ) Net investment income – Class B (372,652 ) (587,469 ) Total dividends (35,665,019 ) (36,182,918 ) Share Transactions * Class A: Proceeds from shares sold 75,841,881 70,541,805 Reinvestment of dividends 29,568,927 29,464,018 Cost of shares redeemed (63,479,906 ) (69,241,263 ) 41,930,902 30,764,560 Class B: Proceeds from shares sold 607,441 1,129,780 Reinvestment of dividends 313,420 503,110 Cost of shares redeemed (3,555,468 ) (4,543,242 ) (2,634,607 ) (2,910,352 ) Net increase from share transactions 39,296,295 27,854,208 Net increase (decrease) in net assets 95,610,153 (2,979,354 ) Net Assets Beginning of year 512,418,649 515,398,003 End of year † $ 608,028,802 $ 512,418,649 †Includes undistributed net investment deficit of $ (1,100,372 ) $ (445,932 ) * Shares Issued and Redeemed Class A: Sold 30,109,659 28,002,951 Issued for dividends reinvested 11,711,571 11,732,192 Redeemed (25,241,060 ) (27,500,504 ) Net increase in Class A shares outstanding 16,580,170 12,234,639 Class B: Sold 241,388 449,656 Issued for dividends reinvested 124,477 200,033 Redeemed (1,418,398 ) (1,796,917 ) Net decrease in Class B shares outstanding (1,052,533 ) (1,147,228 ) 146 See notes to financial statements This page left intentionally blank. 147 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN EQUITY INCOME GROWTH & INCOME GLOBAL Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 8,427,411 $ 8,081,316 $ 6,560,611 $ 5,872,166 $ 14,690,454 $ 9,547,071 $ 1,199,577 $ 488,653 Net realized gain (loss) on investments 9,889,479 5,756,364 (1,363,199 ) 14,176,441 25,391,281 7,507,482 (1,867,392 ) 24,362,516 Net unrealized appreciation (depreciation) of investments 69,162,630 (8,150,969 ) 76,643,044 (29,680,263 ) 221,517,657 (14,184,013 ) 56,227,236 (51,321,420 ) Net increase (decrease) in net assets resulting from operations 87,479,520 5,686,711 81,840,456 (9,631,656 ) 261,599,392 2,870,540 55,559,421 (26,470,251 ) Dividends to Shareholders Net investment income – Class A (8,802,366 ) (9,055,005 ) (4,992,799 ) (5,584,298 ) (9,050,725 ) (8,822,171 ) (682,596 ) — Net investment income – Class B (137,606 ) (254,014 ) (47,943 ) (90,698 ) (78,713 ) (174,740 ) (6,148 ) — Total dividends (8,939,972 ) (9,309,019 ) (5,040,742 ) (5,674,996 ) (9,129,438 ) (8,996,911 ) (688,744 ) — Share Transactions * Class A: Proceeds from shares sold 120,347,723 82,714,516 49,928,915 55,641,828 132,897,199 108,081,749 27,171,178 41,606,269 Value of shares issued for acquisition** — 364,273,402 — — — Reinvestment of dividends 8,680,216 8,912,640 4,929,086 5,497,125 8,979,608 8,746,010 673,450 — Cost of shares redeemed (58,568,275 ) (63,908,289 ) (55,551,297 ) (63,128,719 ) (151,874,850 ) (110,917,461 ) (39,969,343 ) (43,114,751 ) 70,459,664 27,718,867 (693,296 ) (1,989,766 ) 354,275,359 5,910,298 (12,124,715 ) (1,508,482 ) Class B: Proceeds from shares sold 1,403,987 1,698,131 448,256 866,008 2,527,142 2,291,827 403,551 807,681 Value of shares issued for acquisition** — 9,713,143 — — — Reinvestment of dividends 137,125 252,733 47,905 90,424 78,581 174,190 6,147 — Cost of shares redeemed (5,798,871 ) (6,191,666 ) (3,159,724 ) (4,020,501 ) (11,271,586 ) (9,582,049 ) (1,449,049 ) (2,444,818 ) (4,257,759 ) (4,240,802 ) (2,663,563 ) (3,064,069 ) 1,047,280 (7,116,032 ) (1,039,351 ) (1,637,137 ) Net increase (decrease) from share transactions 66,201,905 23,478,065 (3,356,859 ) (5,053,835 ) 355,322,639 (1,205,734 ) (13,164,066 ) (3,145,619 ) Net increase (decrease) in net assets 144,741,453 19,855,757 73,442,855 (20,360,487 ) 607,792,593 (7,332,105 ) 41,706,611 (29,615,870 ) Net Assets Beginning of year 397,680,745 377,824,988 325,497,906 345,858,393 645,197,508 652,529,613 246,009,632 275,625,502 End of year† $ 542,422,198 $ 397,680,745 $ 398,940,761 $ 325,497,906 $ 1,252,990,101 $ 645,197,508 $ 287,716,243 $ 246,009,632 †Includes undistributed net investment income (deficit) of $ (361,113 ) $ (570,667 ) $ 2,492,483 $ 972,614 $ 7,041,552 $ 1,284,464 $ 662,542 $ 278,039 * Shares Issued and Redeemed Class A: Sold 7,481,618 5,455,887 6,889,242 7,903,766 8,594,359 7,456,483 4,270,231 6,278,938 Issued for acquisition** — 25,233,878 — — — Issued for dividends reinvested 538,948 592,869 665,487 788,759 583,170 608,794 112,055 — Redeemed (3,674,671 ) (4,209,975 ) (7,653,713 ) (8,962,624 ) (9,780,526 ) (7,642,811 ) (6,246,526 ) (6,511,395 ) Net increase (decrease) in Class A shares outstanding 4,345,895 1,838,781 (98,984 ) (270,099 ) 24,630,881 422,466 (1,864,240 ) (232,457 ) Class B: Sold 89,506 114,158 63,260 124,008 174,925 168,173 72,915 138,235 Issued for acquisition** — 715,868 — — — Issued for dividends reinvested 8,728 17,068 6,579 13,113 5,836 12,913 1,180 — Redeemed (374,806 ) (413,980 ) (452,496 ) (574,819 ) (785,200 ) (700,851 ) (264,395 ) (419,980 ) Net increase (decrease) in Class B shares outstanding (276,572 ) (282,754 ) (382,657 ) (437,698 ) 111,429 (519,765 ) (190,300 ) (281,745 ) ** See Note 12. 148 See notes to financial statements 149 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS INTERNATIONAL Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ (944,001 ) $ (700,611 ) $ 4,684,227 $ 2,940,696 $ 59,936 $ 387,081 $ 1,276,176 $ 1,672,991 Net realized gain (loss) on investments and foreign currency transactions 6,874,740 18,583,950 14,703,906 22,550,335 8,831,864 41,414,111 11,215,665 (905,467 ) Net unrealized appreciation (depreciation) of investments and foreign currency transactions 50,284,387 (734,742 ) 96,340,656 (13,185,793 ) 52,595,947 (26,613,391 ) 19,972,563 (7,249,200 ) Net increase (decrease) in net assets resulting from operations 56,215,126 17,148,597 115,728,789 12,305,238 61,487,747 15,187,801 32,464,404 (6,481,676 ) Distributions to Shareholders Net investment income – Class A — — (2,858,976 ) (785,813 ) (387,088 ) — (2,142,019 ) (2,252,972 ) Net investment income – Class A — — (81,714 ) (7,098 ) — — (43,360 ) (56,124 ) Net realized gains – Class A — — (15,298,237 ) — (22,980,160 ) — — — Net realized gains – Class B — — (575,152 ) — (499,531 ) — — — Total distributions — — (18,814,079 ) (792,911 ) (23,866,779 ) — (2,185,379 ) (2,309,096 ) Share Transactions * Class A: Proceeds from shares sold 45,428,727 38,929,168 71,370,721 74,555,783 43,391,077 46,126,626 27,195,451 27,282,612 Reinvestment of distributions — — 18,082,699 781,830 23,250,649 — 2,131,981 2,243,435 Cost of shares redeemed (32,353,171 ) (35,495,706 ) (69,018,854 ) (72,360,775 ) (45,918,661 ) (49,594,767 ) (21,671,006 ) (22,029,107 ) 13,075,556 3,433,462 20,434,566 2,976,838 20,723,065 (3,468,141 ) 7,656,426 7,496,940 Class B: Proceeds from shares sold 466,306 713,599 1,148,482 1,922,100 592,309 828,825 212,184 354,457 Reinvestment of distributions — — 655,289 7,087 499,190 — 43,332 56,091 Cost of shares redeemed (2,820,737 ) (3,339,365 ) (6,554,117 ) (8,248,484 ) (2,515,486 ) (3,095,317 ) (528,475 ) (792,183 ) (2,354,431 ) (2,625,766 ) (4,750,346 ) (6,319,297 ) (1,423,987 ) (2,266,492 ) (272,959 ) (381,635 ) Net increase (decrease) from share transactions 10,721,125 807,696 15,684,220 (3,342,459 ) 19,299,078 (5,734,633 ) 7,383,467 7,115,305 Net increase (decrease) in net assets 66,936,251 17,956,293 112,598,930 8,169,868 56,920,046 9,453,168 37,662,492 (1,675,467 ) Net Assets Beginning of year 209,935,844 191,979,551 430,416,495 422,246,627 291,103,743 281,650,575 131,462,795 133,138,262 End of year† $ 276,872,095 $ 209,935,844 $ 543,015,425 $ 430,416,495 $ 348,023,789 $ 291,103,743 $ 169,125,287 $ 131,462,795 †Includes undistributed net investment income (deficit) of $ (658,645 ) $ — $ 4,684,129 $ 2,940,592 $ 59,929 $ 387,081 $ (191,854 ) $ (315,243 ) * Shares Issued and Redeemed Class A: Sold 6,092,740 5,633,735 2,548,556 2,707,241 1,789,639 1,891,798 2,533,422 2,623,806 Issued for distributions reinvested — — 698,983 28,744 1,025,613 — 211,506 218,445 Redeemed (4,326,019 ) (5,134,048 ) (2,461,213 ) (2,622,569 ) (1,890,583 ) (2,028,855 ) (2,016,988 ) (2,111,367 ) Net increase (decrease) in Class A shares outstanding 1,766,721 499,687 786,326 113,416 924,669 (137,057 ) 727,940 730,884 Class B: Sold 69,714 112,404 47,887 79,890 28,575 39,191 20,483 35,394 Issued for distributions reinvested — — 29,425 299 25,851 — 4,440 5,615 Redeemed (421,243 ) (532,420 ) (275,737 ) (344,735 ) (122,401 ) (147,439 ) (51,884 ) (78,179 ) Net decrease in Class B shares outstanding (351,529 ) (420,016 ) (198,425 ) (264,546 ) (67,975 ) (108,248 ) (26,961 ) (37,170 ) 150 See notes to financial statements 151 Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 1. Significant Accounting Policies —First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as open-end management investment companies and operate as series funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund and Fund For Income. The Equity Funds issue shares of beneficial interest in the Total Return Fund, Equity Income Fund (formerly Value Fund), Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund (each a “Fund”, collectively, “the Funds”). The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of September 30, 2012 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. International Opportunities Bond Fund seeks total return consisting of income and capital appreciation. Fund For Income seeks high current income. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. Equity Income Fund seeks total return. Growth & Income Fund seeks long-term growth of capital and current income. Global Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Opportunity Fund seeks long-term capital growth. Special Situations Fund seeks long-term growth of capital. International Fund primarily seeks long-term capital growth. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange 152 or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign equity securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of September 30, 2012, Fund For Income held four securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $2,775, representing 0% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a Fund would receive upon selling an investment in an orderly transaction to an independent buyer 153 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1  Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2  Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3  Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate, sovereign and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of September 30, 2012, for each Funds investments is included at the end of each Funds portfolio of investments. B. Federal Income TaxesNo provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2012, capital loss carryovers were as follows: Not Subject to Year Capital Loss Carryovers Expire Expiration Long Short Fund Total 2013 2014 2015 2016 2017 2018 2019 Term Term Government $ 3,660,378 $ — $ 646,760 $ 1,909,473 $ 1,063,550 $ — $ — $ 40,595 $ — $ — Investment Grade 19,426,536 — 19,426,536 — Fund For Income 181,922,972 10,200,012 7,456,986 24,660,250 5,033,118 23,949,720 110,622,886 — — — Equity Income 18,542,271 — 18,524,300 — — 17,971 — Growth & Income* 271,818 — 271,818 — — Global 26,490,247 — 24,434,029 — — 2,056,218 Select Growth 68,076,131 — 23,869,023 44,207,108 — — — International 33,194,023 — 10,097,507 20,905,274 2,191,242 — — *Due to a tax free reorganization on December 9, 2011 with the Blue Chip Fund that was approved by the Equity Funds’ Board of Trustees, the Fund will have available for utilization $527,495 in capital loss carryovers that will become available for taxable year 2013. This capital loss carryover will expire in 2019 (see Note 12). As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009 – 2011, or expected to be taken in the Funds’ 2012 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Distributions to Shareholders—Dividends from net investment income of the Government Fund, Investment Grade Fund, International Opportunities Bond Fund and Fund For Income are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, daily and pays distributions monthly. 155 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 Distributions are declared from the total of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Total Return Fund, Equity Income Fund and Growth & Income Fund are declared and paid quarterly. Dividends from net investment income, if any, of Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sales losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. D. Expense AllocationExpenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of EstimatesThe preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency TranslationsThe accounting records of International Opportunities Bond Fund, Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated to U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the rates of exchange prevailing on the respective dates of such transactions. International Opportunities Bond Fund, Global Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management Fund, Government Fund, Investment Grade Fund and Fund For Income, may provide credits against custodian charges based on uninvested cash balance of the Funds. For the year ended September 30, 2012, the Funds did not receive any credits. Brown Brothers Harriman & Co. serves as custodian for the International Opportunities Bond Fund and each Fund in the Equity Funds. The Funds reduced expenses through brokerage service arrangements. For the year ended September 30, 2012, expenses were reduced by $15,017 for the Income Funds and by $19,262 for the Equity Funds under these arrangements. 2. Security Transactions —For the year ended September 30, 2012, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Government $ $ $ — $ — Investment Grade 249,375,823 189,609,901 — — International Opportunities Bond 16,882,360 623,656 — — Fund For Income 334,564,937 296,715,044 — — Total Return 191,475,984 137,639,330 15,681,954 9,036,909 Equity Income 135,433,524 148,938,296 — — Growth & Income 236,390,620 236,282,841 — — Global 254,058,648 263,240,715 — — Select Growth 143,495,537 132,230,855 — — Opportunity 186,310,356 177,460,057 — — Special Situations 131,740,910 144,263,837 — — International 67,589,252 61,836,249 — — 157 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 At September 30, 2012, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Government $ $ $ 7,524 $ 17,780,360 Investment Grade 478,690,101 52,147,726 221,713 51,926,013 International Opportunities Bond 16,262,757 337,980 2,186 335,794 Fund For Income 565,298,850 31,938,128 9,861,631 22,076,497 Total Return 442,765,482 104,663,333 7,134,453 97,528,880 Equity Income 329,463,768 75,505,055 6,056,716 69,448,339 Growth & Income 949,496,987 333,023,974 34,561,831 298,462,143 Global 239,769,331 50,467,691 3,900,502 46,567,189 Select Growth 201,993,835 76,353,041 2,349,484 74,003,557 Opportunity 406,883,677 143,687,374 10,478,490 133,208,884 Special Situations 284,172,796 74,223,313 8,693,464 65,529,849 International 127,010,012 40,791,140 1,102,582 39,688,558 3. Advisory Fee and Other Transactions With Affiliates —Certain officers and trustees of the Trusts are officers and directors of the Trusts’ investment adviser, FIMCO, their underwriter, First Investors Corporation (“FIC”), and their transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trusts who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the year ended September 30, 2012, total trustees fees accrued by the Income Funds and Equity Funds amounted to $77,922 and $173,411, respectively. The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the year ended September 30, 2012, FIMCO has voluntarily waived $531,462 in advisory fees to limit the Fund’s overall expense ratio to .60% on Class A shares and 1.35% on Class B shares. Also, FIMCO has voluntarily waived an additional $169,814 in advisory fees and assumed $515,250 of other Fund expenses to prevent a negative yield on the Fund’s shares. Government and Investment Grade Funds —.66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $1.5 billion. For the year ended 158 September 30, 2012, FIMCO has voluntarily waived $409,327 in advisory fees on Government Fund and $538,255 in advisory fees on Investment Grade Fund to limit the advisory fee to .55% of each Fund’s average daily net assets. International Opportunities Bond Fund and Fund For Income —.75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. During the period August 20, 2012 (commencement of operations of the International Opportunities Bond Fund) to September 30, 2012, FIMCO has waived, pursuant to an expense limitation agreement, $13,586 in advisory fees and assumed $124,541 in other expenses to limit the Fund’s overall expense ratio to 1.30% (exclusive of certain expenses) on Class A shares. For the year ended September 30, 2012, FIMCO has voluntarily waived $168,295 in advisory fees on Fund For Income to limit the advisory fee to .70% of the Fund’s average daily net assets. Total Return, Equity Income, Growth & Income, Select Growth, and Opportunity Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. Special Situations Fund —1% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily net assets over $1.5 billion. For the year ended September 30, 2012, FIMCO has voluntarily waived $329,689 in advisory fees to limit the advisory fee to .80% of the Fund’s average daily net assets. Global Fund— During the period October 1, 2011 to May 18, 2012, the rate was .98% on the first $300 million of the Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. Effective May 19, 2012, the rate was changed to .95% on the first $600 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. During the period October 1, 2011 to May 18, 2012, FIMCO had voluntarily waived $52,709 in advisory fees on the Fund to limit the advisory fee to .95% of the Fund’s average daily net assets. International Fund —.98% on the first $300 million of the Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. 159 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 For the year ended September 30, 2012, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $10,537,170 and $26,958,388, respectively, of which $1,830,739 and $382,398, respectively, was voluntarily waived by FIMCO as noted above. FIMCO has entered into an expense limitation agreement with the International Opportunities Bond Fund (IOBF) to limit IOBFs total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on the Class A shares. The agreement expires on January 31, 2014. For the period August 20, 2012 (commencement of operations) to September 30, 2012, FIMCO assumed $138,127, including $17,731 of offering expenses amortized in connection with the organization of IOBF, under the terms of the agreement. FIMCO and IOBF have agreed that any expenses of IOBF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by IOBF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of IOBFs Class A shares to exceed the foregoing limits. The expense limitation agreement may be terminated or amended prior to January 31, 2014 with the approval of IOBFs Board of Trustees. In connection with the organization of IOBF, organizational costs of $31,726 were incurred and expensed. In addition, offering costs of $157,852 were incurred, which are being amortized over a twelve month period. For the year ended September 30, 2012, FIC, as underwriter, received from the Income Funds and Equity Funds $8,531,575 and $17,220,124, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $31,274 and $25,012, respectively, to other dealers. For the year ended September 30, 2012, shareholder servicing costs for the Income Funds and Equity Funds included $2,576,904 (of which $49,762 was voluntarily waived by ADM on the Cash Management Fund) and $6,758,575, respectively, in transfer agent fees accrued to ADM and $438,697 and $1,891,557, respectively, in retirement accounts custodian fees accrued to ADM. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FIC a fee up to 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the year ended September 30, 2012, total distribution plan fees accrued to FIC by the Income Funds and Equity Funds amounted to $4,454,528 and $11,035,814, respectively. Brandywine Global Investment Management, LLC, serves as investment subadviser to International Opportunities Bond Fund, Muzinich & Co., Inc., serves as investment subadviser to Fund For Income, Wellington Management Company, LLP serves as investment subadviser to Global Fund, Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund, Paradigm Capital Management, Inc. serves as investment subadviser to Special Situations Fund and Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At September 30, 2012, Investment Grade Fund held twenty-seven 144A securities with an aggregate value of $95,098,283 representing 17.6% of the Fund’s net assets, International Opportunities Bond Fund held one 144A security with a value of $60,144 representing 0.3% of the Fund’s net assets, Fund For Income held ninety-three 144A securities with an aggregate value of $194,959,326 representing 32.1% of the Fund’s net assets, Total Return Fund held twenty-two securities with an aggregate value of $24,723,419 representing 4.6% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these section 4(2) securities are deemed to be liquid. At September 30, 2012, Cash Management Fund held six Section 4(2) securities with an aggregate value of $23,298,737 representing 17.1% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 5. High Yield Credit Risk —The investments of Fund For Income in high yield securities whether rated or unrated may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 6. Forward Currency Contracts —Forward currency contracts are obligations to purchase or sell a specific currency for an agreed-upon price at a future date. When the International Opportunities Bond Fund, Global Fund and the International Fund purchase or sell foreign securities they may enter into a forward currency contract to attempt to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Funds could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of 161 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 the foreign currency changes unfavorably. Forward currency contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains or losses are reflected in the Funds’ assets. The International Opportunities Bond Fund, Global Fund and International Fund had no forward currency contracts outstanding as of September 30, 2012. 7. Foreign Exchange Contracts —The International Opportunities Bond Fund, Global Fund and the International Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Funds. The Funds could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Funds’ assets. The International Opportunities Bond Fund had the following foreign exchange contracts open at September 30, 2012: Contracts to Buy Unrealized Foreign Currency In Exchange for Settlement Date Gain (Loss) 1,191,000 Turkish Lira US $652,669 11/9/12 US $ 10,619 332,000,000 Chilean Peso 686,442 11/16/12 13,169 1,774,000 Brazilian Real 864,652 11/19/12 9,757 112,000 British Pound 181,647 12/13/12 (788) 30,000 Indian Rupee 543,122 3/20/13 25,652 $2,928,532 $ Contracts to Sell Unrealized Foreign Currency In Exchange for Settlement Date Gain (Loss) 2,311,000 Australian Dollar US $2,398,300 10/10/12 US $(4,911) 543,000 Euro 683,304 11/5/12 (15,268) 1,191,000 Turkish Lira 662,476 11/9/12 (812) 109,000 British Pound 176,099 12/13/12 85 929,000 New Zealand Dollar 760,601 12/14/12 (11,122) $4,680,780 $(32,028) Net Unrealized Gain on Forward Currency Contracts $ 26,381 162 Fair Value of Derivative Instruments — The fair value of derivative instruments on the International Opportunities Bond Fund as of September 30, 2012, was as follows: Assets Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments under Statements of Assets Statements of Assets Statement 133 and Liabilities Location Value and Liabilities Location Value Foreign exchange contracts: Unrealized appreciation Unrealized depreciation of foreign exchange of foreign exchange contracts $58,409 contracts $32,028 The Global Fund and International Fund had no foreign exchange contracts open as of September 30, 2012. The effect of International Opportunities Bond and Global Funds’ derivative instruments on the Statement of Operations are as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Loss for as hedging instruments on Foreign Currency under ASC 815 Transactions Foreign currency transactions: International Opportunities Bond Fund $(10,082) Global Fund $(63,726) Amount of Change in Unrealized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Unrealized Appreciation for as hedging instruments on Foreign Currency under ASC 815 Transactions Foreign currency transactions: International Opportunities Bond Fund $26,381 8. Capital —The Trusts are authorized to issue an unlimited number of shares of beneficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated two classes of shares, Class A shares and Class B shares (each, a “Class”), except for International Opportunities Bond Fund, which has only designated Class A shares. Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Trustees and a Class may have exclusive voting rights with respect to matters affecting only that Class. Cash Management Fund’s Class A and 163 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 Class B shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FIC as underwriter of the Trusts. The Class A and Class B shares sold by the other Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. 9. Tax Components of Capital and Distributions to Shareholders —The tax character of distributions declared for the years ended September 30, 2012 and September 30, 2011 were as follows: Year Ended September 30, 2012 Year Ended September 30, 2011 Distributions Distributions Declared from Declared from Long-Term Long-Term Ordinary Capital Ordinary Capital Fund Income Gain Total Income Gain Total Government $ $ — $ $ $— $ Investment Grade 20,074,396 — 20,074,396 18,824,838 — 18,824,838 International Opportunities Bond 24,887 — 24,887 N/A N/A N/A Fund For Income 35,665,019 — 35,665,019 36,182,918 — 36,182,918 Total Return 8,939,972 — 8,939,972 9,309,019 — 9,309,019 Equity Income 5,040,742 — 5,040,742 5,674,996 — 5,674,996 Growth & Income 9,129,438 — 9,129,438 8,996,911 — 8,996,911 Global 688,744 — 688,744 — — — Opportunity 2,940,690 15,873,389 18,814,079 792,911 — 792,911 Special Situations 387,088 23,479,691 23,866,779 — — — International 2,185,379 — 2,185,379 2,309,096 — 2,309,096 164 As of September 30, 2012, the components of distributable earnings (deficit) on a tax basis were as follows: Total Undistributed Undistributed Capital Other Distributable Ordinary Capital Losses Accumulated Unrealized Earnings Fund Income Gains Carryover Losses* Appreciation (Deficit)** Government $ 47,140 $ — $ (3,660,378) $ $ 17,780,360 $ 11,186,722 Investment Grade 89,971 — (19,426,536) — 51,926,013 32,589,448 International Opportunities Bond 9,917 — — — 364,000 373,917 Fund For Income 1,157,402 — (181,922,972) — 22,076,497 (158,689,073) Total Return 2,722,209 4,493,755 — — 97,528,880 104,744,844 Equity Income 2,492,483 — (18,542,271) (1,320,522) 69,448,339 52,078,029 Growth & Income 7,041,552 — (271,818) (527,495) 298,462,143 304,704,382 Global 779,820 — (26,490,247) (987,618) 46,531,711 19,833,666 Select Growth — — (68,076,131) (1,449,594) 74,003,557 4,477,832 Opportunity 9,642,813 9,936,464 — — 133,208,884 152,788,161 Special Situations 4,548,247 2,096,132 — — 65,529,849 72,174,228 International — — (33,194,023) (191,854) 39,685,008 6,299,131 *Other accumulated losses consist of late loss deferrals, post-October loss deferrals and capital loss carryovers that cannot yet be utilized. **Differences between book distributable earnings and tax distributable earnings consist primarily of wash sales and amortization of bond premium and discounts. For the year ended September 30, 2012, the following reclassifications were made to reflect permanent differences between book and tax reporting which are primarily due to the differences between book and tax treatment of investments in real estate trusts, bond premium amortization, foreign currency transactions, paydowns on securities, fund organization expenses and expiration of capital loss carryovers. Undistributed Accumulated Ordinary Income Capital Gains Fund Capital Paid In (Deficit) (Losses) Government $ — $3,640,160 $(3,640,160) Investment Grade — 1,232,973 (1,232,973) International Opportunities Bond (4,860) 749 4,111 Fund For Income (17,851,702) 952,512 16,899,190 Total Return — 722,115 (722,115) Global — (122,451) 122,451 Select Growth (285,356) 285,356 — International (1,236,337) 1,032,592 203,745 165 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS September 30, 2012 10. New Accounting Pronouncements —In December 2011, FASB issued ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”). ASU 2011-11 relates to disclosures about offsetting assets and liabilities. The amendments in ASU 2011-11 require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The guidance requires retrospective application for all comparative periods presented. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the financial statements. 11. Subsequent Events —Subsequent events occurring after September 30, 2012 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 12. Reorganization of Blue Chip Fund into Growth & Income Fund —On December 9, 2011, the Growth & Income Fund acquired all of the net assets of the Blue Chip Fund in connection with a tax-free reorganization that was approved by the Equity Funds’ Board of Trustees. The Growth & Income Fund issued 25,233,878 Class A shares and 715,868 Class B shares to the Blue Chip Fund in connection with the reorganization. In return, it received net assets of $373,986,545 from the Blue Chip Fund (which included $31,271,862 of unrealized appreciation and $17,652,665 of accumulated net realized losses). The Growth & Income Fund’s shares were issued at their current net asset values as of the date of the reorganization. The aggregate net assets of the Growth & Income Fund and Blue Chip Fund immediately before the acquisition were $1,106,393,661 consisting of, with respect to Growth & Income Fund, $732,407,116 ($712,314,779 Class A and $20,092,337 Class B) and, with respect to Blue Chip Fund, $373,986,545 ($364,273,402 Class A and $9,713,143 Class B). 13. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of 166 Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding by the Committee has been stayed since it was filed (other than for limited discovery and service of the complaint). The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. This suit has been removed to the United States District Court for the Southern District of New York and consolidated with other substantially similar suits against other former Tribune shareholders. The Bondholder Plaintiffs also seek to recover payments of the proceeds of the LBO. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $1,526,566 in connection with the LBO, representing 0.38% of its net assets as of September 30, 2012. The Blue Chip Fund received proceeds of $790,772 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of September 30, 2012. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 167 Financial Highlights FIRST INVESTORS INCOME FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal year ended September 30, except as otherwise indicated P E R S H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income Expenses Income (Loss) Rate CASH MANAGEMENT FUND Class A 2008 $ 1.00 $.027 — $.027 $.027 — $.027 $ 1.00 2.69 % $234 .80 % .80 % 2.63 % .92 % 2.51 % N/A 2009 1.00 .005 — .005 .005 — .005 1.00 0.54 172 .71 .71 .58 1.03 .26 N/A 2010 1.00 — 1.00 0.00 134 .30 .30 .00 1.08 (.78 ) N/A 2011 1.00 — 1.00 0.00 148 .17 .17 .00 1.06 (.89 ) N/A 2012 1.00 — 1.00 0.00 135 .12 .12 .00 1.02 (.90 ) N/A Class B 2008 1.00 .019 — .019 .019 — .019 1.00 1.92 4 1.55 1.55 1.88 1.67 1.76 N/A 2009 1.00 .001 — .001 .001 — .001 1.00 0.14 3 1.13 1.13 .16 1.78 (.49 ) N/A 2010 1.00 — 1.00 0.00 2 .30 .30 .00 1.83 (1.53 ) N/A 2011 1.00 — 1.00 0.00 2 .17 .17 .00 1.81 (1.64 ) N/A 2012 1.00 — 1.00 0.00 1 .12 .12 .00 1.77 (1.65 ) N/A GOVERNMENT FUND Class A 2008 $10.64 $ .49 $.11 $ .60 $ .48 — $ .48 $10.76 5.73 % $228 1.10 % 1.10 % 4.29 % 1.24 % 4.15 % 37 % 2009 10.76 .47 .44 .91 .47 — .47 11.20 8.59 287 1.10 1.10 4.03 1.26 3.87 43 2010 11.20 .43 .16 .59 .43 — .43 11.36 5.39 326 1.13 1.13 3.44 1.24 3.33 42 2011 11.36 .36 .28 .64 .41 — .41 11.59 5.73 347 1.12 1.12 3.12 1.23 3.01 35 2012 11.59 .27 .04 .31 .38 — .38 11.52 2.71 382 1.10 1.10 2.28 1.21 2.17 36 Class B 2008 10.64 .41 .12 .53 .41 — .41 10.76 4.99 12 1.80 1.80 3.59 1.94 3.45 37 2009 10.76 .39 .43 .82 .39 — .39 11.19 7.75 13 1.80 1.80 3.33 1.96 3.17 43 2010 11.19 .35 .17 .52 .36 — .36 11.35 4.70 11 1.83 1.83 2.74 1.94 2.63 42 2011 11.35 .26 .29 .55 .33 — .33 11.57 4.94 7 1.82 1.82 2.42 1.93 2.31 35 2012 11.57 .17 .07 .24 .30 — .30 11.51 2.11 6 1.80 1.80 1.59 1.91 1.47 36 168 169 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return * (in millions) Credits Credits (a) Income Expenses Income Rate INVESTMENT GRADE FUND Class A 2008 $ 9.42 $.48 $(1.20 ) $(.72 ) $.47 — $.47 $ 8.23 (8.12 )% $268 1.10 % 1.10 % 4.80 % 1.23 % 4.67 % 127 % 2009 8.23 .49 .85 1.34 .47 — .47 9.10 17.06 325 1.10 1.10 5.29 1.27 5.12 79 2010 9.10 .44 .72 1.16 .45 — .45 9.81 13.09 405 1.12 1.12 4.75 1.23 4.64 56 2011 9.81 .40 (.16) .24 .43 — .43 9.62 2.48 437 1.11 1.11 3.94 1.22 3.83 34 2012 9.62 .38 .68 1.06 .41 — .41 10.27 11.22 532 1.08 1.08 3.54 1.19 3.43 40 Class B 2008 9.41 .42 (1.21 ) (.79 ) .40 — .40 8.22 (8.78 ) 17 1.80 1.80 4.10 1.93 3.97 127 2009 8.22 .44 .85 1.29 .40 — .40 9.11 16.35 16 1.80 1.80 4.59 1.97 4.42 79 2010 9.11 .39 .70 1.09 .39 — .39 9.81 12.20 14 1.82 1.82 4.05 1.93 3.94 56 2011 9.81 .33 (.16 ) .17 .36 — .36 9.62 1.81 10 1.81 1.81 3.24 1.92 3.13 34 2012 9.62 .32 .66 .98 .34 — .34 10.26 10.41 8 1.78 1.78 2.84 1.89 2.74 40 INTERNATIONAL OPPORTUNITIES BOND FUND Class A 2012(b) $10.00 $.01 $ .23 $ .24 $.02 — $.02 $10.22 2.35 %†† $ 20 1.30 † 1.30 † 1.10 † 9.76 † (6.12 )† 5 % FUND FOR INCOME Class A 2008 $2.99 $.21 $(.54 ) $(.33 ) $.21 — $.21 $2.45 (11.58 )% $460 1.29 % 1.29 % 7.40 % 1.30 % 7.39 % 17 % 2009 2.45 .20 (.13 ) .07 .20 — .20 2.32 4.28 438 1.38 1.38 9.10 1.42 9.06 73 2010 2.32 .17 .18 .35 .18 — .18 2.49 15.68 505 1.29 1.29 7.32 1.33 7.28 78 2011 2.49 .17 (.14 ) .03 .17 — .17 2.35 1.00 505 1.27 1.27 6.43 1.30 6.40 75 2012 2.35 .16 .25 .41 .16 — .16 2.60 17.79 602 1.26 1.26 6.01 1.29 5.98 54 Class B 2008 2.99 .19 (.54 ) (.35 ) .19 — .19 2.45 (12.25 ) 15 1.99 1.99 6.70 2.00 6.69 17 2009 2.45 .19 (.13 ) .06 .18 — .18 2.33 3.75 12 2.08 2.08 8.40 2.12 8.36 73 2010 2.33 .16 .16 .32 .16 — .16 2.49 14.43 11 1.99 1.99 6.62 2.03 6.58 78 2011 2.49 .15 (.13 ) .02 .16 — .16 2.35 .38 8 1.97 1.97 5.75 2.00 5.72 75 2012 2.35 .13 .26 .39 .14 — .14 2.60 17.01 6 1.96 1.96 5.31 1.99 5.28 54 * Calculated without sales charges. ** Net of expenses waived or assumed by FIMCO and ADM (Note 3). (a) The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). (b)For the period August 20, 2012 (commencement of operations) to September 30, 2012. † Annualized †† Not annualized 170 171 Financial Highlights FIRST INVESTORS EQUITY FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each period indicated. P E RS H A R ED A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year Income Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income Expenses Income Rate TOTAL RETURN FUND Class A 2008 $15.86 $.36 $(2.31 ) $(1.95 ) $.37 $.30 $.67 $13.24 (12.66 )% $304 1.34 % 1.34 % 2.32 % N/A N/A 59 % 2009 13.24 .30 .03 .33 .32 — .32 13.25 2.77 316 1.43 1.43 2.35 N/A N/A 53 2010 13.25 .28 .95 1.23 .29 — .29 14.19 9.38 361 1.37 1.37 2.02 N/A N/A 40 2011 14.19 .31 (.06 ) .25 .34 — .34 14.10 1.65 385 1.33 1.33 1.97 N/A N/A 36 2012 14.10 .30 2.71 3.01 .30 — .30 16.81 21.46 532 1.32 1.32 1.79 N/A N/A 32 Class B 2008 15.63 .26 (2.29 ) (2.03 ) .27 .30 .57 13.03 (13.35 ) 25 2.04 2.04 1.62 N/A N/A 59 2009 13.03 .21 .03 .24 .23 — .23 13.04 2.10 21 2.13 2.13 1.65 N/A N/A 53 2010 13.04 .18 .94 1.12 .20 — .20 13.96 8.62 17 2.07 2.07 1.32 N/A N/A 40 2011 13.96 .19 (.04 ) .15 .23 — .23 13.88 1.01 13 2.03 2.03 1.30 N/A N/A 36 2012 13.88 .18 2.65 2.83 .18 — .18 16.53 20.49 11 2.02 2.02 1.09 N/A N/A 32 EQUITY INCOME † Class A 2008 $8.14 $.12 $(1.49 ) $(1.37 ) $.12 — $.12 $ 6.65 (16.91 )% $334 1.35 % 1.35 % 1.62 % N/A N/A 17 % 2009 6.65 .11 (.64 ) (.53 ) .11 — .11 6.01 (7.81 ) 308 1.48 1.48 2.14 N/A N/A 15 2010 6.01 .09 .49 .58 .09 — .09 6.50 9.76 335 1.38 1.38 1.45 N/A N/A 21 2011 6.50 .11 (.30 ) (.19 ) .11 — .11 6.20 (3.12 ) 318 1.35 1.35 1.60 N/A N/A 29 2012 6.20 .13 1.44 1.57 .10 — .10 7.67 25.36 392 1.33 1.33 1.75 N/A N/A 38 Class B 2008 8.01 .07 (1.46 ) (1.39 ) .07 — .07 6.55 (17.42 ) 17 2.05 2.05 .92 N/A N/A 17 2009 6.55 .08 (.64 ) (.56 ) .07 — .07 5.92 (8.43 ) 12 2.18 2.18 1.44 N/A N/A 15 2010 5.92 .05 .48 .53 .05 — .05 6.40 8.97 11 2.08 2.08 .75 N/A N/A 21 2011 6.40 .06 (.30 ) (.24 ) .06 — .06 6.10 (3.87 ) 8 2.05 2.05 .90 N/A N/A 29 2012 6.10 .08 1.42 1.50 .05 — .05 7.55 24.56 7 2.03 2.03 1.02 N/A N/A 38 172 173 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A L D A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Net Realized Distributions Net Asset Net Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net in Excess of Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Net Investment Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year (Loss) Investments Operations Income Gain Income Distributions Year Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate GROWTH & INCOME FUND Class A 2008 $16.86 $.14 $(3.66 ) $(3.52 ) $.11 $ .23 — $ .34 $13.00 (21.23 )% $ 623 1.35 % 1.35 % .94 % N/A N/A 24 % 2009 13.00 .09 (1.02 ) (.93 ) .14 .02 — .16 11.91 (6.93 ) 578 1.51 1.51 .90 N/A N/A 26 2010 11.91 .09 .98 1.07 .07 — — .07 12.91 9.01 626 1.39 1.39 .68 N/A N/A 25 2011 12.91 .19 (.14 ) .05 .18 — — .18 12.78 .25 626 1.34 1.34 1.33 N/A N/A 24 2012 12.78 .21 3.81 4.02 .14 — — .14 16.66 31.60 1,226 1.29 1.29 1.35 N/A N/A 22 Class B 2008 15.99 .03 (3.47 ) (3.44 ) .02 .23 — .25 12.30 (21.82 ) 41 2.05 2.05 .24 N/A N/A 24 2009 12.30 .01 (.97 ) (.96 ) .10 .02 — .12 11.22 (7.59 ) 30 2.21 2.21 .20 N/A N/A 26 2010 11.22 (.03 ) .95 .92 — 12.14 8.23 26 2.09 2.09 (.02 ) N/A N/A 25 2011 12.14 .08 (.12 ) (.04 ) .09 — — .09 12.01 (.44 ) 20 2.04 2.04 .66 N/A N/A 24 2012 12.01 .10 3.58 3.68 .05 — — .05 15.64 30.71 27 1.99 1.99 .63 N/A N/A 22 GLOBAL FUND Class A 2008 $ 8.82 $.03 $(1.97 ) $(1.94 ) $.01 $1.12 $ — $1.13 $ 5.75 (25.44 )% $ 249 1.70 % 1.70 % .39 % 1.73 % .36 % 133 % 2009 5.75 .02 — .02 .02 — .02 .04 5.73 .53 249 1.90 1.90 .38 1.93 .35 141 2010 5.73 — .42 .42 .01 — — .01 6.14 7.33 269 1.72 1.72 .04 1.75 .01 92 2011 6.14 .01 (.61 ) (.60 ) — 5.54 (9.77 ) 241 1.67 1.67 .18 1.70 .15 103 2012 5.54 .03 1.24 1.27 .02 — — .02 6.79 22.88 283 1.68 1.69 .44 1.70 .42 94 Class B 2008 7.98 (.02 ) (1.75 ) (1.77 ) — 1.12 — 1.12 5.09 (25.91 ) 9 2.40 2.40 (.31 ) 2.43 (.34 ) 133 2009 5.09 (.03 ) — (.03 ) .01 — .02 .03 5.03 (.37 ) 7 2.60 2.60 (.32 ) 2.63 (.35 ) 141 2010 5.03 (.06 ) .39 .33 — 5.36 6.56 7 2.42 2.42 (.66 ) 2.45 (.69 ) 92 2011 5.36 (.09 ) (.46 ) (.55 ) — 4.81 (10.26 ) 5 2.37 2.37 (.55 ) 2.40 (.58 ) 103 2012 4.81 (.09 ) 1.15 1.06 .01 — — .01 5.86 21.99 4 2.38 2.39 (.27 ) 2.40 (.29 ) 94 174 175 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Net Realized Net Asset Net Assets** Waived or Assumed Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year (Loss) Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income Rate SELECT GROWTH FUND Class A 2008 $10.21 $(.04 ) $(2.06 ) $(2.10 ) — $1.42 $1.42 $ 6.69 (23.84 )% $207 1.46 % 1.47 % (.52 )% N/A N/A 99 % 2009 6.69 (.02 ) (1.34 ) (1.36 ) — — — 5.33 (20.33 ) 170 1.67 1.67 (.51 ) N/A N/A 120 2010 5.33 (.03 ) .49 .46 — — — 5.79 8.63 184 1.56 1.56 (.48 ) N/A N/A 98 2011 5.79 (.02 ) .54 .52 — — — 6.31 8.98 203 1.45 1.45 (.28 ) N/A N/A 62 2012 6.31 (.03 ) 1.70 1.67 — — — 7.98 26.47 271 1.42 1.42 (.35 ) N/A N/A 53 Class B 2008 9.70 (.09 ) (1.94 ) (2.03 ) — 1.42 1.42 6.25 (24.43 ) 18 2.16 2.17 (1.22 ) N/A N/A 99 2009 6.25 (.06 ) (1.25 ) (1.31 ) — — — 4.94 (20.96 ) 10 2.37 2.37 (1.21 ) N/A N/A 120 2010 4.94 (.07 ) .46 .39 — — — 5.33 7.90 8 2.26 2.26 (1.18 ) N/A N/A 98 2011 5.33 (.07 ) .51 .44 — — — 5.77 8.26 7 2.15 2.15 (.98 ) N/A N/A 62 2012 5.77 (.09 ) 1.57 1.48 — — — 7.25 25.65 6 2.12 2.12 (1.07 ) N/A N/A 53 OPPORTUNITY FUND †† Class A 2008 $31.32 $ — $(5.53 ) $(5.53 ) $.14 $2.66 $2.80 $22.99 (19.40 )% $377 1.39 % 1.40 % (.01 )% N/A N/A 40 % 2009 22.99 .01 (1.61 ) (1.60 ) — .63 .63 20.76 (6.24 ) 355 1.58 1.58 .09 N/A N/A 35 2010 20.76 .05 2.65 2.70 — — — 23.46 13.01 402 1.44 1.44 .24 N/A N/A 40 2011 23.46 .17 .49 .66 .05 — .05 24.07 2.77 415 1.36 1.36 .62 N/A N/A 37 2012 24.07 .26 6.10 6.36 .17 .89 1.06 29.37 26.99 530 1.35 1.35 .94 N/A N/A 36 Class B 2008 28.31 (.21 ) (4.89 ) (5.10 ) .14 2.66 2.80 20.41 (19.99 ) 32 2.09 2.10 (.71 ) N/A N/A 40 2009 20.41 (.10 ) (1.47 ) (1.57 ) — .63 .63 18.21 (6.90 ) 23 2.28 2.28 (.61 ) N/A N/A 35 2010 18.21 (.14 ) 2.37 2.23 — — — 20.44 12.25 20 2.14 2.14 (.52 ) N/A N/A 40 2011 20.44 (.10 ) .52 .42 .01 — .01 20.85 2.04 15 2.06 2.06 (.04 ) N/A N/A 37 2012 20.85 .01 5.31 5.32 .13 .89 1.02 25.15 26.12 13 2.05 2.05 .15 N/A N/A 36 176 177 Financial Highlights (continued) FIRST INVESTORS EQUITY FUNDS P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End of Total End of Year After Fee Before Fee Investment Investment Turnover of Year (Loss) Investments Operations Income Gain Distributions Year Return * (in millions) Credits Credits (a) Income (Loss) Expenses Income (Loss) Rate SPECIAL SITUATIONS FUND Class A 2008 $24.27 $ .03 $(2.93 ) $(2.90 ) $ — $1.22 $1.22 $20.15 (12.67 )% $258 1.49 % 1.50 % .14 % 1.61 % .02 % 52 % 2009 20.15 .03 (1.23 ) (1.20 ) .02 .53 .55 18.40 (5.28 ) 246 1.64 1.64 .22 1.82 .04 55 2010 18.40 (.05 ) 2.31 2.26 — — — 20.66 12.28 274 1.52 1.52 (.28 ) 1.65 (.41 ) 64 2011 20.66 .03 1.03 1.06 — — — 21.72 5.13 285 1.44 1.44 .13 1.54 .03 73 2012 21.72 .01 4.46 4.47 .03 1.76 1.79 24.40 21.19 343 1.43 1.43 .03 1.53 (.07 ) 41 Class B 2008 21.73 (.13 ) (2.57 ) (2.70 ) — 1.22 1.22 17.81 (13.26 ) 12 2.19 2.20 (.56 ) 2.31 (.68 ) 52 2009 17.81 (.10 ) (1.09 ) (1.19 ) — .53 .53 16.09 (5.99 ) 9 2.34 2.34 (.48 ) 2.52 (.66 ) 55 2010 16.09 (.25 ) 2.11 1.86 — — — 17.95 11.56 8 2.22 2.22 (.94 ) 2.35 (1.07 ) 64 2011 17.95 (.13 ) .92 .79 — — — 18.74 4.40 6 2.14 2.14 (.55 ) 2.24 (.65 ) 73 2012 18.74 (.15 ) 3.84 3.69 — 1.76 1.76 20.67 20.33 5 2.13 2.13 (.67 ) 2.23 (.77 ) 41 INTERNATIONAL FUND Class A 2008 $13.18 $ .07 $(3.45 ) $(3.38 ) $ — $ .32 $ .32 $ 9.48 (26.37 )% $105 1.95 % 1.95 % .20 % 1.94 % .20 % 122 % 2009 9.48 .29 (.74 ) (.45 ) .13 — .13 8.90 (4.52 ) 108 2.20 2.20 1.16 N/A N/A 60 2010 8.90 .15 1.15 1.30 .02 — .02 10.18 14.63 130 1.97 1.97 1.33 N/A N/A 32 2011 10.18 .12 (.59 ) (.47 ) .17 — .17 9.54 (4.70 ) 128 1.88 1.88 1.20 N/A N/A 30 2012 9.54 .10 2.20 2.30 .16 — .16 11.68 24.34 166 1.82 1.82 .86 N/A N/A 41 Class B 2008 13.07 (.02 ) (3.40 ) (3.42 ) — .32 .32 9.33 (26.91 ) 4 2.65 2.65 (.50 ) 2.64 (.50 ) 122 2009 9.33 .22 (.72 ) (.50 ) .12 — .12 8.71 (5.19 ) 3 2.90 2.90 .46 N/A N/A 60 2010 8.71 .08 1.12 1.20 — — — 9.91 13.78 4 2.67 2.67 .59 N/A N/A 32 2011 9.91 .01 (.52 ) (.51 ) .16 — .16 9.24 (5.30 ) 3 2.58 2.58 .30 N/A N/A 30 2012 9.24 (.04 ) 2.19 2.15 .14 — .14 11.25 23.50 3 2.52 2.52 (.02 ) N/A N/A 41 *Calculated without sales charges. **Net of expenses waived or assumed by FIMCO (Note 3). †Prior to September 4, 2012, known as Value Fund. ††Prior to January 31, 2008, known as Mid-Cap Opportunity Fund. (a)The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements (Note 1G). 178 See notes to financial statements 179 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Income Funds and First Investors Equity Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments of the Cash Management Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund and Fund For Income (each a series of First Investors Income Funds), and the Total Return Fund, Equity Income Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund (each a series of First Investors Equity Funds), as of September 30, 2012, the related statements of operations, the statements of changes in net assets, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012, by correspondence with the custodian and brokers. Where brokers have not replied to our confirmation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Cash Management Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund, Fund For Income, Total Return Fund, Equity Income Fund, Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund, as of September 30, 2012, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania November 28, 2012 181 Board Considerations of Advisory Contracts and Fees (unaudited) FIRST INVESTORS INCOME FUNDS Annual Consideration of the Investment Advisory Agreements and the Sub-Advisory Agreement with Muzinich & Co., Inc. The First Investors Income Funds (the Trust) investment advisory agreements with the Trusts investment adviser and, as applicable, sub-adviser, on behalf of each of the Trusts funds, must be approved for an initial term no greater than two years and renewed at least annually thereafter (i) by the vote of the Trustees or by a vote of the shareholders of each fund and (ii) by the vote of a majority of the Trustees who are not parties to the advisory agreement (or sub-advisory agreement, as applicable) or interested persons of any party thereto (the Independent Trustees), cast in person at a meeting called specifically for the purpose of voting on such approval. The Board of Trustees (the Board) has four regularly scheduled and two informal meetings each year and takes into account throughout the year matters bearing on the approval of the advisory agreement (or sub-advisory agreement, as applicable). The Board and its standing committees also consider at each meeting factors that are relevant to the annual renewal of each funds advisory agreement (or sub-advisory agreement, as applicable), including the services and support provided to each fund and its shareholders. On April 19, 2012 (the April Meeting), the Independent Trustees met in person with First Investors Management Company, Inc. (FIMCO), the Trusts investment adviser, Trust counsel, independent legal counsel to the Independent Trustees (Independent Legal Counsel) and others to give preliminary consideration to information bearing on the continuation of the advisory agreement (or sub-advisory agreement, as applicable). The primary purpose of the April Meeting was to ensure that the Independent Trustees had ample opportunity to consider matters they deemed relevant in considering the continuation of the advisory agreement (or sub-advisory agreement, as applicable), and to request any additional information they considered reasonably necessary to their deliberations. The Independent Trustees also met in executive session with Independent Legal Counsel to consider the continuation of the advisory agreement (or sub-advisory agreement, as applicable) outside the presence of management. As part of the April Meeting, the Independent Trustees asked FIMCO to respond to certain additional questions prior to the contract approval meeting of the Board to be held on May 17, 2012 (the May Meeting). At the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the investment advisory agreement (the Advisory Agreement) between FIMCO and each of the following funds (each a Fund and collectively the Funds): Government Fund, Investment Grade Fund, Fund For Income and Cash Management Fund. In addition, at the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the sub-advisory agreement (the “Sub-Advisory Agreement”) with Muzinich & Co., Inc. (“Muzinich”) with respect to the Fund For Income. In reaching its decisions to approve the continuation of the Advisory Agreement for each Fund and the Sub-Advisory Agreement for the Fund For Income, the Board considered information furnished and discussed throughout the year at regularly scheduled Board and Committee meetings as well as information provided specifically in relation to the renewal of the Advisory Agreement and Sub-Advisory Agreement for the April Meeting and May Meeting. Information furnished at Board and/or Committee meetings throughout the year included FIMCO’s analysis of each Fund’s investment performance, presentations given by representatives of FIMCO and Muzinich and various reports on compliance and other services provided by FIMCO and its affiliates. In preparation for the April Meeting and/or May Meeting, the Independent Trustees requested and received information compiled by Lipper, Inc. (“Lipper”), an independent provider of investment company data, that included, among other things: (1) the investment performance over various time periods and the fees and expenses of each Fund as compared to a comparable group of funds as determined by Lipper (“Peer Group”); and (2) comparative information on each Fund’s volatility versus total return. Additionally, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, FIMCO furnished, and the Board considered, information concerning various aspects of its operations, including: (1) the nature, extent and quality of services provided by FIMCO and its affiliates to the Funds, including investment advisory and administrative services to the Funds; (2) the actual management fees paid by each Fund to FIMCO; (3) the costs of providing services to each Fund and the profitability of FIMCO and its affiliate, Administrative Data Management Corp. (“ADM”), the Funds’ affiliated transfer agent, from the relationship with each Fund; and (4) any “fall out” or ancillary benefits accruing to FIMCO or its affiliates as a result of the relationship with each Fund. FIMCO also provided, and the Board considered, an analysis of the overall profitability of the First Investors mutual fund business that included various entities affiliated with FIMCO as well as comparative profitability information based on analysis performed by FIMCO of the financial statements of certain publicly-traded mutual fund asset managers and information on FIMCO’s plans to grow the assets of the Funds over the next five years. In addition to evaluating, among other things, the written information provided by FIMCO, the Board also evaluated the answers to questions posed by the Board to representatives of FIMCO. 183 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS INCOME FUNDS In addition, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, Muzinich furnished, and the Board reviewed, information concerning various aspects of its operations, including: (1) the nature, extent and quality of services provided by Muzinich to the Fund For Income; (2) the sub-advisory fee rates charged by Muzinich and a comparison of those fee rates to the fee rates of Muzinich for providing advisory services to other investment companies or accounts with an investment mandate similar to the Fund For Income; (3) profitability information provided by Muzinich; and (4) any fall out or ancillary benefits accruing to Muzinich as a result of the relationship with the Fund For Income. In considering the information and materials described above, the Independent Trustees took into account management style, investment strategies and prevailing market conditions. Moreover, the Independent Trustees received assistance from and met separately with Independent Legal Counsel during both the April Meeting and May Meeting and were provided with a written description of their statutory responsibilities and the legal standards that are applicable to approvals of advisory agreements (and sub-advisory agreements, as applicable). Although the Advisory Agreement for all of the Funds and the Sub-Advisory Agreement for the Fund For Income were considered at the same Board meeting, the Independent Trustees addressed each Fund separately during the April Meeting and May Meeting. Based on all of the information presented, the Board, including a majority of its Independent Trustees, determined on a Fund-by-Fund basis that the fees charged under the Advisory Agreement and Sub-Advisory Agreement are reasonable in relation to the services that are provided under each Agreement. The Board did not identify any single factor as being of paramount importance in reaching its conclusions and determinations with respect to the continuance of the Advisory Agreement for each Fund and Sub-Advisory Agreement. Although not meant to be all-inclusive, the following describes some of the factors that were considered by the Board in deciding to approve the continuance of the Advisory Agreement for each Fund and the Sub-Advisory Agreement with Muzinich. Nature, Extent and Quality of Services In examining the nature, extent and quality of the services provided by FIMCO, the Board recognized that FIMCO is dedicated to providing investment management services exclusively to the Funds and the other funds in the First Investors fund complex and that, unlike many other mutual fund managers, FIMCO is not in the business of providing management services to hedge funds, pension funds or private accounts. As a result, the Board considered that FIMCOs personnel devote substantially all of their time to serving the funds in the First Investors fund complex. The Board also recognized that it is the philosophy of FIMCO and its affiliates to provide personal service to the shareholders of the Funds, that FIMCO and its affiliates strive to service the needs of a shareholder base that includes many investors who are less affluent and that the average account size of many of the First Investors funds is small by comparison to the industry average account size. The Board also considered management’s explanation regarding the significant costs involved in providing the level of personal service that the First Investors fund complex seeks to deliver to its shareholders. The Board noted that FIMCO has undertaken extensive responsibilities as manager of the Funds, including: (1) the provision of investment advice to the Funds; (2) implementing policies and procedures designed to ensure compliance with each Fund’s investment objectives and policies; (3) the review of brokerage arrangements; (4) oversight of general portfolio compliance with applicable laws; (5) the provision of certain administrative services to the Funds, including fund accounting; (6) the implementation of Board directives as they relate to the Funds; and (7) evaluating and monitoring any sub-advisers. The Board noted that FIMCO provides not only advisory services but historically has provided certain administrative personnel and services that many other advisers do not provide without imposition of separate fees. The Board also noted the steps that FIMCO has taken to encourage strong performance, including providing significant incentives to portfolio managers and analysts based on Fund performance. In addition, the Board considered information regarding the overall financial strength of FIMCO and its affiliates and the resources and staffing in place with respect to the services provided to the Funds. The Board also considered the nature, extent and quality of the services provided to the Funds by FIMCO’s affiliates, including transfer agency and distribution services. The Board took into account the fact that ADM is dedicated to providing transfer agency services exclusively to the Funds and the other funds in the First Investors fund complex. As a result, ADM can tailor its processes and services to satisfy the needs of the Funds’ shareholder base. The Board noted that the Funds’ shares are distributed primarily through First Investors Corporation (“FIC”), which is an affiliate of FIMCO. Furthermore, the Board considered the nature, extent and quality of the investment management services provided by Muzinich to the Fund For Income. The Board considered Muzinich’s investment management process in managing the Fund For Income and the experience and capability of its personnel responsible for the portfolio management of the Fund For Income. The Board also considered information regarding the resources and staffing in place with respect to the services provided by Muzinich. 185 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS INCOME FUNDS Based on the information considered, the Board concluded that the nature, extent and quality of the services provided to each Fund by FIMCO and the Fund For Income by Muzinich were consistent with the terms of the Advisory Agreement and Sub-Advisory Agreement, as applicable, and supported approval of the Advisory Agreement and Sub-Advisory Agreement. Investment Performance The Board placed significant emphasis on the investment performance of each of the Funds. While consideration was given to performance reports and discussions held at prior Board or Committee meetings, as applicable, particular attention was given to the performance information compiled by Lipper. In particular, the Trustees reviewed the performance of the Funds over the most recent calendar year (1-year period) and the annualized performance over the most recent three calendar year period (3-year period) and five calendar year period (5-year period). In addition, the Board considered the performance information provided by FIMCO for each Fund through April 30, 2012 (the year-to-date period). The Board also reviewed the annual yield of each Fund for each of the past five calendar years. With regard to the performance and yield information, the Board considered the performance and yield of each Fund on a percentile and quintile basis as compared to its Peer Group. For purposes of the data provided, the first quintile is defined as 20% of the funds in the applicable Peer Group with the highest performance or yield, as applicable, and the fifth quintile is defined as 20% of the funds in the applicable Peer Group with the lowest performance or yield. On a Fund-by-Fund basis, the performance reports indicated, and the Board noted, that the each Fund except the Government Fund fell within one of the top three quintiles for at least one of the performance periods provided by Lipper. The Board also noted that the yield for the Investment Grade Fund and Government Fund for each of the past five calendar years fell within one of the top three quintiles, the yield for the Fund For Income for three of the past five calendar years fell within one of the top three quintiles and the yield for the Cash Management Fund fell within one of the top three quintiles for one of the past five calendar years. Moreover, the Board considered the volatility versus total return data provided by Lipper as well as FIMCOs representation that it believes that the Funds use a more conservative investment style than many of their peers. Based on the information considered, the Board concluded that the investment performance of each Fund was either (a) acceptable or better, or (b) subject to reasonable steps to monitor or address underperformance. Fund Expenses, Costs of Services, Economies of Scale and Related Benefits Management Fees and Expenses. The Board also gave substantial consideration to the fees payable under each Fund’s Advisory Agreement as well as under the Sub-Advisory Agreement for the Fund For Income. The Board reviewed the information compiled by Lipper comparing each Fund’s contractual management fee rate (at common asset levels) and actual management fee rate (which included the effect of any fee waivers) as a percentage of average net assets to other funds in its Peer Group. In this regard, the Board considered the contractual and actual management fees of each Fund on a quintile basis as compared to its Peer Group and noted the relative position of each Fund within the Peer Group. The Board also considered that FIMCO provides not only advisory services but also certain administrative personnel to the Funds under each Fund’s Advisory Agreement and that many other advisers do not provide such administrative personnel under their advisory agreements and that FIMCO also provides certain administrative services without the imposition of a separate fee. The Board considered that FIMCO informed the Board that it intends to: (i) extend, on a voluntary basis, the existing total expense cap limitation for the Cash Management Fund until May 31, 2013; and (ii) extend, on a voluntary basis, the existing management fee caps for the Fund For Income, Government Fund and Investment Grade Fund until May 31, 2013. The Board also considered that, with respect to the Cash Management Fund, FIMCO was waiving 100% of its management fees and reimbursing a portion of other expenses to avoid a negative return for shareholders due to the extraordinarily low interest rate environment. In considering the sub-advisory fee rates charged by and costs and profitability of Muzinich with regard to the Fund For Income, the Board noted that FIMCO pays Muzinich a sub-advisory fee from its own advisory fee rather than the Fund paying Muzinich a fee directly. Muzinich provided, and the Board reviewed, information comparing the fees charged by Muzinich for services to the Fund For Income versus the fee rates of Muzinich for providing advisory services to other comparable investment companies or accounts. Based on a review of this information, the Board noted that the fees charged by Muzinich for services to the Fund For Income appeared competitive to the fees Muzinich charges to its other comparable investment companies or accounts. The Board also reviewed the information compiled by Lipper comparing each Fund’s Class A share total expense ratio, taking into account FIMCO’s expense waivers (as applicable), and the ratio of the sum of actual management and other non-management fees (i.e., fees other than management, transfer agency and 12b-1/non-12b-1 fees) to other funds in its Peer Group, including on a quintile basis. In considering the level of the total expense ratio and the ratio of the sum of actual management and other 187 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS INCOME FUNDS non-management fees, the Board took into account management’s explanation that: (i) there are significant costs involved in providing the level of personal service that the First Investors fund complex seeks to deliver to its shareholders; (ii) overall Fund expenses cover certain check-writing and wiring privileges for Cash Management Fund shareholders at no additional cost; (iii) the custodial fees for shareholders who invest in the Funds through retirement accounts are paid by the Funds and are reflected in the Funds’ total expense ratio, and a significant majority of the shares of the Funds, other than the Cash Management Fund, are held in retirement accounts; and (iv) Lipper expense comparisons do not take into account the size of a fund complex, and as a result, in most cases the First Investors funds are compared to funds in complexes that are much larger than First Investors. The Board also noted that Lipper’s customized expense groups tend to be fairly small in number and the funds included in the Peer Group generally change from year to year, thereby introducing an element of randomness that affects comparative results each year. While recognizing the limitations inherent in Lipper’s methodology, the Board believed that the data provided by Lipper was a generally appropriate measure of comparative expenses. The foregoing comparisons assisted the Trustees by providing them with a basis for evaluating each Fund’s management fee and expense ratio on a relative basis. Profitability. The Board reviewed the materials it received from FIMCO regarding its revenues and costs in providing investment management and certain administrative services to the Funds. In particular, the Board considered the analysis of FIMCO’s profitability with respect to each Fund, calculated for the year ended December 31, 2011, as well as overall profitability information relating to the past five calendar years. The Board also considered the information provided by FIMCO comparing the profitability of certain publicly-traded mutual fund asset managers as analyzed by FIMCO based on publicly available financial statements. In reviewing the profitability information, the Board also considered the “fall-out” or ancillary benefits that may accrue to FIMCO and its affiliates as a result of their relationship with the Funds, which are discussed below. The Board acknowledged that, as a business matter, FIMCO was entitled to earn reasonable profits for its services to the Funds. Based on the information provided, the Board also noted that FIMCO operates the Cash Management Fund at a loss. Economies of Scale. With respect to whether economies of scale are realized by FIMCO as a Fund’s assets increase and the extent to which any economies of scale are reflected in the level of management fee rates charged, the Board considered that the Advisory Agreement fee schedule for each Fund, except the Cash Management Fund, includes breakpoints to account for management economies of scale. With respect to 188 the Cash Management Fund, the Board concluded that the fee structure is appropriate at current asset levels. “Fall Out” or Ancillary Benefits. The Board considered the “fall-out” or ancillary benefits that may accrue to FIMCO and Muzinich as a result of their relationship with the Funds. The Board considered the profits earned or losses incurred by ADM and the income received by FIC as a result of FIMCO’s management of the First Investors funds. The Board also considered the fact that Muzinich does not engage in any soft dollar arrangements. * * * In summary, based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, approved the renewal of the Advisory Agreement and the Sub-Advisory Agreement with Muzinich. 189 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS INCOME FUNDS Consideration of the Investment Advisory Agreement and the Sub-Advisory Agreement with Brandywine Global Investment Management, LLC with respect to the First Investors International Opportunities Bond Fund At the May 17, 2012 meeting (the “May Meeting”) of the Board of Trustees (the “Board”) of the First Investors Income Funds (the “Trust”), the Board, including a majority of the Independent Trustees, discussed and approved, for the new First Investors International Opportunities Bond Fund (the “Fund”), the investment advisory agreement (the “Advisory Agreement”) with First Investors Management Company, Inc. (“FIMCO”) and the sub-advisory agreement (the “Sub-Advisory Agreement”) with Brandywine Global Investment Management, LLC (“Brandywine,” and together with FIMCO, the “Advisers”). The Trustees were provided with detailed materials relating to the Advisers in advance of and at the May Meeting. The material factors and conclusions that formed the basis for the approval are discussed below. In addition, the Trustees met in person with FIMCO, Brandywine, Trust counsel, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”) and others. In making their determinations, the Trustees took into account management style, investment strategies, investment philosophy and process, Brandywine’s past performance, Brandywine’s personnel that would be serving the Fund, and prevailing market conditions. In evaluating the Advisory Agreement and Sub-Advisory Agreement, the Trustees also reviewed information provided by the Advisers, including the terms of such Agreements and information regarding fee arrangements, including the structure of the advisory and sub-advisory fees, that FIMCO will pay Brandywine out of FIMCO’s advisory fees, the method of computing fees, and the frequency of payment of fees. The Trustees also reviewed reports from Lipper Inc. (“Lipper”), an independent provider of investment company data, comparing the Fund’s contractual advisory fee and total expenses with an expense universe created by Lipper of similar or peer group funds. In addition, the Trustees reviewed, among other things, information regarding Brandywine’s compliance program, financial condition, insurance coverage, portfolio manager compensation and brokerage practices. * * * 190 After extensive discussion and consideration among themselves, and with the Advisers, Trust counsel and Independent Legal Counsel, including during an executive session with Independent Legal Counsel, the Trustees concluded the following: • The nature and extent of the investment advisory services to be provided to the Fund by the Advisers were consistent with the terms of the Advisory Agreement and Sub-Advisory Agreement, respectively. • The prospects for satisfactory investment performance of the Fund were reasonable; • Shareholders of the Fund may benefit from economies of scale in the future as assets grow due to breakpoints included in the fee schedule for the Advisory Agreement; • The cost of services to be provided by the Advisers to the Fund was fair and rea sonable in relation to the services and benefits to be provided to the Fund and that profits to be realized by the Advisers and their affiliates from their relationship with the Fund would be assessed after a reasonable period of Fund operations; and • The Advisers may receive certain “fall out” or ancillary benefits by obtaining research and other services from broker-dealers that execute brokerage transactions for the Fund. * * * Based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, concluded that the approval of the Advisory Agreement and Sub-Advisory Agreement was in the best interests of the Fund and its shareholders and unanimously approved such Agreements. 191 Board Considerations of Advisory Contracts and Fees (unaudited) FIRST INVESTORS EQUITY FUNDS Annual Consideration of the Investment Advisory Agreements and the Sub-Advisory Agreements with Wellington Management Company, LLP, Paradigm Capital Management, Inc., Smith Group Asset Management, LP and Vontobel Asset Management, Inc. The First Investors Equity Funds (the Trust) investment advisory agreements with the Trusts investment adviser and, as applicable, sub-advisers, on behalf of each of the Trusts funds, must be approved for an initial term no greater than two years and renewed at least annually thereafter (i) by the vote of the Trustees or by a vote of the shareholders of each fund and (ii) by the vote of a majority of the Trustees who are not parties to the advisory agreement (or sub-advisory agreements, as applicable) or interested persons of any party thereto (the Independent Trustees), cast in person at a meeting called specifically for the purpose of voting on such approval. The Board of Trustees (the Board) has four regularly scheduled and two informal meetings each year and takes into account throughout the year matters bearing on the approval of the advisory agreement (or sub-advisory agreements, as applicable). The Board and its standing committees also consider at each meeting factors that are relevant to the annual renewal of each funds advisory agreement (or sub-advisory agreements, as applicable), including the services and support provided to each fund and its shareholders. On April 19, 2012 (the April Meeting), the Independent Trustees met in person with First Investors Management Company, Inc. (FIMCO), the Trusts investment adviser, Trust counsel, independent legal counsel to the Independent Trustees (Independent Legal Counsel) and others to give preliminary consideration to information bearing on the continuation of the advisory agreement (or sub-advisory agreements, as applicable). The primary purpose of the April Meeting was to ensure that the Independent Trustees had ample opportunity to consider matters they deemed relevant in considering the continuation of the advisory agreement (or sub-advisory agreements, as applicable), and to request any additional information they considered reasonably necessary to their deliberations. The Independent Trustees also met in executive session with Independent Legal Counsel to consider the continuation of the advisory agreement (or sub-advisory agreements, as applicable) outside the presence of management. As part of the April Meeting, the Independent Trustees asked FIMCO to respond to certain additional questions prior to the contract approval meeting of the Board to be held on May 17, 2012 (the May Meeting). At the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the investment advisory agreement (the Advisory Agreement) between FIMCO and each of the following funds (each a Fund and collectively the “Funds”): Growth & Income Fund, Total Return Fund, Value Fund (now called Equity Income Fund), Opportunity Fund, Special Situations Fund, Select Growth Fund, Global Fund and International Fund. In addition, at the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the sub-advisory agreements (each a “Sub-Advisory Agreement” and collectively the “Sub-Advisory Agreements”) with: (1) Wellington Management Company, LLP (“WMC”) with respect to the Global Fund; (2) Paradigm Capital Management, Inc. (“Paradigm”) with respect to the Special Situations Fund; (3) Smith Group Asset Management, LP (“Smith Group”) with respect to the Select Growth Fund; and (4) Vontobel Asset Management, Inc. (“Vontobel”) with respect to the International Fund. The Global Fund, Special Situations Fund, Select Growth Fund and International Fund are collectively referred to as the “Sub-Advised Funds.” In reaching its decisions to approve the continuation of the Advisory Agreement for each Fund and the Sub-Advisory Agreements for the Sub-Advised Funds, the Board considered information furnished and discussed throughout the year at regularly scheduled Board and Committee meetings as well as information provided specifically in relation to the renewal of the Advisory Agreement and Sub-Advisory Agreements for the April Meeting and May Meeting. Information furnished at Board and/or Committee meetings throughout the year included FIMCO’s analysis of each Fund’s investment performance, presentations given by representatives of FIMCO, WMC, Paradigm, Smith Group and Vontobel and various reports on compliance and other services provided by FIMCO and its affiliates. In preparation for the April Meeting and/or May Meeting, the Independent Trustees requested and received information compiled by Lipper, Inc. (“Lipper”), an independent provider of investment company data, that included, among other things: (1) the investment performance over various time periods and the fees and expenses of each Fund as compared to a comparable group of funds as determined by Lipper (“Peer Group”); and (2) comparative information on each Fund’s volatility versus total return. Additionally, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, FIMCO furnished, and the Board considered, information concerning various aspects of its operations, including: (1) the nature, extent and quality of services provided by FIMCO and its affiliates to the Funds, including investment advisory and administrative services to the Funds; (2) the actual management fees paid by each Fund to FIMCO; (3) the costs of providing services to each Fund and the profitability of FIMCO and its affiliate, Administrative Data Management Corp. (“ADM”), the Funds’ affiliated transfer agent, from the relationship with each Fund; and (4) any “fall out” or ancillary benefits accruing to FIMCO or its affiliates as a result of the relationship with each Fund. FIMCO also provided, and the Board considered, an analysis of the overall profitability of the First Investors mutual fund business that included 193 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS EQUITY FUNDS various entities affiliated with FIMCO as well as comparative profitability information based on analysis performed by FIMCO of the financial statements of certain publicly-traded mutual fund asset managers and information on FIMCOs plans to grow the assets of the Funds over the next five years. In addition to evaluating, among other things, the written information provided by FIMCO, the Board also evaluated the answers to questions posed by the Board to representatives of FIMCO. In addition, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, WMC, Paradigm, Smith Group and Vontobel furnished, and the Board reviewed, information concerning various aspects of their respective operations, including: (1) the nature, extent and quality of services provided by WMC, Paradigm, Smith Group and Vontobel to the applicable Sub-Advised Funds; (2) the sub-advisory fee rates charged by WMC, Paradigm, Smith Group and Vontobel and a comparison of those fee rates to the fee rates of WMC, Paradigm, Smith Group and Vontobel for providing advisory services to other investment companies or accounts or compared to their standard fee schedule, as applicable, with an investment mandate similar to the applicable Sub-Advised Funds; (3) profitability information provided by WMC, Paradigm, Smith Group and Vontobel; and (4) any fall out or ancillary benefits accruing to WMC, Paradigm, Smith Group and Vontobel as a result of the relationship with each applicable Sub-Advised Fund. In considering the information and materials described above, the Independent Trustees took into account management style, investment strategies and prevailing market conditions. Moreover, the Independent Trustees received assistance from and met separately with Independent Legal Counsel during both the April Meeting and May Meeting and were provided with a written description of their statutory responsibilities and the legal standards that are applicable to approvals of advisory agreements (and sub-advisory agreements, as applicable). Although the Advisory Agreement for all of the Funds and the Sub-Advisory Agreements for the Sub-Advised Funds were considered at the same Board meeting, the Independent Trustees addressed each Fund separately during the April Meeting and May Meeting. Based on all of the information presented, the Board, including a majority of its Independent Trustees, determined on a Fund-by-Fund basis that the fees charged under the Advisory Agreement and each Sub-Advisory Agreement are reasonable in relation to the services that are provided under each Agreement. The Board did not identify any single factor as being of paramount importance in reaching its conclusions and determinations with respect to the continuance of the Advisory Agreement for each Fund and Sub-Advisory Agreements. Although not meant to be all-inclusive, the following describes some of the factors that were considered by the Board in deciding to approve the continuance of the Advisory Agreement for each Fund and Sub-Advisory Agreements with Paradigm, Smith Group, Vontobel and WMC. Nature, Extent and Quality of Services In examining the nature, extent and quality of the services provided by FIMCO, the Board recognized that FIMCO is dedicated to providing investment management services exclusively to the Funds and the other funds in the First Investors fund complex and that, unlike many other mutual fund managers, FIMCO is not in the business of providing management services to hedge funds, pension funds or private accounts. As a result, the Board considered that FIMCO’s personnel devote substantially all of their time to serving the funds in the First Investors fund complex. The Board also recognized that it is the philosophy of FIMCO and its affiliates to provide personal service to the shareholders of the Funds, that FIMCO and its affiliates strive to service the needs of a shareholder base that includes many investors who are less affluent and that the average account size of many of the First Investors funds is small by comparison to the industry average account size. The Board also considered management’s explanation regarding the significant costs involved in providing the level of personal service that the First Investors fund complex seeks to deliver to its shareholders. The Board noted that FIMCO has undertaken extensive responsibilities as manager of the Funds, including: (1) the provision of investment advice to the Funds; (2)) implementing policies and procedures designed to ensure compliance with each Fund’s investment objectives and policies; (3) the review of brokerage arrangements; (4) oversight of general portfolio compliance with applicable laws; (5) the provision of certain administrative services to the Funds, including fund accounting; (6) the implementation of Board directives as they relate to the Funds; and (7) evaluating and monitoring any sub-advisers. The Board noted that FIMCO provides not only advisory services but historically has provided certain administrative personnel and services that many other advisers do not provide without imposition of separate fees. The Board also noted the steps that FIMCO has taken to encourage strong performance, including providing significant incentives to portfolio managers and analysts based on Fund performance. In addition, the Board considered information regarding the overall financial strength of FIMCO and its affiliates and the resources and staffing in place with respect to the services provided to the Funds. The Board also considered the nature, extent and quality of the services provided to the Funds by FIMCO’s affiliates, including transfer agency and distribution services. The Board took into account the fact that ADM is dedicated to providing transfer 195 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS EQUITY FUNDS agency services exclusively to the Funds and the other funds in the First Investors fund complex. As a result, ADM can tailor its processes and services to satisfy the needs of the Funds shareholder base. The Board noted that the Funds shares are distributed primarily through First Investors Corporation (FIC), which is an affiliate of FIMCO. Furthermore, the Board considered the nature, extent and quality of the investment management services provided by WMC, Paradigm, Smith Group and Vontobel to the applicable Sub-Advised Funds. The Board considered WMCs, Paradigms, Smith Groups and Vontobels investment management process in managing the applicable Sub-Advised Funds and the experience and capability of their respective personnel responsible for the portfolio management of the applicable Sub-Advised Funds. The Board also considered information regarding the resources and staffing in place with respect to the services provided by each sub-adviser. Based on the information considered, the Board concluded that the nature, extent and quality of the services provided to each Fund by FIMCO and the applicable Sub-Advised Funds by WMC, Paradigm, Smith Group and Vontobel were appropriate and consistent with the terms of the Advisory Agreement and Sub-Advisory Agreements, as applicable, and supported approval of the Advisory Agreement and each Sub-Advisory Agreement. Investment Performance The Board placed significant emphasis on the investment performance of each of the Funds. While consideration was given to performance reports and discussions held at prior Board or Committee meetings, as applicable, particular attention was given to the performance information compiled by Lipper. In particular, the Board reviewed the performance of the Funds over the most recent calendar year (1-year period) and, to the extent provided by Lipper, the annualized performance over the most recent three calendar year period (3-year period) and five calendar year period (5-year period). In addition, the Board considered the performance information provided by FIMCO for each Fund through April 30, 2012 (the year-to-date period). With regard to the performance information, the Board considered the performance of each Fund on a percentile and quintile basis as compared to its Peer Group. For purposes of the performance data provided, the first quintile is defined as 20% of the funds in the applicable Peer Group with the highest performance and the fifth quintile is defined as 20% of the funds in the applicable Peer Group with the lowest performance. On a Fund-by-Fund basis, the performance reports indicated, and the Board noted, that each Fund except the Value Fund fell within one of the top three quintiles for at least one of the performance periods provided by Lipper. With regard to the Value Fund (now called Equity Income Fund), the Board noted that performance for the year-to-date period showed signs of improvement. The Board also considered the volatility versus total return data provided by Lipper as well as FIMCO’s representation that it believes that the Funds use a more conservative investment style than many of their peers. Based on the information considered, the Board concluded that the investment performance of each Fund was either (a) acceptable or better, or (b) subject to reasonable steps to monitor or address underperformance. Fund Expenses, Costs of Services, Economies of Scale and Related Benefits Management Fees and Expenses. The Board also gave substantial consideration to the fees payable under each Fund’s Advisory Agreement as well as under the Sub-Advisory Agreements for the Sub-Advised Funds. The Board reviewed the information compiled by Lipper comparing each Fund’s contractual management fee rate (at common asset levels) and actual management fee rate (which included the effect of any fee waivers) as a percentage of average net assets to other funds in its Peer Group. In this regard, the Board considered the contractual and actual management fees of each Fund on a quintile basis as compared to its Peer Group and noted the relative position of each Fund within the Peer Group. The Board also considered that FIMCO provides not only advisory services but also certain administrative personnel to the Funds under each Fund’s Advisory Agreement and that many other advisers do not provide such administrative personnel under their advisory agreements and that FIMCO also provides certain administrative services without the imposition of a separate fee. The Board also considered that FIMCO informed the Board that it intends to extend, on a voluntary basis, the existing management fee cap for the Special Situations Fund until May 31, 2013 and agreed to lower the contractual management fee rate on the Global Fund by three basis points going forward in lieu of a voluntary management fee cap. In considering the sub-advisory fee rates charged by and costs and profitability of WMC, Paradigm, Smith Group and Vontobel with regard to the respective Sub-Advised Funds, the Board noted that FIMCO pays WMC, Paradigm, Smith Group or Vontobel, as the case may be, a sub-advisory fee from its own advisory fee rather than each Fund paying WMC, Paradigm, Smith Group or Vontobel a fee directly. WMC, Paradigm, Smith Group and Vontobel provided, and the Board reviewed, information comparing the fees charged by WMC, Paradigm, Smith Group and Vontobel for services to the respective Sub-Advised Funds versus the fee rates of WMC, Paradigm, Smith Group and Vontobel for providing advisory services to other comparable investment companies or accounts or compared to their standard fee schedule, as applicable. Based on a review of this information, the Board noted that the fees charged by WMC, 197 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS EQUITY FUNDS Paradigm, Smith Group and Vontobel, as the case may be, for services to each applicable Sub-Advised Fund appeared competitive to the fees WMC, Paradigm, Smith Group and Vontobel charge to their other comparable investment companies or accounts or compared to their standard fee schedule, as applicable. The Board also reviewed the information compiled by Lipper comparing each Funds Class A share total expense ratio, taking into account FIMCOs expense waivers (as applicable), and the ratio of the sum of actual management and other non-management fees (i.e., fees other than management, transfer agency and 12b-1/non-12b-1 fees) to other funds in its Peer Group, including on a quintile basis. In considering the level of the total expense ratio and the ratio of the sum of actual management and other non-management fees, the Board took into account managements explanation that: (i) the Funds have average account sizes that are relatively small compared with the industry average for equity funds; (ii) there are significant costs involved in providing the level of personal service that the First Investors fund complex seeks to deliver to its shareholders; (iii) the custodial fees for shareholders who invest in the Funds through retirement accounts are paid by the Funds and are reflected in the Funds total expense ratio, and a significant majority of the shares of the Funds are held in retirement accounts; and (iv) Lipper expense comparisons do not take into account the size of a fund complex, and as a result, in certain cases the First Investors funds are compared to funds in complexes that are much larger than First Investors. The Board also noted that Lippers customized expense groups tend to be fairly small in number and the funds included in the Peer Group generally change from year to year, thereby introducing an element of randomness that affects comparative results each year. While recognizing the limitations inherent in Lippers methodology, the Board believed that the data provided by Lipper was a generally appropriate measure of comparative expenses. The foregoing comparisons assisted the Trustees by providing them with a basis for evaluating each Funds management fee and expense ratio on a relative basis. Profitability. The Board reviewed the materials it received from FIMCO regarding its revenues and costs in providing investment management and certain administrative services to the Funds. In particular, the Board considered the analysis of FIMCOs profitability with respect to each Fund, calculated for the year ended December 31, 2011, as well as overall profitability information relating to the past five calendar years. The Board also considered the information provided by FIMCO comparing the profitability of certain publicly-traded mutual fund asset managers as analyzed by FIMCO based on publicly available financial statements. In reviewing the profitability information, the Board also considered the fall-out or ancillary benefits that may ac- crue to FIMCO and its affiliates as a result of their relationship with the Funds, which are discussed below. The Board acknowledged that, as a business matter, FIMCO was entitled to earn reasonable profits for its services to the Funds. Economies of Scale. With respect to whether economies of scale are realized by FIMCO as a Fund’s assets increase and the extent to which any economies of scale are reflected in the level of management fee rates charged, the Board considered that the Advisory Agreement fee schedule for each Fund includes breakpoints to account for management economies of scale. “Fall Out” or Ancillary Benefits. The Board considered the “fall-out” or ancillary benefits that may accrue to FIMCO, WMC, Paradigm, Smith Group and Vontobel as a result of their relationship with the Funds. In that regard, the Board considered the fact that FIMCO, WMC, Paradigm, Smith Group and Vontobel receive research from broker-dealers that execute brokerage transactions for the funds in the First Investors fund complex. However, the Board noted that FIMCO and the sub-advisers must select brokers based on each Fund’s requirements for seeking best execution. The Board also considered that Paradigm executes brokerage transactions for the Special Situations Fund through the use of an affiliated broker-dealer and that this also provides a source of fall-out benefits to Paradigm. The Board considered the profits earned or losses incurred by ADM and the income received by FIC as a result of FIMCO’s management of the First Investors funds. * * * In summary, based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, approved the renewal of the Advisory Agreement and each Sub-Advisory Agreement. 199 FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Trustees and Officers * Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES Susan E. Artmann (1954) Trustee Since 11/1/12 37 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Executive Vice President and Chief Financial Officer of HSBC Insurance North America (since 2012); Executive Vice President and President (2008-2011) and Chief Financial Officer (2000-2008) of HSBC Taxpayer Financial Services. Mary J. Barneby (1952) Trustee Since 11/1/12 37 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Executive Officer, Girl Scouts of Connecticut (since October 2012); Executive Director of UBS Financial Services, Inc. and Head of Stamford Private Wealth Office (2002-2012). Charles R. Barton, III (1965) Trustee Since 1/1/06 37 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Operating Officer (since 2007), Board Director (since 1989) and Trustee (since 1994) of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); President of Noe Pierson Corporation (land holding and management services provider) (since 2004). Stefan L. Geiringer (1934) Trustee Since 1/1/06 37 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: President and owner of SLG Energy LLC (energy consulting) (since 2010); Co-Founder and Senior Vice President of Real Time Energy Solutions, Inc. (energy consulting) 2005-2010; President and owner of SLG, Inc. (natural gas shipper) (since 2003). 200 Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held DISINTERESTED TRUSTEES (continued) Robert M. Grohol (1932) Trustee and Trustee since 37 None c/o First Investors Chairman 6/30/00 and Legal Department Chairman since 110 Wall Street 1/1/10 New York, NY 10005 Principal Occupation During Past 5 Years: None/Retired Arthur M. Scutro, Jr. (1941) Trustee Since 1/1/06 37 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: None/Retired Mark R. Ward (1952) Trustee Since 1/1/10 37 None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Self-employed, consultant (since 2008); Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlantic Asset Management Practice (2003-2007). *Each Trustee serves for an indefinite term with the Funds, until his/her successor is elected. 201 FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Trustees and Officers * (continued) Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held OFFICER(S) WHO ARE NOT TRUSTEES Derek Burke (1964) President Since 2012 N/A None c/o First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837 Principal Occupation During Past 5 Years: Director (since 2012) and President (since 2011) of First Investors Management Company, Inc., and Admin- istrative Data Management Corp.; Board of Managers and Chief Executive Officer of First Investors Advisory Services, LLC (since 2012); Consultant, Burke Consulting (2010-2011); UBS - Managing Director, Co-Head of Investment Solutions (2009-2010) and Managing Director, Head of Institutional, Retirement and Fund Services (2004-2009). William Lipkus (1964) Vice President Since 2012 N/A None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Chief Executive Officer (since 2012), President (since 2012), Treasurer (since 1999), Chief Financial Officer (since 1997) and Chief Administrative Officer (since 2012) of First Investors Consolidated Corporation; Chair- man (since 2012), Director (since 2007), Chief Financial Officer (since 1998) and Chief Administrative Officer (since 2012) of First Investors Management Company, Inc.; Chairman (since 2012), Director (since 2012), Treasurer (since 1999), Chief Financial Officer (since 1997) and Chief Administrative Officer (since 2012) of Administrative Data Management Corp.; Vice President (since 1996), Treasurer (since 2008),Chief Financial Of- ficer (since 1998) and Chief Administrative Officer (since 2012) of First Investors Life Insurance Company; and Board of Managers and Chief Financial Officer of First Investors Advisory Services, LLC (since 2012). 202 Length of Time Served Number of Other Position(s) (including with Portfolios in Trusteeships/ Name, Year of Birth Held with Predecessor Fund Complex Directorships and Address Funds Funds) Overseen Held OFFICER(S) WHO ARE NOT TRUSTEES (continued) Joseph I. Benedek (1957) Treasurer Since 1988 N/A None c/o First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837 Principal Occupation During Past 5 Years: Treasurer of First Investors Management Company, Inc. Mary Carty (1950) Secretary Since 2010 N/A None c/o First Investors Legal Department 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Assistant Counsel of First Investors Management Company, Inc., since 2010. Special Counsel and Associate at Willkie Farr & Gallagher LLP (1998-2009). Marc S. Milgram (1957) Chief Since 2010 N/A None c/o First Investors Compliance Legal Department Officer 110 Wall Street New York, NY 10005 Principal Occupation During Past 5 Years: Investment Compliance Manager of First Investors Management Company, Inc. (2009-2010); First Investors Federal Savings Bank, President (2000-2011), Treasurer (1987-2011) and Director (2004-2011); First Investors Corporation, Vice President (2008-2009); Administrative Data Management Corp., Vice President (2008-2009); and First Investors Name Saver, Inc. f/k/a/ School Financial Management Services, Inc., Treasurer since 1992 and Director (1992-2007). 203 Shareholder Information Investment Adviser Underwriter First Investors Management First Investors Corporation Company, Inc. 110 Wall Street 110 Wall Street New York, NY 10005 New York, NY 10005 Custodian Subadviser (Income Funds except International (International Opportunities Fund) Opportunities Bond Fund) Brandywine Global Investment The Bank of New York Mellon Management, LLC One Wall Street 2929 Arch Street New York, NY 10286 Philadelphia, PA 19104 Custodian Subadviser (International Opportunities Bond Fund and (Fund For Income) the Equity Funds) Muzinich & Co., Inc. Brown Brothers Harriman & Co. 450 Park Avenue 40 Water Street New York, NY 10022 Boston, MA 02109 Subadviser Transfer Agent (Global Fund) Administrative Data Management Corp. Wellington Management Company, LLP Raritan Plaza I – 8th Floor 280 Congress Street Edison, NJ 08837-3620 Boston, MA 02210 Independent Registered Public Subadviser Accounting Firm (Select Growth Fund) Tait, Weller & Baker LLP Smith Asset Management Group, L.P. 1818 Market Street 100 Crescent Court Philadelphia, PA 19103 Dallas, TX 75201 Legal Counsel Subadviser K&L Gates LLP (Special Situations Fund) 1treet, N.W. Paradigm Capital Management, Inc. Washington, D.C. 20006 Nine Elk Street Albany, NY 12207 Subadviser (International Fund) Vontobel Asset Management, Inc. 1540 Broadway, 38th Floor New York, NY 10036 204 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. 205 NOTES 206 NOTES 207 NOTES 208 NOTES 209 Item 2. Code of Ethics As of September 30, 2012, the Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer and principal financial officer. For the year ended September 30, 2012, there were no waivers granted from a provision of the code of ethics. On May 17, 2012 a revision was made to the code of ethics to reassign to the Chief Compliance Officer certain oversight and reporting responsibilities previously handled by the Chief Legal and Regulatory Officer of First Investors Consolidated Corporation. A copy of the Registrant's code of ethics is filed under Item 12(a)(1). Item 3. Audit Committee Financial Expert During the reporting period the Registrant's Board determined that it had at least two "audit committee financial experts" serving on its audit committee. Arthur M. Scutro, Jr. and Mark R. Ward were the "audit committee financial experts" during all or part of the period and were considered to be "independent" as defined in Item 3 of Form N-CSR. Item 4. Principal Accountant Fees and Services Fiscal Year Ended September 30, 2012 2011 (a) Audit Fees First Investors Income Funds $ $106,750 (b) Audit-Related Fees First Investors Income Funds $ 0 $ 0 (c) Tax Fees First Investors Income Funds $ 20,000 $
